 

[supply-partb_001.jpg]

 

SUPPLY AND SERVICE CONTRACT

 

11995 MERIC – Open Sea Lab (OSL) Project



 

Part B – OSL Balance of Plant

 

SAP No. 84XXXXXXX

 

BETWEEN

 

ENEL GREEN POWER CHILE LTDA

 

AND

 

OCEAN POWER TECHNOLOGIES, INC (OPT)

 

CHILE

 

** Portions of this exhibit have been redacted in accordance with Item
601(b)(10) of Regulation S-K. This information is not material and would cause
competitive harm to the registrant if publicly disclosed. “[***]” indicates that
information has been redacted. 

 

   Page 1 de 24

 

 



INDEX

 



1 Statements 3 2 Subject of the Contract 3 3 Documents of the Contract 3 4
Official Language of Contractual Documentation 4 5 Financial Conditions 4   5.1
Value of the Supply Contract Part B OSL Balance of Plant 4   5.2 Cost Splitting
for Taxes Part B 5   5.3 Payments 5   5.4 Milestones, Main Time Scheduling and
Payments 6 6 Delivery and Receipt Conditions 7 7 Representation and
Communications 8 8 The SERVICE PROVIDER´s Guarantees 9 9 Withdrawal and
Dissolution of the Contract 9 10 Force Majeure 9 11 Labor Law and Occupational
Health and Safety Obligations 10 12 Confidentiality 10 13 Warranty Period,
Repairs and Responsibilities 11 14 Intellectual Property 11 15 Applicable
Legislation and Arbitration 12 16 Characters 12 17 Copies 14













 

   Page 2 de 24

 

 



In Santiago, Republic of Chile, on September 16th, 2019 between, on the one
hand, Enel Green Power Ltda., RUT No. 96.920.110-0, (hereinafter, the “EGP”),
represented by Mrs. Pamela Llanos Troncoso, Identity card No. 12.262.136-7, all
domiciled for these purposes in Avenida Santa Rosa, 76 Floor 9, Santiago and, on
the other Ocean Power Technologies, Inc., with a U.S, federal tax identification
number of 22-2535818, represented by Mr. George Kirby, with a U.S. passport
number that has been presented to EGP (hereinafter, the “Service Provider”)
domiciled for these purposes in 28 Engelhard Drive, Suite B, Monroe Township,
New Jersey 08831 USA. Hereinafter, EGP and the Service Provider will be referred
to jointly as the “Parties” and individually as the “Party”, who come to enter
into this service contract (the “Contract”) in the terms indicated to
continuation and, not provided for by them, by the relevant legal norms:

 

1 Statements

 

The representatives of each of the Parties have the corporate and legal
authorizations necessary for the signing of this Contract.

 

The Service Provider declares that it is regularly engaged in activities related
to the provision of the services contracted here and that it has the legal
capacity to contract and be bound in the execution of the Service, and that it
has the experience, organization and human, technological, administrative,
economic, operational and technical elements for its realization.

 

Declares, in addition, that the nature of the work to be carried out has been
fully informed; of the location and other peculiarities of the place of work; of
the methodology of the works; of the number of personnel required to fulfill
this Contract in a complete, correct manner and within the established term.

 

EGP, on the other hand, records that these previous declarations of the Service
Provider are essential and have been decisive in his decision to enter into this
Contract with him.

 

2 Subject of the Contract

 

This Contract shall cover the Part B Contract, as set forth in the Scope of Work
part B, which includes the providing OSL Balance of Plant in support of the Part
A (PowerBuoy®) for the Marine Energy Research and Innovation Centre (MERIC) Open
Sea Lab (OSL) Project, as set forth in the Scope of Work.

 

3 Documents of the Contract

 

For all legal purposes, the documents indicated below that the Service Provider
declares to know and accept in all its parts are an integral part of this
Contract:

 

This same text of the Contract and the following annexes:

 



  ● Annex A: Scope of Work (SoW)   ● Annex B: General Terms and Conditions and
Annex II Chile (SEVENTH EDITION).   ● Annex C: Technical/economical Proposal
Numbers: EGP-002-03A and EGP-002-04B   ● Annex D: Feasibility Study   ● Annex E:
Health, Safety and Environmental Terms, First Edition dated 1/3/19.   ● Annex F:
BASES TECNICAS HSEQ CHILE GRE_CHL_QSE_MN_01_Vers.5 09/11/2018   ● Annex G:
Standby Letter of Credit template.

 

   Page 3 de 24

 

 



In case of contradiction, discrepancies or inconsistencies between the terms of
the previously individualized documents and this Contract, the provisions of
this Contract shall prevail and in case of persisting discrepancies, the meaning
and scope of the Annexes shall be in accordance with the order of priority
established in this clause.

 

It is established that for the purposes of interpreting this Contract and its
Annexes, the terms and phrases in the singular include the plural and vice
versa.

 

If the nullity of any of the terms, provisions, conventions or restrictions of
the Contract or its Annexes is declared, those provisions shall be modified by
the Parties only to the extent necessary for them to be enforced and consistent
with the intention of the Parties and, therefore, the rest of the terms,
provisions, agreements and restrictions of this Contract and its Annexes will
remain in force and will be applicable in accordance with the law.

 

4 Official Language of Contractual Documentation

 

The controlling version of all of the contractual documents are in English.

 





5 Financial Conditions

 

5.1 Value of the Supply Contract Part B OSL Balance of Plant

 

The Total Amount of present contract is fixed and equal to SIX HUNDRED
FORTY-FIVE THOUSAND FOUR HUNDRED SIXTY-SEVEN u.s. dOLLARS (in letters, US$
645.467) which includes the providing OSL Balance of Plant in help to PB3 Power
Buoy, as indicated on Scope of Work Part B.

 

Services include all Project Management, additional manufacturing labor, and
Customer Acceptance functionality testing support at Service Provider’s Monroe
facility.

 

Insurance for all equipment in Part B is included from the time of shipment
through deployment and final acceptance.

 

For the purpose of managing invoicing process, the total amount is composed as
described in Table No.1.

 

   Page 4 de 24

 



 

Table No.1. Good and Services Prices Part B

 

Item 

Goods

(non-Chilean)

USD

  

Services

(non-Chilean)

USD

  

Total

(USD)

  Wifi Long Range + LAN & Server (onshore)   [***]   -    [***] Offshore Data
Acquisition Systems and Sensors             -  1) PB3-Umbilical cable junction
box   -    -    -  2) Umbilical cable (80m)   [***]   -    [***] 3) Acoustic
Doppler Current Profiler ADCP   [***]   -    [***] 3) On board Data Acquisition
System DAQ   [***]   -    [***] 4) Seafloor junction box (SB computer, DC/DC,
wet connectors   [***]   -    [***] 5) Water quality sensors system   [***] 
 -    [***] 6) Mooring sensors system   [***]   -    [***] 8) Shipping costs
(Included in WEC shipping)   -    -    -  9) Shipping Insurance   [***]   -  
 [***] Wave Radar System (onshore)   [***]   [***]   [***] Non-Recurring
Engineers, Proj Mgt   -    [***]   [***] Subtotal   [***]   [***]   [***] 19%
VAT   [***]   -    [***] 6% Ad Valorem   [***]   -    [***]                 
LOC   -    [***]   [***] Local Customs Broker and Tax Handling Fees   -  
 [***]   [***]                  Total (USD)   [***]   [***]   645,467 

 



5.2 Cost Splitting for Taxes Part B

 

  a. Components (goods) supplied and shipped from US or other countries
(affected by VAT 19% at customs border)   b. Services supplied by foreign
companies (affected by the 15% service tax). This Tax cost will be paid directly
from EGP to the Chilean Tax office.

 

The results of the splitting will be documentable and compliant with such as
required by the Chilean

 

fiscal laws.

 

Will be necessary to anticipate the taxes amount, including them in the global
price. All the tax assessed cost must be included in the 100% fixed cost.

 

5.3 Payments

 

Invoicing shall occur in accordance with the milestones sequence and payments
percentage shown below in Section 5.4. Invoice approval shall occur within ten
(10) business days of presentation of a properly submitted invoice, including
supporting information. EGP’s failure to reject, require additional information,
or not approve the invoice by the end of the tenth (10th) business day after
invoice presentation shall constitute acceptance of the invoice.

 

   Page 5 de 24

 

 



Payments will be made within 30 days from the date of the approval of the
invoice or from the expiration of the tenth day in case EGP fails to reject an
invoice or requests additional information required prior to approval.

 

5.4 Milestones Sequence and Payments Percentage

 

The supplies and services here above described shall payed in front of a fixed
agreed global price, as described in Table No.2.

 

Before the payment of the Milestone 1 is performed, will be requested a letter
of credit (LOC) valid 12 months, of amount 100% of the total price, and that
will be discounted depending each fulfillment of Milestone indicated on Table
N°2.

 

LOC must be issued by a U.S. commercial bank with a rating of at least Baa3
rating by Moody’s or BBB- by S&P and shall be confirmed or counter guaranteed by
a Chilean Bank. Such LOC shall be issued per the template set forth under Annex
G.

 

Table No.2. Milestones for Goods and Services Part B

 







No.   Milestone   Payments Percentage (%) 1   Contract signature (payment
included taxes)   100% 2   Part A &B FAT at Service Provider (NJ factory)  
Removal of 50% value of letter of credit 3   OSL fully deployed, after final
acceptance test   Removal of 40 % value of letter of credit 4   Expiration of 12
months of guarantee time   Removal of 10% letter of credit

 



   Page 6 de 24

 

 



6 Delivery and Receipt Conditions

 

6.1. Delivery Terms

 

Delivery terms is DDP (INCOTERMS 2010) to the Point of Delivery, within 28 weeks
after signature of the Contract. Service Provider shall be responsible for
offloading of Part B OSL Balance of Plant and for its insurance until delivery.

 

Deliveries to the final destination (Point of Delivery) at the following
location, as indicated in Scope of Work: Deployment in Las Cruces, El Tabo, V
Región, Chile

 

6.2. Acceptance

 

Acceptance shall be in compliance with written testing and acceptance criteria
set forth in Section 6.3 below.

 

6.3. Compliance Inspection/Testing

 

Inspections/tests shall be conducted at the expense of the Service Provider in
accordance with the technical requirements specified in the Technical
Specifications.

 

Acceptance Testing Definitions:

 

  - Factory Acceptance Testing – completed at Service Provider’s facility prior
to shipment         - Provisional Acceptance Testing – completed after delivery,
prior to deployment         - Final Acceptance Testing – completed after
deployment and offshore commissioning

 

Upon receipt of the goods by the recipient EGP unit, there will be a “compliance
check” of the ordered materials. EGP may decide to participate in or witness a
Factory Acceptance Test in accordance with the Service Provider’s proposal.

 

Approval or denial of Provisional Acceptance, acceptance of on-site functional
testing or acceptance of Factory Acceptance Testing (FAT) shall be completed
within five (5) calendar days. Failure of EGP to approve or deny within five (5)
calendar days will be deemed as Provisional Acceptance or acceptance of the test
results by EGP. The Service Provider need not be present for the signing of the
test report or Provisional Acceptance.

 

In this regard, each delivery shall include a data sheet of the supplied
material and the certificate of origin of the manufacturer.

 

In the event that discrepancies and/or defects are found, Service Provider shall
make arrangements to correct discrepancies and/or defects at the Point of
Delivery, at the Service Provider’s Monroe Township facility, or at a
subcontractor’s facility, as appropriate. If the Service Provider is not able to
correct the discrepancies and/or defects at the Point of Delivery in a
reasonable period of time, the ordered materials shall be at sole discretion of
EGP (i) returned carriage forward with transport costs borne by the Service
Provider, in which case the full Value of the Supply Contract shall be
reimbursed by Service Provider; or (ii) discounted proportionally. In this last
case if EGP and Service Provider do not agree on the discounted price within a
reasonable time, EGP shall have the right to the first solution under (i).

 

   Page 7 de 24

 

 



6.4. Delivery Address

 

The supplied components shall be delivered at the place indicated in the
previous Section 6.1. Delivery Terms as indicated in the Scope of Work.

 

Due to the impossibility to define a physical address in the above off-shore
location, all the shipment documents shall be addressed to the delivery terminal
at San Antonio port.

 

6.5. Packing

 

In case of the equipment of Part B OSL Balance of Plant comes with wooden
packaging, Service Provider must send the fumigation certificate or the
packaging must come certified.

 

7 Representation and Communications

 

The following are the addresses to which the Parties shall send communications:

 

Service Provider (Ocean Power Technologies)

 

Mr. Keith Silverman

28 Engelhard Drive, Suite B

Monroe Township, NJ 08831 USA

Telephone: 609-730-0400 x244

E-mail: ksilverman@oceanpowertech.com

 

With a copy to:

Mr. Paul Watson

Ocean Power Technologies Ltd

Telephone: +44 (0)7789907038

Email: pwatson@oceanpowertech.com

 

EGP

 

Daniel Manriquez



Enel Green Power



Santa Rosa 76, piso 11. Santiago, Chile



Cel: (+56) 9 93426098



Email: daniel.manriquez@enel.com

 

If the Service Provider changes its representative during the execution of the
activities, it shall inform the unit that manages the Contract of the new name
in writing.

 

   Page 8 de 24

 

 



8 Insurance

 

Insurance coverage during shipping and deployment is included for the Part B OSL
Balance of Plant items. Title of equipment shall transfer to EGP upon Final
Acceptance. EGP shall provide a Certificate of Insurance for the equipment Part
B OSL Balance of Plant within the arrival of them to the Point of the Delivery.
The Service Provider shall contract and pay insurance until delivery of the
goods and provide the Certificate of Insurance to EGP prior to its shipping.

 

9 The Service Provider ´s Guarantees

 

The Part B OSL Balance of Plant are warranted for a period of one (1) year in
accordance with the manufacturer’s warranties. Any warranty on the equipment is
limited to the warranty term and any other conditions that the Service Provider
has received from the equipment manufacturer.

 

Service Provider will serve as the project’s single point of contact for Part B
warranty related items. This single point of contact is limited to obtaining
replacement items only for defective equipment under the manufacturer’s
warranty. Service Provider shall only be responsible for coordinating warranty
replacement parts and providing technical support. EGP shall be responsible for
the recovery of the payload, shipment to and from a Service Provider designated
location, and reinstalling the payload.

 

10 Withdrawal and Dissolution of the Contract

 

10.1. Ordinary Withdrawal

 

Sections 16.1, 16.2, and 16.3.1 of the general terms and conditions (seventh
edition) shall be modified to read:

 

16.1 Supension

 

16 .1.1 If, for any reason prior to the shipment of the Part B from Service
Provider’s manufacturing facility, EGP deems it necessary or is obliged to
temporarily suspend all or part of the activities which form the subject of this
Contract, it must notify the Service Provider accordingly in writing, specifying
the relative reason and estimating the duration of the suspension. Any temporary
suspension shall be limited to no more than 10 business days.

 

The suspension will have effect from the day established in the communication.

 

From said date, the Service Provider must suspend the relative activities,
arranging to safeguard and maintain the materials, equipment and works at a
standstill, without prejudice to the applicability of all the other duties
assigned to the same by the applicable law and/or established within the
Contract.

 

The resumption of the activities must be notified by EGP with reasonable advance
notice by way of a written communication sent to the Service Provider. The
residual time assigned for the completion of the works will be calculated
starting from the date of the resumption of the works indicated by EGP. The
Service Provider shall be entitled to be reimbursed for labor needed to suspend
the work.

 

A budgetary estimate will be provided to EGP, which shall be promptly approved,
such approval shall not be unreasonably withheld.

 

The Service Provider will be entitled to receive payment for all non-cancellable
committed expenses, such as third parties fees due to the suspension, incurred
prior to the written notification.

 

   Page 9 de 24

 

 



16.2 Withdrawal

 

16.2.1 EGP can withdraw from the Contract at any time prior to the shipment of
the Part B from Service Provider’s manufacturing facility.

 

The withdrawal must be notified by way of a written communication and will be
valid from the date on which the latter is received. EGP will indicate the
activities that must be completed and those to be immediately interrupted. The
activities regularly performed up until the date of the withdrawal, which have
commenced and for which the Service Provider has incurred non-refundable
cancellation charges or deposits or incurred Service Provider labor charges,
will be compensated in line with the prices established in the Contract except
for Service Provider Labor which shall be reimbursed according to the Service
Provider’s Proposal Appendix C. Similarly, the Service Provider will be entitled
to receive payment for all non-cancellable committed expenses, including profit
and overheads, which were begun prior to the written notification.

 

For the interrupted activities and those which are not performed, EGP will
reimburse Service Provider for the documented expenses incurred by the same for
any commitments already undertaken that cannot be revoked without incurring
financial consequences, or the documented amount of the above-mentioned
consequences, whichever is greater.

 

The Service Provider can withdraw from the Contract in the cases envisaged by
the law. In this case the Service Provider shall reimburse all the costs
incurred by EGP further any actual loss and loss of profit to be calculated by
EGP within 30 business day from the withdrawal notification.

 

16.3 Termination

 

16..3.1 Prior to the shipment of the Part B from Service Provider’s
manufacturing facility, EGP can terminate the Contract in the cases envisaged by
the applicable law and this Contract. EGP shall not have the right to terminate
this Contract after the Part B has shipped from Service Provider’s manufacturing
facility, unless by reasons attributable to Service Provider. Terminations shall
be subject to the cancellation clauses in the Service Provider’s Proposal.”

 

Section 16..3.1 (q) of the General Terms and Conditions (SEVENTH EDITION) is
revised to state: “loss of even only one of the requisites necessary for the
Qualification (where required), establishment and execution of the Contract with
the exception that the Service Provider shall not be responsible or liable for
site permitting or the consequences of EGP or third parties being able to obtain
or maintain required ocean permitting for the project”

 

11 Force Majeure

 

Section 17 of the General Terms and Conditions (SEVENTH EDITION) is supplemented
by the following terms: “Without prejudice to the terms established above, at
the end of the cause of force majeure, the Parties if economically feasible will
agree on the extension of the contractual terms or the measures that can be
implemented to fully or partially recover the time lost and so succeed, where
possible, in executing the Contract within the original timeframes on a day for
day basis extension to any scheduled date(s), except for changes in shipping
schedules which will be a day for day basis extension from the next available
shipping date.”

 

12 Labor Law and Occupational Health and Safety Obligations

 

Comply with the provisions of clause 18 of Annex II Chile

 

   Page 10 de 24

 

 



13 Indemnities

 

The Service Provider undertakes to indemnify EGP from any liability deriving
from claims or legal subpoenas of any kind, directly related to the Contract,
both in court and out of court, which are the result of acts or failures to act
on the part of the Service Provider or its employees, representatives or
subcontractors;. Once transfer of ownership, and notwithstanding Section 15
below, the above-mentioned indemnity from Service Provider shall be limited to
liability associated with Part B OSL Balance of Plant warranty provided herein,
and any associated warranty on equipment or materials. All other warranties of
any nature or kind are hereby expressly waived.

 

14 Penalties

 

The Service Provider acknowledges that if the Part B OSL Balance of Plant is not
deployed by May 15, 2020, this may cause damages to EGP and therefore in case of
delay by the Service Provider in compliance with the Delivery date of May 15,
2020. These will only apply if the Service Provider deploys this Contract later
than May 15th 2020 and only if the delay was not caused by reasons attributable
to EGP or force majeure events.

 

Unless otherwise agreed, the penalty for delay shall be of 1% of the total
amount of the Contract for each calendar week of delay, during the first four
weeks, and of 4% as of the fifth week. The amount of the penalties shall not
exceed the 10% of the total amount of the Contract. If such limit is exceeded,
EGP shall apply the penalty and may terminate the Contract according to the
applicable law and Section 6.3 (i).

 

Table No.3. Project Schedule Part B

 



 [supply-partb_002.jpg]

 





   Page 11 de 24

 

 



15 Limitation of Liability

 

Neither party to the Contract shall be liable to the other party for any
indirect damages, loss of profits, or loss of production of the other party.

 

The responsibility of each of the parties for the execution of the Contract
shall not exceed 100% of the total amount thereof, including price revisions or
extensions. The penalties applied, as they do not have a compensatory nature,
will not be taken into account for the calculation of the aforementioned limit.

 

The exclusions contained in this Section 15 and the limitation of liability set
forth above shall not be applicable in cases in which the aforementioned
responsibility of the breaching party comes from any of the following:

 

(a) breach of criminal matters;



(b) breach of protection of personal data or confidentiality;



(c) breach of intellectual or industrial property;



(d) breach of environmental matters;



(e) breach of tax, salary, social security or health and safety.



(f) breach of any third party’s rights.

 

16 Confidentiality

 

The information provided to EGP related to the performance of the Part B OSL
Balance of Plant and any related sensors and equipment provided hereunder
inreports, studies and other documentation developed by the Service Provider
under this Contract shall be deemed to be transferred in full to the Principal,
who shall be fully empowered to complete, expand or modify the results obtained
from such documentation., without any additional payment to the Service
Provider. The parties expressly state that the Principal owns the information
and documents that are gathered and prepared for the execution of the Services
contracted.

 

Regarding the information that either Party provides (the “Disclosing Party”) to
another Party (the “Receiving Party”) on the occasion or occasion of the
execution of the Service object of this Contract, the following is agreed:

 

a) The Receiving Party acknowledges that certain documents and information
properly identified as such that it will receive from the Disclosing Party shall
be confidential and must be kept strictly reserved, whether commercial,
financial or technical, such as methodologies, processes, know-how. how,
contracts, maps, designs, drawings, interpretations or geological, geophysical,
technical and seismic information any other intellectual creation or contained
in database and other archives and, in general, whatever its nature or the means
in which it is contained . The aforementioned documents, background and
information will be referred to as “Confidential Information”.

 

b) The Receiving Party undertakes to maintain strict reserve and confidentiality
in relation to the Confidential Information that it receives from the Disclosing
Party. This reservation and confidentiality obligation will not be applicable if
the Confidential Information received has been published or is in the public
domain, prior to the date of its disclosure.

 

c) The Receiving Party may not disclose any part of the Confidential Information
that it receives from the Disclosing Party, except to those of its workers,
officials, executives or advisors who have participation in the Service for
which the information will be used.

 

   Page 12 de 24

 



 

d) Any breach by any worker, official, executive or advisor of the Receiving
Party with respect to the obligation of confidentiality agreed, it will be
understood that it is a breach of the latter, who cannot be excused on the
grounds that said person had no relationship with her or that he had no control
over that person.

 

e) The Receiving Party must return to the Disclosing Party all or any
Confidential Information that it has delivered and / or file created by the
Service Provider, when required by the Disclosing Party. The manner and
conditions in which the Confidential Information must be returned will be
determined by the Disclosing Party in due course.

 

f) This confidentiality does not create any type of association or grant any
type of licenses between the Parties.

 

g) This confidentiality will take effect from the date of its signature and its
validity will be extended up to a period of 3 years from the date of termination
of the services to be performed on the occasion of the Contract. In case of
breach of the aforementioned obligations, the Receiving Party will indemnify the
Disclosing Party of each and every one of the damages that such breach may
cause. However, this confidentiality will be fully governed in relation to the
information that had already been provided as confidential, or that as of that
date it would have been conferred such quality.

 

Finally, other than legally required disclosure pursuant to Section 16.1 below
the Parties agree that without the prior consent of the Principal, the Service
Provider may not make any publicity, press release, news dispatch or publication
of any kind using the EGP’s name, or that its content be related in any way with
the Contract or with any technical information related to the Contract.

 

Violation of this clause may mean for the Service Provider the termination or
termination of the contract, without prejudice to the legal actions decided by
the EGP.

 

The processes, inventions, know-how, additional expertise and all other
intellectual property developed by the Service Provider for purposes other than
this Contract and not previously established, will remain the property of the
Service Provider.

 

16.1 Form 8-k filings

 

As a condition of accepting this Contract and any work performed hereunder, EGP
acknowledges that the Service Provider is required to file and can file a
current report as a FORM 8-K with the U.S. Securities and Exchange Commission
(SEC) requirements that announces the execution of the contract, the date of
such execution, that summarizes the material terms of the contract, and that
discloses the entirety of the contract. In addition, EGP agrees that the Service
Provider can issue a press release announcing the execution of the contract,
generally describing the contract, and revealing EGP as a party to the contract.
The Service Provider may also be required to file a copy of the contract with
the SEC and may redact some, none, or all material parts of the contract filed
with the SEC. Such press release shall be previously approved by EGP. The SEC
requires the 8-K and supporting information to be filed within four (4) business
days of contract execution.

 

EGP further acknowledges and agrees that additional 8-K filings for material
events are required under SEC requirements and that these filings are
anticipated to require the same details as the initial filing.

 

   Page 13 de 24

 



 

16.2 Press releases

 

EGP also authorizes and acknowledges the Service Provider can issue, from time
to time, additional press releases and social media posts about the project and
progress of work. All press releases and social media posts must be previously
approved by EGP. EGP shall cooperate to the fullest extent possible in the
review of press releases and provide timely input into the planned release(s),
social media, and other marketing and promotional materials as requested by the
Service Provider.

 

16.3 Promotional Materials Including still images and video

 

EGP may produce still photos, videos, and other project related materials
(“Materials”) as a result of the work performed in the Contract. EGP represents
and warrants that it owns all right, title, and interest, including copyrights
and other intellectual property rights and has all rights and authority
necessary to grant a free temporary license to the Service Provider for use of
these photos, videos, and other project related materials. Service Provider is
not required to provide any attribution when it uses, displays, or publishes
Materials. This license permits Service Provider to simultaneously use, display,
and/or publish multiple copies of Materials. This license also permits Service
Provider to edit or modify the Materials, and/or add audio tracks or textual
overlays to the Work.

 

17 Intellectual Property

 

Sections 21.1 and 21.2 of the General Terms and Conditions of Contract are
revised as stated below:



 

21.1The Service Provider guarantees to EGP, at all times and, if requested, will
be obliged to prove to the same, by exhibiting documentation, its legitimate use
of the brands, of patents for inventions, utility models and industrial designs
or the relative licenses for said rights, as well as the mandatory license for
the operation of and activity, when the same requires special authorization in
order to perform the services/works/supplies that form the subject of the
Contract. It must also prove that said brands and licenses fail to breach any
third party rights.

 

In case of licenses, these must be registered at the competent Offices, with EGP
reserving the rights to request that the Service Provider provide the relative
documentation and/or proof of the same, if necessary.

 

   Page 14 de 24

 



 

The Parties agree that, with regard to the products of EGP or samples that are
delivered by EGP to the Service Provider, and also with regard to the goods that
is delivered by the Service Provider to EGP, for the purpose of executing the
Contract, the Service Provider and EGP: (i) cannot, in any way, copy, reproduce,
process, translate, amend, adapt, develop, decompile, disassemble, use reverse
engineering (or, in any case, carry out operations with the purpose of
extracting the source code) - fully or partially - of those products or samples
of, EGP, or the Service Provider, and (ii) guarantee that the prohibitions
described above are also respected by the authorised persons involved and by
those who, might be involved in the execution of the Contract on the part of the
Service Provider or EGP.

 

21.2 To the degree necessary or required, the Service Provider is responsible
for obtaining the licenses, permits and authorisations required from the owners
of the patents, models and relative factory brands, as well as the required
intellectual property rights, and for paying all rights and compensation due to
these ends.

 

In case of supply contracts, should, as the result of a claim by the owners or
license-holders of the rights described in this article, EGP be obliged to fully
or partially change the materials to be supplied, the Service Provider will
change these as soon as possible entirely under its own responsibility as long
as this does not lead to a deterioration in the quality of the supply, the
working characteristics and the guarantees. In the case described above, where
envisaged by the type of supply and before following it through, a new prototype
homologation and approval pathway will be instigated. Service Provider shall be
responsible for any additional materials cost and Non-Recurring Engineering
(NRE) expenses incurred due to a change in materials. In case homologation is
not possible, Service Provider shall reimburse EGP all sums paid under this
Contract.

 

Sections 21.4, 21.5, and 21.7 of the General Terms and Conditions (SEVENTH
EDITION) are deleted in their entirety.

 

Section 21.6 of the General Terms and Conditions are modified to read: “The
Parties acknowledge and accept that the pre-existing intellectual property
rights of each Party will remain the sole property of each Party, and that the
counterpart will not have any rights to these; The term pre-existing
intellectual property rights is defined as all the current and future
intellectual and industrial property rights, including, for example, patent
applications, patents awaiting approval, rights regarding databases, copyright,
commercial brands, rights related to commercial and industrial secrets and any
application of these worldwide, software designs and models, know-how),
belonging to each Party before the signing of this Contract or acquired
subsequently during parallel projects that fall beyond the scope of this
Contract.”

 

The sale or lease of the equipment is subject to EGP’s acceptance of a
revocable, non-transferrable, fully paid up, worldwide license to use the
equipment for the intended or substantially similar application. EGP agrees to
use the equipment in accordance with its design criteria, operate the equipment
in accordance with the Service Provider’s operating instructions and technical
guidance instructions and memorandum, and perform maintenance as required by the
Service Provider. Maintenance of the equipment shall only be performed by the
Service Provider and/or its authorized representatives.

 

EGP further agrees not to modify the equipment provided unless strictly needed
for maintenance purposes. The License includes proprietary procedures and
specifications to the EGP under the proposed work. The EGP is also granted a
license for use of the Service Provider’s Human-Machine Interface (HMI), remote
monitoring software, the Service Provider’s Proprietary Software and Operating
Systems, and any project related software necessary for the project. The
foregoing information is collectively referred to as “Proprietary Information”.
EGP agrees to protect the Proprietary Information with the same level of care as
EGP’s own Proprietary Information. EGP further agrees not to reverse engineer
the Proprietary Information.

 

   Page 15 de 24

 



 

The Service Provider retains all ownership and rights to background Intellectual
Property and any Intellectual Property developed under the Proposal.

 

18 Data and Communications Networks

 

This project will only generate equipment performance data and environmental
data and is not subject to the Processing of Personal Data section of General
Conditions or Annex II Chile.

 

EGP will provide appropriate access for Service Provider’s use of and data
transmission across Service Provider’s communications infrastructure. EGP will
need to be able to access Service Provider provided Internet site(s) via its own
Information Technology (IT) infrastructure. Provisioning of this access and
associated expenses are the sole responsibility of EGP.

 

19 Applicable Legislation and Arbitration

 

This Agreement will be governed and interpreted in accordance with the
legislation applicable in the Republic of Chile. The Parties agree that for the
purposes of this Agreement, the United Nations Convention of Contracts for the
International Sale of Goods shall not apply.

 

Any difficulty or controversy that occurs between the contracting parties
regarding the application, interpretation, duration, validity or execution of
this contract or any other reason will be submitted to arbitration, in
accordance with the Arbitration Procedural Rules of the Santiago Arbitration and
Mediation Center, in force at the time of request.

 

The Parties confer irrevocable special power to the Chamber of Commerce of
Santiago AG, so that, at the written request of any of them, it designates an
arbitrator arbitrator regarding the procedure and of law regarding the ruling,
from among the members of the arbitration body of the Arbitration and Mediation
Center of Santiago.

 

There will be no appeal against the arbitrator’s decisions. The arbitrator is
specially empowered to resolve any matter related to its jurisdiction and / or
jurisdiction.

 

The place of arbitration will be the city of Santiago de Chile.

 

The arbitration will be held in Spanish.

 

The Parties will be obliged to continue with the execution of the Contract for
the entire duration of the dispute resolution process in question.

 

20 Representatives

 

Each party hereby represents and warrants that the representatives of each of
the parties signing this Contract have the corporate and legal authorizations
necessary for the signing and delivery of this Contract.

 

   Page 16 de 24

 



 

21 Copies

 

This Contract is signed in three (3) copies of the same tenor and date, with two
(2) being held by the EGP and one (1) held by the Service Provider.

 

/s/ Pamela Llanos Troncoso   /s/ George Kirby

Pamela Llanos Troncoso

12.262.136-7

Representante Legal



 

George Kirby

 



Ocean Power Technologies, Inc



 

   Page 17 de 24

 



 

[anx-ba_001.jpg] 

Annex A: Scope of Work (SoW)

 





Page 17 de 23



 

[anx-basign_1.jpg]

 



   

 

 







[anx-ba_001.jpg]

Scope of Work

ID:

OSL System Supply

Date

29/08/19

 

Innovation and Sustainability

Classification:

Restricted use

Page

1 di 16



 

Marine Innovation

 

Meric - 2.2 Open Sea Lab (OSL) project

 

ECIM Las Cruces - Valparaiso CL

 

Part A - Wave Energy Converter (WEC) System Supply

 

Part B - OSL Balance of Plant

 

Roberto Suffredini

 

Rel. 01- 27/08/19

 

RESTRICTED USE

 

“This document, including the attachments, contains proprietary information of
Enel Green Power SpA and should only be used by the recipient in relation to the
purposes for which it was received. Is prohibited any form of reproduction or
disclosure without the express consent of Enel Green Power SpA. Where was
received it in error please notify the sender immediately and delete the copy in
your possession”

 

[anx-basign_1.jpg]

 

   

 

 





[anx-ba_001.jpg]

Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

2 di 16

 

 



ABSTRACT

 

This document is related with the Enel Green Power (EGP) participation at Meric
project in Chile, and in particular regard the Validation Test Bench (2.2 VTB)
subproject activities that EGP has in charge as EPC contractor inside Meric.

 

In the frame of VTB, EGP must supply and deploy a wave energy converter (WEC)
that will be made available as the main component of the VTB’s layout.

 

The Power Buoy 3 (PB3) WEC produced by Ocean Power Technologies Ltd (OPT) has
been preselected as only of the WEC technologies suitable to cover the
scientific requirement asked by the VTB project, having compliant size and
reliability .

 

To proceed toward the full definition of the VTB project, now defined “Open Sea
Lab - OSL”, the OPT PB3 supply, customisation, shipment, mooring and deployment
matters have been preliminary assessed with the necessary details in order to
define their feasibility, timing and costs at the location of Valdivia (Chile).
That have been carried out by mean of a specific feasibility study performed by
OPT in Q4 2018.

 

Afterwards, blocking issues on Valdivia site obliged to move the OSL site to
another place close to the PUC ECIM marine laboratory at Las Cruces, near San
Antonio port. An integration of the feasibility study already done on Valdivia
has been necessary. The relative activity has been done by OPT last June 2019
and will be compensated within this contract.

 

[anx-basign_1.jpg]

 

   

 

 



[anx-ba_001.jpg]

Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

3 di 16



 

INDEX

 



ABSTRACT 2       0. ACRONYMS & DEFINITION 4       1. INTRODUCTION 4       2.
SAFETY 5       3. SCOPE OF WORK (SoW) 5       4. Part A - PowerBuoy® PB3
Solution 7       5. Part B - OSL Balance of Plant 11       6. MEETINGS AND SITE
VISITS 15       7. DOCUMENTATION 15       8. DELIVERABLES 15       9. TIME
SCHEDULE 15





 

[anx-basign_1.jpg]

 

   

 



 

[anx-ba_001.jpg]

Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

4 di 16



 

0.ACRONYMS & DEFINITION

 

Hereinafter shall be assumed the following acronyms and terms definitions :

 

  ● SoW: Contract Scope of Work   ● EGP: Enel Green Power Chile Ltd and all the
companies owned by   ● OPT:

Ocean Power Technologies Inc. Hereinafter “Provider”



  ● PB3:

PB3 PowerBuoy®, WEC developed by OPT



  ● WEC: Wave Energy Converter, hereinafter intended as the OPT PB3 PowerBuoy®  
● MERIC:

Marine Energy Research & Innovation Center



  ● EM:

Energia Marina SPA, the company managing MERIC project



  ● ECIM: Estacion Castera de lnvestigaciones Marinas (ECIM Universidad
Cat61ica)   ● PUC:

Pontificia Universidad Cat61ica de Chile (PUC)



  ● VTB: MERie’s Validation Test Bench project   ● OSL:

Open Sea Lab (evolution of VTB project)



  ● CORFO: Corporaci6n de Fomento de la Producci6n (CL)   ● DAQ:

Data Acquisition System



  ● DAP:

Delivered at Place (lncoterms 2010)



  ● DDP:

Delivery Duty Paid (lncoterms 2010)



  ● Payloads:

The offshore systems connected to the PB3 Power Supply and Communication System



  ● OSL BoP:

Balance of Plant (BoP) are intended all the OSL systems, onshore and offshore,
excluded WEC and the related mooring system



 

1.INTRODUCTION

 

MERIC is a Chilean research centre on marine renewable energies funded by
Chilean Government CORFO agency. EGP is its partner.

 

The VTB (Validation Test Bench) is a subproject inside the MERie’s activities.
The VTB, now hereinafter defined Open Sea Lab (OSL), is an offshore laboratory
that has as main goal to verify the behaviour of a WEC prototype deployed in a
real ocean condition and its reciprocal influence with the sea environment.

 

The MERIC research lines related to the OSL operation are focused on the
following topics :

 

  a) Resources modeling and coupling with power generation forecast   b) WEC’s
environmental impact   c) Characterisation of environment biofouling,
biocorrosion, abrasion models and solutions   d) WEC’s mooring technology
adaption   e) Marine energy storage and hybridization

 

Inside the Meric’s planned activities EGP has in charge the OSL project with the
both roles of EPC contractor for the OSL’s Balance of Plant (BoP) Engineering,
Procurement and Construction and as the supplier of a WEC deployed at OSL. The
availability of a WEC supplied by EGP to the OSL will be in the frame of the EGP
in-kind contribution to the Meric project.

 

[anx-basign_1.jpg]

 

   

 

 

 

[anx-ba_001.jpg]

Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

5 di 16



 

The OSL location has been selected close to San Antonio, in the Valparaiso
region, central Chile. More in detail the OSL will be deployed at ECIM and in an
offshore area front it. The ECIM is a coastal facility owned by the PUC.

 

The geographical coordinates of the offshore area conceded to EM for the
deployment of the OSL are identified by the following table:

 

VERTlCES   LATITUD (S)   LONGITUO (W)   MEDIDAS V DESLINDES 1   33° 30’ 27.3”  
71° 38’ 32,4”   A - B 501 M. 2   33° 30’ 27.3”   71° 38’ 13,1”   B - C 506 M. 3
  33° 30’ 43.7”   71° 38’ 13,8”   C - D 492 M. 4   33° 30’ 43.7’’   71° 38’
33,1”   D - A 508 M.

 

The final layout of OSL installation, inside the above area, shall be defined by
OPT in accord with EGP Chile, previously to the deployment and taking into
account the best operational condition .

 

The OSL will be implemented in name of the Chilean company Energia Marina SPA
(EM), that is managing the MERIC project. The company EM owns the permit
necessary to deploy the OSL offshore.

 

The present sow defines the subjects of two separated contracts having the
objectives:

 

A. The supply, deployment, commissioning and test of a WEC of an already defined
type, assumed to be the PowerBuoy® PB3 supplied by the OPT company. The contents
of this contract is defined as “Part A”.

 

B. The supply, deployment, commissioning and test of the BoP of the OSL system .
The contents of this contract is defined as “Part B”.

 

Due to funds management requirements, the above mentioned contracts A and B will
be issued by two different companies of Enel Green Power Chile Group.

 

2.SAFETY

 

The Contractor must apply all the possible cautions to avoid any incident to the
people involved in the works object of the contracts here defined. The documents
shall be the reference for this activity:

 

  ● ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019   ● BASES
TECNICAS HSEQ CHILE GRE_ CHL_QSE_MN_Ol_Vers.5 09/11/2018

 

All the offshore operations shall be subjected to the related local Chilean
laws. In particular all the divers personnel operating underwater must be
professionals, having valid licence for that kind of operations.

 

[anx-basign_1.jpg]

 



   

 







 



[anx-ba_001.jpg]

Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

6 di 16



 



3.SCOPE OF WORK (SoW)

 

The guidelines of the Sow for this contract will be mainly defined by the
following considerations:

 

  a) EGP intend to assign a turn-key solution for the both Part A and Part B, as
described in the following scope of supply. Will be defined two separate
contract for Part A (WEC) and Part B (OSL BoP).         b) Starting in 2018 a
study of the feasibility of the OSL system has been carried out by the
collaboration from OPT, EGP and MERie’s partners. The first option of the OSL
was selected in Calfuco, Valdiv ia, Los Rios CL. Due to permitting issues, a
second and definitive one has been identified at Las Cruces, San Antonio CL,
based on the ECIM facility onshore, owned by PUC.         c) The authorisation
for the deployment of the WEC and the offshore parts of OSL has been obtained by
Energia Marina SPA (EM) on sth August 2019 (Permiso de Escasa lmportancia no.
12250/23VRS).         d) The off shore area within which the contractor must
deploy the WEC and the OSL offshore systems are identified by the geographical
coordinates indicated in chapt. 1.         e) Based on the results of some
previous shared activities, OPT has made available some technical specifications
and costs estimations in order to identify the supplies and services necessary
to provide the WEC and the OSL BoP system (Parts A and B). These activities were
carried out by the following previous assignments:

 

  i. Contract 8400128406, Release 2018.19.04, “Feasibility Study of deployment
of the PB3 for Enel Green Power MERIC VTB Project’’ a feasibility study on the
VTB/OSL project at the site of Calfuco, Valdivia CL, contracted by EGP NA      
  ii. OPT Proposal No. 060519KPS - Las Cruces Site Visit and Evaluation,
121 June 2019, agreed with an e-mail confirmation on 13th June 2019. After the
site survey performed from 25th to 28th June 2019, OPT identified the activities
considered necessary by them in order to define the operative conditions at the
different Chilean site of Las Cruces, and integrate the Feasibility Study (i.)
performed in Calfuco on 2018. These activities will be compensated within this
contract .

 

  f) EGP has supplied to OPT the necessaries information about the met-ocean and
geomorphological conditions at the Las Cruces site (see Annex 1).         g) The
results of the works performed with the previous activities e) have been a full
assessment about feasibility, timing and costs of the OSL deployed at the site
of Las Cruces,that will consent to define this final contract to supply the WEC
operating at the OSL, and the OSL’s Balance of Plant in a frame of minimum
uncertainty and risks.         h) In the Sow and contract related to Part A will
be included some operations or services connected to other components or systems
that make up the full OSL layout. In particular will be included the operations
necessaries to install the Part B (e.g. some sensors and communication systems)
into the PB3 itself or to deploy the offshore components of Part B. The complete
works necessary to carry out the OSL BoP will be subjected to the contract
issued for the Part B.         i) The shipment of the components related to the
Part B and Part A shall be organised in in order to facilitate the customs
operations at destination terminal in San Antonio. The customs operation for the
Part A will be in charge Empresa Electrica Panguipulli S.A. (DAP lncoterms 2010)
and Part B to Enel Green Power Chile S.A. (DDP lncoterms 2010).

 

[anx-basign_1.jpg]

 

   

 



 

[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

7 di 16



 



  j) The systems object of the contract Part A and Part B will remain in
complete responsibility of the Provider until the final acceptance test.        
k) The Provider shall make available electrical and mechanical drawings and
manuals of all OSL components as available from the component manufacturers, and
general arrangement drawings of the PB3 and OSL system . Moreover, all the
information necessaries to manage the data from and to the OSL systems. OSL
component data shall be provided in native format in accordance with
manufacturers’ standard communication protocols.

 

The details of the SOWs will be defined in the text following.

 

4.Part A - PowerBuoy® PB3 Solution

 

Ocean Power Technologies, Inc. (OPT) shall provide one PB3 PowerBuoy®- with
nominally 50 kWh on board battery storage and its deployment at the MERIC OSL
site, which is approximately centred at 1.2 km off the coast of ECIM at Las
Cruces, Chile in an average water depth of 35 meters. The provision which will
be the object of the activities here defined shall consist of the items
following.

 

It is assumed that the PB3 WEC will be fully assembled at the OPT facility in
USA to the extent possible, with minimal final assembly required on site. The
shipment will be configured to manage that configuration.

 

The OSL system will be composed by the Part A and Part B, with some parts or
operations shared, purchased by two distinct companies with two separate
contracts, having differentiated modalities in terms of VAT and taxes
management. The aggregation of the different items is functional to different
taxes application as well.

 

Part A - Scope of Work

 

The Part A provision is intended to be a Turn-Key solution, assumed to be a the
supply and deployment, commissioning and test offshore and onshore at Las Cruces
as indicated in the present Sow and in: “Part A Proposal for Enel Green Power in
support of the Marine Energy Research and Innovation Centre (MERIC) Open Sea Lab
(OSL); VOLUME 1 - TECHNICAL OFFER” dated 23rd July 2019 (EGP-001-02A)
hereinafter “TS A” . Will be included:

 

  A. No. 1 PB3 PowerBuoy® WEC having nominal 50 kWh storage capacity on board,
3G/4G communications, ready to host no. 6 load sensors for mooring system, a
long range WiFi connection, a Data Acquisition and temporary storage system and
a connection to a payload supply and communication subsea cable, as described in
TS-A 2.1 PowerBuoy®         B. Three point mooring system for the PB3 WEC
defined in A., as for TS-A 2.2 Mooring Equipment.

 

This Turn-Key solution shall be compensated with a global single fixed price.
Included one year of guarantee and remote monitoring.

 

[anx-basign_1.jpg]

 

   

 



 

[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

8 di 16



 

All the risks on the final price due to uncertainties, mainly in the deployment
phase, will be mitigated by the provider itself, assuming insurance covers.

 

With this contract related to Part A will be compensated also the Las Cruces
site survey works already carried out by OPT on June 2019, and some activities
related to the Part B contract hereinafter described, highlighted by (#).

 

Part A - Detailed List and Sequence of Supplies and Operations

 

Here below is a list of items located and described with the sense of time of
execution and the logical process toward the final result. The description of
the supplies and services related to the contract for the Part A will be
necessarily integrated with some references to the Part B.

 

1.Site survey

 

Site survey of Las Cruces ECIM, San Antonio port and to the other possible
support facilities in the area in order to assess the needs for WEC system
components movement, staging, final assembly and deployment. Performed in Chile
from 251h to 2gth June 2019 as for the OPT Proposal No. 060519KPS on 12 June
2019.

 

2.WEC supply

 

PB3 WEC supply as for OPT technical specification EGP-001-02A 23 July 2019,
designed for a three point mooring, with 3G/4G communication system and a
nominal 50 kWh storage system on board, ready to connect a subsea cable to
supply payloads deployed on the seafloor. Delivered DAP (lncoterms 2010) at Las
Cruces, Chile.

 

3.Th ree points WEC moo ring system - Co mponents fr o m USA

 

Supply from USA of some mooring parts and other Part A components other than WEC
itself. Supplied Delivered DAP (lncoterms 2010) at Las Cruces, Chile.

 

4.Part A fr om USA a nd Part B shipment (#)

 



Shipment of components 2. and 3. will be under DAP (lncoterms 2010) condition.
In that shipment will be included the Part B goods. The shipment of the Part A
and Part B goods must be arranged to facilitate the customs operations, taking
into account that the goods will be related to two separate contracts. The
shipment document must have indicated two distinct destination companies: Part A
must be addressed to Empresa Electrica Panguipulli S.A. (DAP lncoterms 2010) and
Part B to Enel Green Power Chile S.A. (DDP lncoterms 2010). Before the shipment
is planned to be done the Factory Acceptance Test FAT of the available
components at the facility OPT in Monroe NJ USA. The procedures for the FAT
shall be defined and agreed between the contracting parts at least within 60
days before the FAT itself.

 

Note: Part A - Customs Operations

 

All the customs operations related to the Part A goods shipped by USA (items 2.
and 3.) shall be not in charge to the provider OPT and will be excluded from the
present Part A SoW. A Custom Agency will be engaged by EGP Chile Group in order
to perform the customs operations and the direct payment of the due customs
taxes {VAT/duties/) and deliver the goods customs free, ready for the following
steps of this SoW. In the Commercial Invoice will be indicated the values of the
goods shipped plus the cost of shipping and related insurances (must be
indicated OAP value).

 

[anx-basign_1.jpg]

 

   

 



 

[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

9 di 16



 

Note: Part B - Customs Operations

 

All the customs operations related to the Part B goods shipped by USA shall be
in charge to the provider OPT who will provide direct payment of VAT and other
due taxes. These costs must be estimated before the contract is issued and will
be paid in advance by EGP to OPT. The commercial invoice must be indicated DDP
value. We recommended to use customs Agency Patricio Sesnich by legal reason.

 

5.Part A and Part B USA components unload (#)

 

Unloading of the goods coming from USA and movement them to a temporary slaging
positional San Antonio port. Included the Part B goods.

 

6.Residual moo ring components supplied from Chile

 

Supply of the components of the WEC’s mooring system and eventual other WEC
auxiliary parts that the contractor OPT will buy on Chilean market and that will
be deposited at the same place described here in 7. ( Note: These components and
related services will be invoiced to OPT by the Chilean providers and the final
cost for the customer will include VAT).

 

7.Part A and Part B components staging (#)

 

Staging of the Part A and Part B goods at a secured area at San Antonio port,
within the deployment date.

 

8.Part A and Part B components assembling

 

Before the final deployment, the full OSL offshore system, Part A and Part B,
will be preassembled, connected and pre-commissioned at the staging site at the
San Antonio port.

 

Here the cost related to Part B activities will be compensated by the specific
Part B contract. The procedures for pre-commissioning and test on shore shall be
defined and agreed between the contracting parts with in the arrival of the
goods in Chile.

 

9.Part A and Part B offshore co mponents fi nal deployment

 

The Mooring System, the PB3 WEC and all the part B OSL offshore components will
be deployed preferably at the same time, without interruption of continuity.

 

10.Part A and Part B offshore components test

 

After the deployment indicated in 9., shall be done a full OSL system
commissioning and test. The procedures for final commissioning and test shall be
defined and agreed between the parts within the arrival of the goods in Chile.



 

11.One year guarantee and re mote survey

 

Starting from the final acceptance test indicated in 10. will start a 12 month
period of guarantee on the correct behavior and faults of the Part A OSL system.
The details are indicated on the document EGP-001-02A released 23 July 2019.

 

In any case OPT shall make available to EGP the remote read-only HMI application
installed on the local shore station that shall consent to EGP or other MERIC’s
partner to monitor by remote the behavior of the PB3.

 

[anx-basign_1.jpg]

 



   

 

 



[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

10 di 16

 



 



Part A - Survey and maintenance after guarantee per iod

 

Before the issue of the Part A contract, must be negotiated and defined the
terms and costs of extraordinary maintenance and remote survey for a sequential
period of three year of operation after the expiration of the guarantee. This
cost shall be provided as an option, and shall not be considered part of the
base scope of the contract. In detail:

 

a.The consistency and the cost for extraordinary maintenance after three years
operation;

b.The consistency and the monthly cost for remote survey after the 12 month of
guarantee.

 

Part A - Milestones:

 

The milestones are the following:

 



No.   Milestone       1   Contract signature       2   PB3 and other goods (Part
A &B) ready to ship at OPT factory NJ, after FAT       3   Arrival of the Part
A&B goods at San Antonio port. Customs cleared       4   OSL fully deployed,
after final acceptance test





 

[anx-basign_1.jpg]

 

   

 



 

[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

11 di 16



 



5.Part B - OSL Balance of Plant

 

With a separate contract, in addition to such indicated in the previous chapter
4. Part A, Ocean Power Technologies, Inc. (OPT) will provide all the necessary
systems necessaries to complete the layout of the OSL.

 

The definition of the OSL scheme has been carried out with the works of the
Contract 8400128406, Release 2018.19.04, “Feasibility Study of deployment of the
PB3 for Enel Green Power MERIC VTB Project” a feasibility study on the VTB/OSL
project at the site of Calfuco, Valdivia CL, contracted to OPT by EGP NA.

 

Is necessary to highlight again here that the OSL system will be composed by the
Part A and Part B, with some parts or operations shared. Part A and Part B will
be purchased by two distinct companies with two separate contracts, having
differentiated modalities in terms of VAT and taxes management . The aggregation
of the different items is functional to different taxes application as well.

 

Part B - Scope of Work

 

The Part B provision is intended to be a Turn-Key solution, assumed to be a the
supply and deployment, commissioning and test offshore and onshore at Las Cruces
as indicated in the present SOW and in: “Part B Proposal for Enel Green Power in
support of the Marine Energy Research and Innovation Centre (MERIC) Open Sea Lab
(OSL); VOLUME 1 - TECHNICAL OFFER” dated 9th August 201q (EGP-001-02A)
hereinafter “TS-8”. Will be included:

 

A.WiFi long range/high capacity communications between WEC and ECIM shore
station (Superpass, Cradlepoint). Included onshore LAN management server ( DELL)
having temporary storage system minimum lTB SDD RAID capacity and Internet
connection capability, as described in TS 2.1 PowerBuoy® and Shore Based
Communications. The Local Area Network ( LAN) shall be standard Ethernet 802
both in the wireless (802.11) than in cabled part. The Lan must be protected by
password and shall have a firewall as interface toward the external networks.
Preferably all the data storage systems must be solid state SSD. Will be useful
to have a 360° short range WiFi 802.11 network around the PB3, to connect the
LAN network from vessels during maintenance operations. All civil works
preparation for radar basement, cable ducts and main power supply (AC) at ECIM
shore station will be excluded from Provider’s scope of supply.    



B.Data acquisition system (National Instrument cRio) located on board the PB3,
type, included offshore lTB (SSD) storage (buffer) system, as for TS 2.2 Data
Acquisition System Components      C.Mooring sensors system, composed by six
load pins (Strainstall) installed each one at the mooring lines connection
points, as for TS 2.3 Mooring System Sensor Components    







D.Two water quality sensors ( NKE SAMBAT ), installed at approximately - 8m and
-15m below min sea level, included seafloor junction box, and suspension guide
line with floater. Removable for periodical cleaning and calibration needs,as
for TS 2.4 Water Quality Sensors.      E.Acoustic Doppler Current Profiler ADCP
(Nortek AWAC) deployed on seafloor in the prevalent wave field direction at
least 75 m for from the PB3, connected to the PB3 power supply and communication
network, as for TS 2.6 Acoustic Doppler Current Profiler. The ADCP position
shall be defined taking into account the need to avoid any interferences between
the measurement space and the WEC, mooring lines and payload cable.

 

[anx-basign_1.jpg]

 



   

 

 

 

[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

12 di 16



 

F.X-band wave radar system to be roof installed at ECIM. Supplied by Nortek and
based on the SeaDarQ oil spill detection systems, composed by an outdoor
microwave/antenna system (Sperry) and an indoor rack included a 19” server with
storage, an HMI monitor, an UPS rack system. As for TS 2.7 Radar Station. If the
provider intend to subcontract the x-band radar supply and installation then
this is to be declared before the contract signature, for the application of the
contractual related topics. The company indicated to be the x-band radar system
supplier and installer must have not less than 5 certificated references on
previous supply and installation of SeaDarQ x-band radar system      G.Umbilical
cab ling from PB3 and junction boxes located on seafloor, the junction boxes
itself and two seabed layed umbilical connection to water quality system and
ADCP, as necessary to provide subsea power supply and communication, as for TS
2.5 PowerBuoy® Junction Box for Umbilical Cabling





 

H.(Optional) Metorological station composed by:

 

a.Datalogger SIAP DA18K

b.Electrical panel in IP66 polyester (SOLx65Hx25P), photovoltaic panel power
supply and 120Ah max battery

c.Photovoltaic panel and pole support for measuring stations with medium energy
consumption (Ppk [WJ: 50-60)

d.Rechargeable 38Ah 12Vdc battery complete with cable and fuse

e.Transducer Speed and ultrasonic wind direction heated with 12 m cable

f.Barometric transducer range 700 IllOOhPa with very high precision (IVS
outputs) with 3 m cable. Specific calibrations on request.

g.Transducer Global thermopile solar radiation first class ISO 9060 with output
O + 2Vdc, 4 + 20mA, RS485 with 4 m cable

h.Thermohygrometric transducer outdoor, PtlOO (T) and O + Vdc (RH) outputs with
4 m signal cable  i.Rain gauge with 200cm2 mouth area relay contact output with
12 m cable Turn-key supplied, installed and tested at ECIM Las Cruces.



 

This Turn-Key solution shall be compensated with a global single fixed price.
Included one year of guarantee for the PB3 and mooring, and manufacturers’
warrantees for OSL components.

 

All the risks on the final price due to uncertainties, mainly in the deployment
phase, will be mitigated by the provider itself, assuming insurance covers.

 

Some operations necessaries to carried out the Part B of the OSL are intended
included and compensated in the part A one. The activities that be interlaced
with the Part A are evidenced here with the mark (@).

 

[anx-basign_1.jpg]

 



   

 

 

 

[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

13 di 16



 

Part B - Detailed List and Sequence of Supp lies and Operations

 

Here below is a list of items located and described with the sense of time of
execution and the logical process toward the final result. The description of
the supplies and services related to the contract for the Part B will be
necessarily integrated with some references to the Part A .

 

  1. Components acquisition and verification





 

The components of the Part B provision will be designed, specified, purchased
and partially assembled and tested at the OPT factory in NJ USA. The
communication protocol between the different systems will be implemented there
in order to be confident in the final results at Las Cruces and avoid problems
during the pre-acceptance test at San Antonio. The preliminary test of all the
offshore and on shore Part B system, excluded the radar system, will be part of
the FAT to be planned there for the PB3 as well, before the shipping. After FAT
will be packed and prepared for shipping preferably.

 

The procedures for the FAT shall be defined and agreed between the contracting
parts at least within 60 days before the FAT itself.

 

2.Part B and Part A shipment from USA (@)

 

The shipment of the Part B components have to be organized in synergy with the
Part A ones, taking into account the different operations at the Chilean port.

 

The radar components, if considered useful, will be shipped in a separate way
from the supplier to the destination place at ECIM Las Cruces, Chile.

 

The shipment will be considered here from DDP (lncoterms 2010) condition at Las
Cruces, Chile. In that shipment will be included the Part B goods.

 

Note: Part A - Customs Operations

 

All the customs operations related to the Part A goods shipped by USA (items 2.
and 3.) shall be not in charge to the provider OPT and will be excluded from the
present Part A SoW. A Custom Agency will be engaged by EGP Chile Group in order
to perform the customs operations and the direct payment of the due customs
taxes {VAT/duties/) and deliver the goods customs free, ready for the following
steps of this Sow. In the Commercial Invoice will be indicated the values of the
goods shipped plus the cost of shipping and related insurances (must be
indicated OAP value).

 

Note: Part B - Customs Operations

 

All the customs operations related to the Part B goods shipped by USA shall be
in charge to the provider OPT who will provide direct payment of VAT and other
due taxes. These costs must be estimated before the contract is issued and will
be paid in advance by EGP to OPT. The commercial invoice must be indicated DDP
value. We recommended to use customs Agency Patricio Sesnich

by legal reason.

 

3.Part B and Part A USA components unload (@)

 

Unloading of the goods coming from USA and movement them to a temporary staging
position. Included the Part A goods. This cost will be included and compensated
in part A costs.

 

4.Part B and Part A compon ents stagi ng (@)

 

Staging of the part A and Part B goods at a secured area at San Antonio port,
within the deployment date.

 

[anx-basign_1.jpg]

 



   

 

 



[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

14 di 16





 

 

5.Part A and Part B components assembling

 

Before the final deployment, the full OSL offshore system, Part A and Part B,
will be preassembled, connected and pre-commissioned at the staging site at the
San Antonio port.

 

The procedures for pre-commissioning and test on shore shall be defined and
agreed between the contracting parts within the arrival of the goods in Chile.

 

Here the cost related to Part B activities will be compensated by the specific
item in Part B contract.

 

6.Part A and Part B offshore components final deployment (@)

 

The Mooring System, the PB3 WEC and all the part B offshore components will be
deployed preferably at the same time, without interruption of continuity. Part B
deployment cost will be compensated inside the Part A one.

 

7.Part A and Part B offshore components test

 

After the deployment indicated in 9., shall be done a full OSL system
commissioning and test. The procedures for final commissioning and test shall be
defined and agreed between the parts within the arrival of the goods in Chile.
The cost of this operation will be compensated within the Part B cost

 

8.One year guarantee and remote monitoring

 

All the systems supplied with the Part B contract will be subjected to
manufacturers’ standard warranties.

 

Beyond the surveillance of the PB3 itself, already provided in A, OPT will
evaluate the feasibility of a remote monitoring system, in a period no longer
than 6 month from OSL starts, with the intention to verify eventual anomalies
and fault in the OSL BoP system supplied with Part B contract. For
clarification, development of the OSL remote monitoring system is not included
in base scope of work and shall be estimated as a contract option.

 

Part B - Survey and maintenance after guarantee period

 

Not necessary.

 

Part B - Milestones

 

The milestones are the following:

 

No.   Milestone       1   Contract signature (payment included taxes)       2  
Part A &B FAT at OPT NJ factory       3   OSL fully deployed, after final
acceptance test       4   Expiration of 12 months of guarantee time

 

[anx-basign_1.jpg]

 

   

 



 

[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

15 di 16



 



6.MEETINGS AND SITE VISITS

 

Within 30 days from the contracts signatures will be held a kick-off meeting
between OPT and the EGP representatives. Video or audio conference. Project
status update meetings shall be held on a regular basis via audio conference .

 

Site visits will be planned for:

 

●The FAT at OPT Monroe TS NJ      ●The acceptance test at San Antonio port
before deployment      ●The final commissioning and test at Las Cruces

 

Video and audio conferences will be possible always, after previous agreement.

 

7.DOCUMENTATION

 

All the documents here described or necessary to perform the SOW will be
exchanged between the party.

 

In particular after 30 days from the contract signature shall be sent a the
final general arrangement drawing of the full OSL systems with data sheets for
each OSL c:omponent provided.



 

8.DELIVERABLES

 

The following documentation, in English language with all the necessary
attachments (i.e. database, GIS file, pictures, movies, etc.), will be included
in the scope of work:

 

●Update of the Feasibility Study of deployment of the PB3 for Enel Green Power
MERIC VTB Project as agreed on OPT Proposal No. 060519KPS - Las Cruces Site
Visit and Evaluation, 12th June 2019.

 

●Reports will be redacted by OPT and/or consultants contracted by EGP after the
FAT, the Acceptance test at San Antonio, and the final test at Las Cruces.

 

9.TIME SCHEDULE

 

The deadline for both Part A and Part B final test at Las Cruces will be the
31st March 2020

 

[anx-basign_1.jpg]

 

   

 

 



[anx-ba_001.jpg] Scope of Work

ID:

OSL System Supply

Date

29/08/19

 



Innovation and Sustainability

Classification:

Restricted use

Page

16 di 16

 



Annex 1

 

Met-ocean and geomorphological conditions at Las Cruces site

 

1.Bathymetry

 



● PDF map with lsobats every 5 m.         ● Database in GIS format (Arclnfo)
with bathymetric model layer and background type layer in shp and csv format.



 

2.Type of Seabed

 



● PDF with background type map, classified as sand or rock.



 

3.Waves



 



● Wave data processed.         ● Full report and analysis

 

4.Currents, Wind and Temperature

 



● Characterization report of coastal currents measured at 25m deep in Cartagena
Bay, in different periods of time.         ● Report Characterization of winds
measured locally in Cartagena Bay Water column thermal structure report        
● Daily maximum current data at two depths in csv format Daily wind time series
data

 



[anx-basign_1.jpg]

 



   

 

  



[anx-b1_001.jpg]

 

Annex B: General Terms and Conditions and Annex II Chile {SEVENTH EDITION).

 

 

 

 [anx-b1sign_1.jpg]

 

 

 [anx-b1_002.jpg] ENEL GROUP
GENERAL CONTRACT CONDITIONS  

 

 

GENERAL PART

 

 

SUMMARY

 

1. SCOPE 3 2. DEFINITIONS 3 3. LANGUAGE 4 4. EXECUTION 4 5. INTERPRETATION AND
HIERARCHY 4 6. COMMUNICATIONS 5 7. ECONOMIC CONDITIONS 5 8. TAX 6 9. PERFORMANCE
7 10. ASSIGNMENT OF THE CONTRACT AND SUBCONTRACTING 10 11. ASSIGNMENT OF RIGHTS
AND RECEIVABLES 10 12. THE CONTRACTOR’S OBLIGATIONS 10 13. THE CONTRACTOR’S
RESPONSIBILITIES 11 14. THE CONTRACTOR’S WARRANTIES 11 15. PENALTIES 12 16
SUSPENSION, WITHDRAWAL AND TERMINATION OF THE CONTRACT 12 17 FORCE MAJEURE 14 18
LABOUR LAW OBLIGATIONS 14 19. ECONOMIC GUARANTEE 14 20 INSURANCE 15 21
INTELLECTUAL PROPERTY 16 22 CONFIDENTIALITY 17 23. PROCESSING OF PERSONAL DATA
18 24. VENDOR RATING 18 25. GAIN SHARING 19 26. GOVERNANCE 19 27 KPI (KEY
PERFORMANCE INDICATOR) 20 28. GLOBAL COMPACT 20 29. CODE OF ETHICS 21 30.
GOVERNING LAW 22 31. JURISDICTION 22

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-1- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

Annex I: BRAZIL Annex II: CHILE Annex Ill: COLOMBIA Annex IV: SPAIN Annex V:
PERU Annex VI: PORTUGAL Annex VII: ITALY Annex VIII: ROMANIA Annex IX: RUSSIA
Annex X: MEXICO Annex XI: PANAMA Annex XII: COSTA RICA Annex XIII: GUATEMALA
Annex XIV: ARGENTINA Annex XV: INDONESIA

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-2- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

1.SCOPE.

 

1.1. These Terms and Conditions of Contract (hereafter referred to as “General
Conditions” or “General Part”) regulate the contractual relationship between
companies belonging to the ENEL Group (hereafter also referred to as “ENEL”) and
its Contractors (hereinafter jointly referred to as the “Parties”) regarding the
acquisition of materials, equipment, works and services.

 

1.2. The General Conditions are intended to form one document comprising of the
present document and the Country Annexes. Whenever the Contract must be perfomed
in a specific Country, the corresponding Country Annex shall be applied, as it
provides the specific clauses applicable in the specific Country.

 

1.3. These conditions shall also apply, without prejudice to any other agreement
to the contrary and taking into account the order of precedence set out in
clause “INTERPRETATION AND HIERARCHY”.

 

1.4. The Agreement (as defined below) refers to the Web page on which these
general Conditions may be consulted, and copy in an electronic/hard copy format
will be sent to those who do not have access to the Webpage and have requested.

 

1.5. Any exceptions to these General Conditions proposed by the Contractor shall
be valid only if made in writing and accepted by ENEL; and shall only apply to
the Contract it is related and will not be applied neither to any pending
contract nor to any other contract that will be signed with the same Contractor.

 

2.DEFINITIONS.

 

The following definitions, among others, apply to this document:

 

  ● Contractor: any individual or legal entity (even grouped) that execute with
a contract for works, services and/or supplies.         ● Electronic signature:
digital signing system which, where applicable and in accordance with the
legislation of each Country, allows the verification of the identity of the
signatories to the same extent of a certified handwritten signature, and which
certificates any communication sent by the given signatory and the source and
integrity of a given electronic document or a set of electronic documents.      
  ● Economic guarantee: set of document that the Contractor delivers to ENEL
concerning the economic guarantee the former has to provide in favour of the
latter for the exact fulfilment of all contractual and other obligations.      
  ● Final Receipt Document: document (e.g. a report) confirming the final
receipt and acceptance of purchased materials or equipment, the works or
services and the expiration of the Warranty Period.         ● Global Procurement
Portal (PortalOne): ENEL Portal which Contractors can access in order to operate
with ENEL on-line.         ● Provisional Receipt Document: document (e.g. a
report) which records:

 

1) the successful outcome of inspection and testing activities in regard to
particular equipment or material received from ENEL; this document also records
any necessary modifications or corrections of deficiencies that are found during
the inspection and testing or

 

2) the successful outcome of a works progress examination, the exact performance
or completed correction of the service, and compliance with technical standards
and contractual clauses relating to the various phases of activities under the
Contract.

 

  ● Subcontract: contract with which the Contractor entrusts the performance of
contractual services to third parties.         ● Taxes: any taxes, duties, or
any other charge in general, as determined and levied by the relevant
authority/local laws applicable to an individual Contract in accordance with
current regulations.         ● Contract: the set of all contractual documents as
specified below, that regulate, in writing, the obligations of the Parties and
the acquisition of materials or equipment and/or the performance of a given
works or the provision of a given service:

 

  1. Agreement (or “Lettera d’Ordine” in Annex Italia, or “Cuerpo principal del
Contrato” in the Brazil, Chile, Colombia, Spain, Peru, Portugal Annexes, or
“Acuerdo Comercial” in Mexico, Guatemala, Costa Rica and Panama): the document
that includes the name and identyfing data of the Parties, specifies the scope
and the duration of the Contract that provides the economic, administrative and
regulatory terms and that lists and refers to all of contractual documents that
form the Contract.         2. Particular Conditions: a document that providesthe
specific terms applicableto a given Contract;         3. Technical-Economic
documents:

 

      ● Technical Specifications: the document that containsthe technical
requirements related to the Contract;                 ● Consideration or Price
List: the document that provides the economic consideration to be paid for the
specific services rendered by the Contractor, which may be grouped per category;
                ● Any additional documents: other documents related to a
specific Contract (e.g. description of the works and interventions; graphic and
descriptive design print-outs; time schedule, etc.).

 



 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-3- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

  4. HSE Terms: the document that governs the Parties obligations in connection
with health, safety and environment matters of the Contract.The HSE Terms is
available on the ENEL Global Procurement Web page.         5. General
Conditions: this document as supplemented by the relevant Country Annex
(containing the specific clauses applicable to the Contract in each Country).

 

Warranty Period: period of time for the duration of which the Contractor has to
ensure the proper functioning of the products/works, or that the products/works
are flawless and fit for their use.

 

  3. LANGUAGE.

 

3.1. The original version of this General Part is in english.The original
version of each Country Annex is in the language indicated in the relevant
Country Annex. The original version of the remaining contractual documents shall
be that indicated in the Agreement or in each of the contractual documents.

 

3.2.Notwithstanding the foregoing, any amendment or supplement to the Contract
shall be made in writing.

 

  4. EXECUTION.

 

4.1. The Contract is executed through each Parties’ signing. by signing the
Contract geven an electronic signature - the Contractor declares its full and
unconditional acceptance of the same.

 

4.2. The Contract shall not be automatically renew neither tacitily extended.
Any additions and/or subsequent additional contractual terms, or deletions of
contractual clauses provided in a given Contract, do not have any validity in
terms of amendment of General Conditions and are limited to the given Contract.

 

4.3. In case of agreements executed by ENEL with the Contractor for the benefit
of two or more companies belonging to the ENEL Group, the Contract shall be
considered as executed by and between the given companies of the ENEL Group that
will actually be receiving the service, the works or the supply and the
Contractor or its subsidiaries or associated companies or permanent
organisations located in the same Country as the ENEL Group company.

 

  5. INTERPRETATION AND HIERARCHY.

 

5.1. In the case of conflict or incompatibility among the contractual documents
of the Contract, the priority and precedence shall be determined according to
the following order:

 

  1. Agreement;         2. Particular Conditions (if present);         3.
Technical-Economic documents (Technical Specifications, Consideration List or
Price List, any additional documents);         4. HSE Terms (the document that
governs the Parties obligations in connection with health, safety and
environment matters of the Contract).         5. General Conditions. The General
Conditions are intended to form a single document comprising of the present
General Part and the applicable Country Annex. In the case of conflict between
the General Part and the Country Annex, the Country Annex will prevail.

 

5.2. In any case, should a conflict arise between the contractual documents and
mandatory provisions of the applicable law, the mandatory provisions of the
applicable law shall prevail.

 

5.3. Without prejudice to clause “APPLICABLE LAW’, should any doubts and/or
conflicts arise on the Interpretation of a Contract, it shall be amicably
resolved by the Parties, in accordance with the subject matter and purpose of
the Contract and in compliance with the same Contract.

 

5.4. In the event of discrepancies between the original version of the present
General Part, drafted in English and its translations into other languages, the
original version in English shall prevail. In the event of discrepancies between
the original version of a Country Annex and its translations into other
languages, the original version in the official language of the given Country
shall prevail.

 

5.5. It shall not be held that a Party has waived any right, power or claim
provided in the Contract unless such waiver is explicitly declared in writing to
the other Party. The waiver of a right, power or claim shall not imply a waiver
of any future right, power and claim even if the latters are of the same nature
of the former.

 

5.6. In the event of any provision of the Contract being held invalid, such
invalidity shall not affect the remaining provisions of the Contract, which may
be spplied without the invalid provision being in forec. The Parties, taking
into account the cope of the Contract and by a mutual agreement, shall seek to
amend the invalid provision in such a way that it complies with its original
purpose as much as possible.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-4- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

  6. COMMUNICATIONS.

 

6.1. Any communications between the Parties shall be made in writing, at the
location or address and in the manner stated in the Contract. The Parties
undertake to promptly report each other any change of location and address. In
the absence of such report, communications shall be deemed effective if sent in
the agreed manner to the addresses referred to in the Contract.

 

6.2. ENEL reserves the right to use electronic procedures for the exchange of
documents relating to the Contract. Unless otherwise agreed in the Contract,
electronic means of communication may be used, provided that they allow the
tracking of any communication.

 

6.3. The Contractor shall abide by and promptly give effect to all
communications it receives from ENEL, without any further formalities.

 

  7. ECONOMIC CONDITIONS.

 

7.1. Price.

 

7.1.1. The price of the Contract is the consideration agreed for the acquisition
of materials and/or equipment and/or for the performance of works or services,
and it takes into account the total value of the Contract. It includes
everything necessary for the full performance of the contractual services, and
everything that has to be provided or performed by the Contractor, including all
costs or charges saved what is due for services and items that have been
explicitly excluded and the taxes imposed by the applicable legislation.

 

7.1.2. All prices shall be listed in the Contract in the manner provided for
therein.

 

7.2. Modification of Prices.

 

7.2.1. The prices are fixed and invariable. A price change may occur if provided
in the Contract and/or required by the applicable law.

 

7.3. Invoicing.

 

7.3.1. Invoices shall be valid and ENEL shall accept them only if they contain
all information required by the Contract and by the applicable regulations, and
only if the activities referred thereof are have been duly carried out. Invoices
not referring to the specific Contract number shall neither be accepted nor
considered for purpose related to the date of their receipt. Even if the
Contract provides the payment of invoices in different currencies, any single
invoice must be issued under a single currency.

 

7.3.2. ENEL may return to the Contractor invoices that:

 

  1. are not reporting information or data that are required by the Contract
and/or the applicable law;         2. compute that have not been authorised by
ENEL;         3. are issued in a currency other than that provided in the
Contract.

 

In case of return of an invoice, ENEL shall specify the grounds for returning
invoices. The return an invoice excludes the original receipt date of ther same.
Unless otherwise agreed in the Contract, all invoices and, where applicable, the
mandatory attached documentation shall be sent to the address provided in the
Contract.

 

7.3.3. Invoicing may be carried out as follows:

 

A.Using ENEL’S Electroni c system {Procurement Portall :

 

The Contractor, under the terms and conditions set forth in the Contract, and
after having obtained the necessary authorisation to invoice from ENEL (invoices
shall report the quantities supplied and/or the services provided in the amount
corresponding to the one invoiced) amount indicated therein), shall issue the
relevant invoices.

 

Upon receipt of the authorisation to invoice from ENEL and in accordance with
contractual provision, the Contractor shall send the invoices, which have to
include all data required by mandatory applicable laws, by using an Electronic
systems (e.g. EDI) that ensure the authenticity and integrity of the information
provided in the invoices.

 

In accordance with the law on electronic invoicing, the Contractor may send ENEL
invoices issued in an electronic format. This method ensures the integrity of
the data thereof and the univocal attribution of the document to the issuer.

 

B.Without using Electronic systems:

 

In the event of electronic systems being not available and/or applicable
legislation not allowing electronic submission and electronic invoicing, the
Contractor, in compliance with the terms and conditions set forth in the
Contract, after having obtained the necessary authorisation to invoice from ENEL
(invoices shall report the quantities supplied and/or the services provided in
the amount corresponding to the one invoiced) shall issue the relevant invoice,
and send the original to the invoicing address indicated in the Contract.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-5- [anx-b1sign_1.jpg]

 

 

 [anx-b1_002.jpg]

 

In the case referred to under sub-clause 4.3, in case the
works/services/supplies are perfomed by a subsidiary of the Contractor or by an
associated company or by permanent establishmentof the same in the given Country
the ENEL Group companies are established, the invoicing must be provided
directly by its subsidiaries or its subsidiary, its associated company or its
permanent establishment in the same Country in which the ENEL Group company is
located.

 

7.4. Payment Conditions.

 

7.4.1. All payments shall be made by ENEL by bank wire transfer, in the manner
and within the time limits set out in the Contract.

 

7.4.2. To this end, the Contractor undertakes to communicate to ENEL all
necessary bank data.The Contractor has the obligation to promptly report to ENEL
any changes to its fiscal and general data (such as: VAT number, address,
company name, etc.) and any change of ownership/corporate shareholding. Failure
to communicate the above information may result in the suspension of payments of
invoices that contain data that are not up to date.

 

7.4.3. Exceptionally, ENEL may accept other legitimate and valid means of
payment, in accordance with the law applicable to the relevant Contract.

 

7.4.4. The payment of the invoiced amount(s) shall not imply that ENEL has
acknowledged that the Contract to has been properly performed by the Contractor
or that ENEL has waived its rights and claims against the Contractor, as any
payment is made without prejudice to any future right or claim.

 

7.4.3. ENEL may, if allowed by the applicable law and if provided in the
Contract, withhold or suspend payments due to the Contractor, even if they are
due and payable.

 

7.4.4. In case of a delayed payment by ENEL, if such a delay is imputable to
ENEL, default interest shall be payable to the Contractor in accordance with the
provisions of the Contract and with the applicable law.

 

7.5. Payments deferment.

 

7.5.1. Without prejudice to clause 7.4 “PAYMENT CONDITIONS”, ENEL reserves the
right to propose a deferment of the payment to the Contractor. The Contractor
has the right to accept or refuse the above-mentioned deferment proposal.

 

7.5.2. In the event of the Parties agreeing to defer the payment’sterms:

 

● Regardless of the provisions in the General Conditions/applicable Country
Annex, the new terms and conditions of payment agreed between the Parties and
indicated in the Contract shall prevail;         ● ENEL will pay the Contractor
a deferral charge in an amount calculated on the basis of a market reference
rate (e.g. US Uber, Euribor) recorded on the day of issue of the relevant,
deferred invoice plus a spread for the days between the due date originally
stated in the General Conditions/ applicable Country Annex and the agreed
deferred due date.

 

7.5.3. Deferral charges, determined as above, will be paid by ENEL at the same
time and in top of the amount due pursuant to the deferred the invoice. It is
understood that in the event of a delayed payment also in respect of the agreed
deferred due date, ENEL shall pay default interests, as stated in the General
Conditions/ applicable Country Annex.

 

8.TAX.

 

8.1. While paying Contractors for goods/works/services received, ENEL shall
apply a withholding in accordance with tax and welfare contributions legislation
(with fiscal effect) applicable in the Contractor’s Country of residence and/or
pursuant to any other law applicable to the Contract.

 

8.2. The Parties mutually undertake to fulfil all obligations, to deal with all
the paperwork and to deliver all documents necessary for the proper payment of
taxes, including withholdings and other legal obligations applicable to the
Contractor, in compliance with the procedures set forth by the applicable law.
Similarly, the Parties undertake to cooperate in order to obtain exemptions or
other tax benefits applicable to the Contract. If, due to a lack of diligence or
any other cause imputable to the Contractor, ENEL loses an entitlement to a tax
benefit, it may discount the amount of the tax benefit it has not been able to
take advantage of from the amount due to the Contractor.

 

8.3. Should treaty between the Contractor’s Country of residence and the Country
of residence of the relevant ENEL Group company be in force in relation to the
avoidance of double taxation, and the Contractor claims the application of the
provisions of such a treaty, the Contractor must provide ENEL with its
certificate of tax residency (or any other declaration/certificate necessary for
the application of provision against double taxation) for the purposes of
classification of the nature of the income under the treaty against the double
taxation, the Contractor shall take into account the interpretation in force in
the Country in which the ENEL Group company is located. This certificate is,
generally, valid for one year, unless the legislation of the Country in which
the ENEL Group company is located establishes a shorter period. In any case,
when upon expiration of the validity of each certificate, the Contractor shall
submit another valid certificate.

 

8.4. If ENEL is required to make deductions from payments due to the Contractor,
upon request from the latter, ENELshall issue a certificate referred the
deductions applied and more specifically to the amounts paid and to the amounts
withheld.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-6- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

8.5. If materials or equipment are sent from abroad, the taxes shall be paid as
follows:

 

  a) The Contractor shall pay all taxes and charges applicable to goods in the
countries of origination of those goods and those applicable in the countries
through which said goods have transited until final delivery, plus all the taxes
charged in the Country of destination which are payable as a conseguence of to
the economic benefits obtained from selling them.         b) The Contractor
shall also pay the expenses and import taxes or equivalent in the Country of
destination, as well as other official customs charges on the imported materials
and/or equipment, unless otherwise agreed with ENEL.

 

8.5. Taxes on national materials or equipment shall be paid either by ENEL or by
the Contractor, according to the provisions of the applicable law.

 

9.PERFORMANCE.

 

9.1. Introduction.

 

9.1.1. The Contractor, if required by the Contract, shall be obliged to appoint
and maintain, throughout the performance of its activities pursuant to the
Contract, one or more representatives with full authority to discuss technical
and economic matters, with particular reference to safety and occupational
health, work-related social obligations and respect for the environment.

 

9.1.2. ENEL reserves the right, during the performance of the Contract, to
object said representative(s) for cause. In such a case, the Contractor shall be
obliged to appoint a different the representative(s) within ten (1O) working
days, unless otherwise provided in the Contract.

 

9.1.3. ENEL undertakes to provide, upon request of the Contractor, all necessary
information for the performance of the activities covered by the Contract. If
the data provided by ENEL is insufficient or incomplete, the Contractor
undertakes to request missing information in good time.

 

9.1.4. ENEL has the right to check and verify the performance of the Contractor
of all obligations under the Contract and in compliance with all instructions
issued by ENEL, the proper and timely performance by the Contractor of all
activities necessary for the fulfilment of the Contract in accordance with the
terms and conditions set forth in the same Contract.

 

9.1.5. Without prejudice to its right to terminate the Contract, if ENEL, at the
outcome of said checks and inspections, in any manner and at its sole
discretion, determines that the Contractor has operated in breach in the exact
performance of the Contract - also by making only errors or inaccuracies - the
Contractor shall remedy the deficiencies at its own expense; no contractual
deadline will be postponed while the Contractor remedies its deficiencies.

 

9.1.6. Unless otherwise agreed, ENEL personnel and/or third parties designated
for that purpose at ENEL discretion, shall be given access to the Contractor’s
workshops or warehouses and/or those of any Subcontractor, in order to verify
the manufacturing, and testing phases and be informed about the processing
cycles, as well as to verify the performance of the works or services, and the
materials used by the Contractor. It is agreed that any such access, as well as
any observations thereof, shall not in any way constitute an interference and/or
a limitation of the autonomy of the Contractor in the performance of contractual
activities.

 

9.1.7. ENEL reserves the right to request to the Contractor, at any time, the
anticipation of all or part of the performance object of the Contract and the
right to evaluate a possible recognition of an economic bonus. ENEL may request
the anticipation with a specific written request and the Contractor will
communicate, always in writing his agreement, expressly accepting the new
deadline requested by ENEL. It is understood that the Enel request to anticipate
does not produce an authomatic recognition of the economic bonus, even tough
specifically accepted by Contractor. The recognition of the economic bonus, to
the extent indicated in the contract, remain subject to the specific acceptance
of Enel and subject to the aforementioned anticipation is carried out by the
Contractor in full compliance with all its legal and contractual obligations,
especially in the field of work, health and safety.No bonus can be recognized if
penalties have been applied to the Contractor during the execution of the
contract.

 

9.2. Inspection, tests and/or verification (testing).

 

9.2.1. If the Contract provides for the implementation of inspections, testing
and/or checks they shall be performed as follows. Without prejudice to ENEL’s
right to inspections the Contractor is obliged to carry out, at its own cost,
all tests and inspections agreed upon that need to be carried out in accordance
with the applicable standards and administrative regulations, or those generally
applied. The Contractor shall communicate in writing to ENEL the date on which
these activities will be carried out.with a minimum ten (10) days in advance
notice. Similarly, the Contractor shall communicate the results of the tests or
checks carried out and recorded in the relevant certificates or protocols to
ENEL, even if they were carried out in the presence of ENEL inspectors or
representatives.

 

9.2.2. The Contractor may not begin any manufacturing, construction or assembly
phases, or ship materials, before the inspections and the testing have been
successfully completed, where preventive inspections and testing are required,
nor before having obtained a written authorisation from ENEL, after the
completion of the testing, or prior to the elapse of a ten (1O) day period from
the notification of inspection and testing by the Contractor without ENEL having
issued any order to the contrary.

 

9.2.3. ENEL may carry out tests or inspections in addition to those provided for
in the Contract, if it deems it to be necessary. If these tests are successful,
any additional costs shall be borne by ENEL; if they are unsuccessful, the
additional costs shall be borne by the Contractor.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-7- [anx-b1sign_1.jpg]

 

 

 [anx-b1_002.jpg]

 

9.2.4. The successful outcome of any inspections, tests or checks, neither imply
that the scope of the Contract has been fully implemented with and approved by
ENEL, nor it exonerate the Contractor from any liability.

 

9.2.5. Failure by ENEL to make any complaint about the performance of the
contractual services, even after the inspections and tests above, shall not
constitute any limitation to the Contractor’s liability if it ultimately fails
to fulfil its contractual obligations, even if such a failure is ascertained at
a later date.

 

9.2.6. If the results of inspections or testing or checks that are carried out
show any breaches of the provisions of the Contract, ENEL shall require the
replacement or restoration of the equipment or works, at the Contractor’s
expense and at no cost for ENEL. If ENEL requires the replacement of certain
materials they will have to be clearly identified and the Contractor shall not
be able to use them in thefollowing performance of the contractual activities.

 

9.2.7. The duration and methods for carrying out inspections, testing and checks
shall in no case be invoked by the Contractor as a reason or justification for
deferring the delivery date provided in the Contract.

 

9.3. Conditions for delivery and receipt.

 

9.3.1. Introduction.

 

9.3.1.1. Deliveries, including partial deliveries, must be made on the dates or
by the deadlines specified in the Contract.

 

9.3.1.2. If a strict deadline is not indicated in the Contract and only a term
for completion, or delivery is established, such a term shall run from the date
the Contractor begins the performance of the contractual activities or from the
date the Contract was executed.

 

9.3.1.3. The advance of the completion date or the reduction of the contractual
term are admitted only upon explicit consent by ENEL. In such a case, the
aforementioned authorisation shall not determine an earlier payment from ENEL of
all or part of the given consideration.

 

9.3.1.4. The completion date or the term for completion may not be postponed nor
extended, unless for reasons imputable to ENEL or a consequence of force
majeure.

 

9.3.1.5. The Contractor is obliged, at its own expense, to implement any mean to
make up for, as much as possible, for any delay on the contractual deadlines and
terms, even when the delay is justified.

 

9.3.2. Materials and/or equipment.

 

9.3.2.1. If provided in the Contract, the Contractor shall send ENEL, fairly in
advance, a specific communication prior to perfect delivery of the
materials/equipment. Similarly, the Contractor agrees to immediately notify ENEL
of any circumstances which alter the agreed delivery deadlines.

 

9.3.2.2. Unless otherwise provided for in the Contract, terms such as ownership,
insurance, etc., shall be interpreted in accordance with lncoterms.

 

9.3.2.3. The delivery of materials and equipment shall be carried out to the
location specified in the Contract.

 

9.3.2.4. All equipment and materials shall be properly identified, accompanied
by proper information and labelled for their correct and easy acceptance at
destination and by a receipt that shall include the information specified in the
Contract.

 

9.3.2.5. Transport to destination and unloading shall take place under the
responsibility of the Contractor, also in accordance with clause “INSURANCE”. If
the type of material requires it the Contractor shall obtain from the competent
authorities transit permits, licenses, authorisations or police protection in
order to transport the materials and it shall bear all costs related to any work
this may entail, such as: transit deviations, bridge buttresses, signs, etc.

 

9.3.2.6. The Contractor shall insure the transportation of goods with a good
standing insurance company.

 

9.3.2.7. The signing of receipts, shipping documents or evidence of transmission
shall not affect the acceptance of the quantities or quality specified for the
materials received.

 

9.3.2.8. ENEL, while considering that the delivery deadlines have been met
reserves the right to delay any shipment of materials or equipment. In such a
case, the Contractor shall be responsible for all costs of storage and insurance
for the period defined in the Contract. Should the delay in shipment be
prolonged, the Parties shall, by mutual agreement, establish the amount of
compensation for the additional costs of storage and insurance.

 

9.3.2.9. Once ENEL receives the material or equipment, a Provisional Receipt
Document shall be prepared which indicates the positive outcomes of testing or
inspections and final acknowledgement, or highlights the rectification or
correction methods applied to remedy the defects identified. If no final tests
and/or checks are required, delivery of the materials and equipment by the
Contractor is formalised by the approval of its receipt by ENEL.

 

9.3.2.10. The Contractor may not - under any circumstances and, therefore, even
in the event of disputes - suspend or slow down the performance of contractual
activities

 

9.3.2.11 If the above mentionated obligations are breached, ENEL reserves the
right to terminate the Contract, without prejudice to its full right to
compensation for any damages it has suffered.

 

9.3.3. Similar Works and/or Services.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-8- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

9.3.3.1. The Contractor shall inform ENEL, fairly in advance, of the final date
of completion of the works, so that the date and time of the works to be
completed can be established. ENEL shall reply as soon as possible, and not
later than 30 days from being notified. On the date agreed by the Parties for
the formalisation of the works completion Provisional Receipt Document, the
status of the works or service shall be examined, in the presence of the
Contractor’s representative to determine whether they comply with the Contract’s
requirements.

 

9.3.3.2. This Provisional Receipt is completed when specific tests have been
satisfactorily carried out and the good condition of the works or services
required by the Contract have been proven. This document must be signed by both
Parties.

 

9.3.3.3. If the examination of the works or service does not show a satisfactory
result or the testing displays negative results, ENEL, as an alternative to
Contract termination, may draw up a document (e.g. a report) in which it shall
point out the defects and the term for the Contractor to correct them. Once this
the term has elapsed, additional checks shall be carried out, and if successful,
a document certifying the completion of the works shall be drawn up (e.g. a
report). In case of negative outcome of the checks, a new document shall be
produced (e.g. a report) with an indication of the defects identified, and ENEL
may choose to terminate the Contract or to grant the Contractor new deadline to
correct the defects.

 

9.3.3.4. The aforesaid deadlines granted to the Contractor to remedy the defects
identified shall not be considered an extension to the terms of the Contract and
therefore, the Contractor shall be held liable for penalties and/or compensation
for damages.

 

9.3.3.5. If the Contractor considers it necessary to express its disagreement on
certain technical or financial aspects, it must ensure they are included in the
document (e.g. a report) drawn up by ENEL, specifying the reasons for these
disagreements. Any disagreements shall be settled in the manner specified in the
Contract.

 

9.3.3.5. After the warranty period expires, the Contractor shall notify ENEL of
said expiration and request the final acceptance. Following this request, ENEL
shall inform the Contractor of the final acceptance date_ final acceptance must
take place within the period referred to in the Contract.

 

9.3.3.7. On the date agreed by the Parties for the final acceptance, the status
of the works or service shall be verified in the Contractor’s presence, and the
fulfilment of the required conditions shall be verified by carrying out the
necessary tests.

 

9.3.3.8. ENEL shall show its approval by drafting the specific Final Receipt
Document (e.g. final acceptance report), to be signed by both Parties, and which
shall certify the full performanceby the Contractor of its obligations. The
above-mentioned document produced by ENEL shall be valid in any case, as if it
was also signed by the Contractor, even when the latter, despite having been
informed is not present.

 

9.3.3.9. If the Contractor considers it necessary to express its disagreement on
certain technical or economic issues these must be included in the document
drawn up by ENEL, including the reasons for such disagreement.

 

9.4. Changes to contractual terms.

 

The activities covered by the Contract shall be carried out in accordance with
the terms specified in the Contract. Any postponement of the contractual terms
must be agreed in writing by ENEL and the Contractor.

 

9.5. Transfer of ownership and risk.

 

9.5.1. Materials and/or Equipment.

 

9.5.1.1 Unless otherwise provided in the Contract the materials, properly packed
in accordance with the Contract, shall be deemed to all intents and purposes to
be the property of ENEL upon receipt at the location and under the agreed
conditions and/or at ENEL warehouses, offices and/or plants. It is agreed that,
unless otherwise provided the unloading shall be carried out under the
Contractor’s responsibility and at its expense.

 

9.5.1.1 Notwithstanding !hie above the Contractor authorises ENEL to take
possession of the materials and equipment, in whole or in part, as soon as they
become part of works or are in placed an installation owned by ENEL, and to use
the min a ENEL’S works or installations, unless such authorisation is limited by
ENEL for justified reasons. Where such authorisation is given, ENEL may use or
include the materials and equipment in its development processes and may make
use of the results of these processes. In any case the Contractor, up to the
time the risk is transferred to ENEL, must have an insurance in place with
adequate coverage for the materials and equipment, even if they are already in
the possession of and used by ENEL

 

9.5.2. Works.

 

9.5.2.1. The outcome of the contractual works shall be owned by ENEL upon
execution of the Provisional Receipt Document.

 

9.5.2.2. Without prejudice to the rights of the State or third parties, ENEL
reserves the possession and ownership of all discoveries made during excavations
and demolitions that take place on its own land, as well as of all usable
mineral substances. In such a case, the Contractor shall take all necessary
precautions or the precautions that shall be indicated by ENEL. ENEL shall pay
the Contractor for any additional activities and/or additional costs that may
arise and, if necessary, grant an extension of the period of performance.

 

9.5.2.3. Without prejudice to the provisions of the preceding sub-clauses, ENEL
reserves the right, at any time, to require the Contractor, who shall be obliged
to comply, unless there is a justified reason not to, to transfer ownership of
the works, installations, materials and equipment existing on the site. In this
case, the Contractor may continue to carry out the works and shall continue to
be liable for installation risks until the Final Receipt Document is completed.

 

9.5.2.4. In any case, until the transfer of ownership to ENEL is perfected, the
Contractor must be insured, with adequate coverage, even if the materials, as
well as any other results of the works the Contract concerns, are already owned
and used by ENEL.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-9- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

9.5.3 Quality.

 

In the Contract performance, the Contractor guarantees that the quality of
goods, services and works object of the contract, fully satisfy the purpose
pursued by the Parties upon the signing of the Contract itself. The Contractor
guarantees in the contract performance the compliance with the quality
requirements indicated in the technical documents part of the Contract itself
and he is responsible for maintaining commercially acceptable quality control
standards in the production of a product or in the performance of the service or
work, including production standards required by any local government entity and
good manufacturing practices.

 

10.ASSIGNMENT OF THE CONTRACT AND SUBCONTRACTING.

 

10.1. The Contractor must perform the contractual activities on its own. The
assignment to Contract to a third party is allowed only upon ENEL explicit
authorization and, in compliance with any applicable law.Provided above, all
contractual activities can be subcontracted to the extent allowed by the
relevant Country legislation.

 

10.2. With regard to works, services and supplies, the Contractor can
subcontract up to the percentage of 30% of the total amount of the
Contract/agreement, except other limit directly indicated in the
contract/Agreement.

 

10.3. A self-employed worker is deemed as a Subcontractor.

 

10.4. Taking into account national legislation, the subcontracting is regulated
as follows:

 

● while bidding for the Contract, the competitors have indicate, also in case of
variations, the works/part of works or the services or supplies/part of services
or supplies that are object of the subcontracting;         ● he subcontracting
agreement is filed with to ENEL before the effective start of;         ● upon
filing of subcontracting agreement to ENEL, the main Contractor has to transmit
to ENEL the certification proving that the Subcontractor meets all the
requirements for the perfection of the subcontracted activities along with a
declaration that states the compliance with general requirements stipulated by
the national legislation;         ● only one round of subcontracting is
permitted; therefore subcontracted activities may not be executed or performed
using any further level of subcontracting, unless required by local laws in a
specific Country.

 

10.5. The Contractor pays the safety costs’ related to the activities entrusted
in subcontracting 2, to the Subcontractor without any reduction. ENEL checks the
effective application of these provisions by means of a reference contact
appointed for Contractor management and supervision.

 

10.6. The Contractor must act in compliance with the rules and with regulations
on salaries that are established in the “collective work contracts” in force in
the specific Country; if applicable in compliance with local regulations, the
Contractor is jointly liable with the Subcontractors for the compliance with
those rules and regulation and -as indicative and not exhaustive- with all its
safety, salary, contributions and insurance obligations provided to the
employees involved in the performance of the subcontracted activities.

 

10.7. In any case, the Contractor remains completely and exclusively liable
towards ENEL for the due performace of the Contract. Any recourse to of
Subcontractors neither exclude nor limit the obligations undertaken by the
Contractor, who shall remain liable regarding ENEL for the performance of the
Contract, as well as for the payment of compensation for damages to third
parties.

 

11.ASSIGNMENT OF RIGHTS AND RECEIVABLES.

 

Unless otherwise agreed in the Contract, the Contractor shall not assign or
transfer to third parties, in whole or in part, the rights or claims credit
arising out of the Contract, nor can he carry out any other activities which
result in any change, for any reason, to all or part of the above-mentioned
rights.

 

12.THE CONTRACTOR’S OBLIGATIONS.

 

12.1. The Contractor is fully responsible for everything that is necessary to
execute the contractual services, and in any case for everything that is
indicated as its responsibility in the Contract, and in particular, for the
following:

 

  o carrying out inspections, testing and checks required by the Contract and/or
regulations applicable to the Contract, as well as all for all costs arising
therefrom;         o managing and obtaining visas, authorisations and licenses
necessary for the performance of the Contract, except those that are under the
responsibility of ENEL by provision of law;         o organising its personnel,
employed in various capacities in the performance of contractual activities,
provided that at all times the Contractor’s responsibility is clearly identified
and separated from that of ENEL;         o the appointment of a person in the
Contractor’s own organisation to act as ENEL’S referring individual during the
performance of the Contract;         o the labour required to perform the
Contract with all its associated costs.

 

1 Cost for the measures adopted to eliminate, or if not possible, lo reduce
health and safety risks caused by several works activities which inlerferewilh
each other.

2 Where stipu.lated by the national legislation.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-10- [anx-b1sign_1.jpg]

 

 

 [anx-b1_002.jpg]

 

12.2. In case of foreign Contractors, and before the start of the works, the
Contractor must ensure that “key people” (such as foreman, supervisor, site
manager etc) are able to understand and communicate in the official language of
the relevant Country or in that established in the Contract (both in writing and
orally).

 

13.THE CONTRACTOR’S RESPONSIBILITIES.

 

13.1 The Contractor, under its sole responsibility, shall comply with the
applicable law and regulations required by the relevant authorities in relation
to the Contract.

 

13.2 The Contractor shall be liable for the proper fulfilment of its legal and
fiscal obligations, as well as for its contractual responsibilities towards its
contractors and Subcontractors.

 

13.3 If the Contractor is represented by of a group of two or more entities,
each of them is jointly and severally obliged to comply with all provisions of
the Contract and for the performance of the Contract in accordance with
applicable legislation.

 

13.4 The Contractor is obliged to prevent any situation that could give rise to
conflicts of interest and therefore must take all necessary measures for their
prevention and identification, and it has to immediately inform ENEL of any
conduct that may give rise to a conflict of interest.

 

13.5 The Contractor agrees to indemnify and hold ENEL harmless from any
liability and prejudice arising out any claim or legal proceedings of any kind
which are directly related to the Contract, both judicial and extrajudicial,
arising from acts or omissions by the Contractor or its employees,
representatives or Subcontractors.

 

13.6 The aforementioned indemnity includes any amount that ENEL would possibly
have to pay both for expenses and costs of any kind as a result of claims or
judicial summons; in any case, without prejudice to its right to defend itself.
Failure by the Contractor to comply with this clause is considered a serious
breach and shall entitle ENEL to terminate the Contract for breach of the
Contractor.

 

14.THE CONTRACTOR’S WARRANTIES.

 

14.1. The Contractor shall warrant:

 

  a) the suitability, exclusive ownership and/or legitimate availability of all
materials and/or equipment and that they are all free and clear from any lien;  
      b) that all materials and equipment:

 

  ● comply with the relevant legal requirements, specifications, standards as
well as with the contractual provision ;         ● are free from visible or
hidden defects;         ● are fit for their intended use;         ● are of the
required quality level;         ● are not used;

 

  c) that the works comply with all contractual requirements and are in any case
suitable for their intended use.

 

14.2. The warranty period for the materials and equipment, as well as the
works/services and all other warranties provided, shall extend to the whole
duration of for in the Contract.

 

14.3. The warranty shall not cover defects or failures that are caused by misuse
or incorrect use by ENEL, except in cases where the misuse or incorrect use
derives from the application of the incorrect or confusing content of manuals or
instructions provided by the Contractor.

 

14.4. The warranty applies to defects in design, construction and hidden defects
and to anything that is specified in the Contract. Pursuant to the warranty the
Contractor is obliged to carry out, as soon as possible and at its own expense,
any repairs or replacements that may be necessary, including the removal and
transportation of defective parts. In particular, the Contractor undertakes to:

 

  a) replace, as soon as possible or in any case, within the timeframe set forth
in the Contract, all materials and equipment that do not comply with the
provisions or requirements thereof, and all those that are inadequate or of poor
quality, Such materials and equipment shall remain in storage at ENEL’s
facilities until they are replaced, without prejudice to ENEL’s right to use the
rejected materials until they are replaced;         b) fix, repair or replace
equipment that has design, materials, labour, manufacturing, functioning or
performance defects;         c) replace all materials and equipment provided in
the event of any defects in series, thereby justifying the solution adopted to
prevent those defects being produced in the remaining materials or equipment
that need to be supplied. A series defect is considered to exist when the
percentage of defective materials and equipment covered by the Contract exceeds
the percentage established in the Contract, or if it is not specified, when the
percentage exceeds 10% of the total;         d) return the equipmenUsites made
available by ENEL in the same condition in which they were delivered;         e)
indemnify ENEL from any claim made by third parties.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-11- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

14.5. The above-mentioned obligations, and all expenses for various reasons
arising from the execution of the warranty, shall be the sole responsibility of
the Contractor, without ENEL being liable for any charges or costs.

 

14.6. ENEL shall always be entitled to take decisions, which shall be duly
communicated to the Contractor, regarding the correction and adjustment or
repeated performance, construction or assembly of anY1hing found to be
defective. ENEL may order, for justified reasons, adjustments, corrections,
repairs or temporary replacements and all related costs shall be borne by the
Contractor, pending arrival of the new parts or new construction or assembly, as
required.

 

14.7. In any case the remedies referred to in sub-clause 15.6. shall be pursued
by the Contractor as soon as possible, so that ENEL is affected as little as
possible and in a manner that will not cause delays in the completion of the
works or determine any interruption of service of any installation or, if this
is not possible, by minimising the delay or the time for which installations are
totally or partially unavailable.

 

14.B. If the Contractor fails to comply with the obligations referred to in this
clause, ENEL shall be entitled to adopt any appropriate measure independently,
or by recoursing to third parties’ assistance, at the Contractor’s expense. The
Contractor shall also be obliged to compensate ENEL for any damages or losses it
has suffered, as provided for in the Contract.

 

14.9. The warranty period is suspended on the date on which ENEL’s decision is
validly communicated to the Contractor, and it shall accordingly be extended
until completion of all repairs, replacements or new assembly activities, or
works that must be carried out under the warranty.

 

14.10. Spare parts are also subject to the above-mentioned warranty.

 

14.11. When the warranty period has satisfactorily terminated and any anomaly,
defect or deficiency found or produced during this period have been remedied, in
the event of the Provisional Receipt Document having been previously signed, the
Final Receipt Document shall be executedand the economic guarantees provided by
the Contractor may be released.

 

14.12. The expiration of the warranty period or the final acceptance of the
materials/works covered by the Contract, does not release the Contractor from
liability for defects or for hidden defects or from any other liability pursuant
to the applicable by law or under the Contract.

 

15.PENALTIES.

 

15.1. Without prejudice to the provisions of sub-clause “TERMINATION”, the
failures of the Contractor to meet the delivery dates set forth in the Contract,
both partial and final, or any other breach of obligations provided for in the
Contract, may result in the application of a penalty by ENEL, in accordance with
the agreed terms and conditions. The above penalties do not exclude nor limit
ENEL’s right to compensation for any further damages.

 

15.2. If the total amount of penalties applied exceeds the threshold specified
in the Contract, ENEL reserves the right to terminate the Contract at any time

 

15.3. Should ENEL be deprived, during the warranty period, of the availability
or use of materials or equipment covered by the Contract or the completed works
or assembled installations due to a defect, imperfection or damage not
attributable to ENEL, or because of deficiencies in the performance of the
activities carried out to remedy said defects, ENEL may apply the penalties
provided for in the Contract.

 

15.4. The application of the prescribed penalties shall not exonerate the
Contractor from responsibility under the provisions of clause “THE CONTRACTOR’S
WARRANTIES” above, or under clause “SUSPENSION, WITHDRAWAL AND TERMINATION”.

 

15.5 The procedure for the collection of any penalties shall be carried out in
the manner and within the period prescribed in the Contract or in the applicable
law.

 

15.6 Failure to apply one or more penalties does not imply a waiver by ENEL of
the application of similar penalties, or of those that subsequently originate
from the same cause.

 

16SUSPENSION, WITHDRAWAL AND TERMINATION OF THE CONTRACT.

 

16.1. Suspension.

 

16.1.1. If, for any reason, ENEL considers ii necessary or is obliged to
temporarily suspend all or part of the performance of the Contract, it shall
send a written communication to the Contractor, stating the cause and providing
an estimate of its duration of said suspension. The suspension shall take effect
as of the date stated in the notification. The Contractor must, from that date,
cease the activities and store and maintain the materials, equipment and works,
without prejudice to all the obligations that derive from the current
legislation and I or are established in the Contract.

 

16.1.2. The resumption of activities will have to be communicated in advance
from ENEL by means of a written notice to the Contractor, and it shall take
place no later than the day set out therein. The remaining term for the
completion of the suspended part of performance of the Contract will begin to
run from that date. The Contractor shall have the right to receive payment, as
defined in the Contract, for the activitieslproject already carried out. Payment
of activitieslprojects that are, upon notification, in advanced stages of
implementation and not provided for in the Contract. shall be negotiated between
the Parties.

 

16.2. Withdrawal.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-12- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

16.2.1. ENEL may withdraw from the Contract at any time, no matter what stage of
the work, activities and projects is reached. The withdrawal shall be
communicated in writing with acknowledgment of receipt and will be effective
from the date ENEL will communicate which activities are to be completedand
which are to be stopped immediately. The activities duly carried out by the
Contractor prior to the cancellation date will be paid by ENEL in accordance
with the contractual prices. ENEL shall reimburse the Contractor, upon review of
the related satisfactory evidence provided by the Contractor that have been
interrupted and for those that have not been performed. To this end ENEL shall
reimburse the lower amount between (i) the one equal to the expenses incurred by
the Contractor in relation to those activities, for orders that have become
irrevocable and (ii) the one equal to the actual economic prejudice suffered by
the Contractor.

 

16.2.2. The Contractor may withdraw from the performance of the Contract in
accordance with the provisions of the law applicable to the Contract.

 

16.3. Termination.

 

16.3.1, ENEL may terminate the Contract in the cases contemplated by law and I
or in all cases stipulated in the Contract and I or in the following cases,
where there is a cause that impedes or significantly affects the correct
performance of the Contract:

 

a) the death of the Contractor, in the case of a natural person, or, for both
Parties, a change in their capacity that prevents, or modifies the performance
of the Contract substantially.

 

b) the dissolution, transformation, reduction of capital or significant changes
in the governing bodies of any of the Parties, in the event that said changes
have a negative impact on the performanceof the Contract, or in the event that
said changes on the part of the Contractor contravene the “ETHICAL CONDUCT
RULES” of ENEL.

 

c) the reduction of capacity or economic I financial solvency or any other type
of legal difficulty, or of any other nature that affects the normal fulfillment
of the obligations of any of the Parties.

 

d) the interruption or unjustified suspension by the Contractor of the
performance of the Contract.

 

e) the total amount of the penalities eventually applied for delay during the
execution of activities reached the maximum specified in the agreement or the
delay of contractor is such to not fully satisfy the scope of contract
estabilished by ENEL.

 

f) the impossibility of the Contractor to obtain certificates on time and the
necessary approvals for the correct performance of the Contract in relation to
its own products or activities, or any loss thereof while the Contract is in
force.

 

g) the inability of the Contractor to remedy the breaches of the corresponding
technical specifications and I or in case of repetition of errors or defects or
breaches in relation to the instructions provided by ENEL.

 

h) the inability to perform or the breach by the Contractor and I or its
Subcontractors or a third party appointed by the Contractor of the contractual
activities or any of the requirements in accordance with the legislation in
force.

 

i) failure to comply with the obligations related to intellectual property,
confidentiality and the processing of personal data, in accordance with the laws
applicable to the Contract.

 

j) the verification at any time, after the signing of the Contract, of any
omission or lack of veracity of any information or statement offered by the
Contractor in relation to compliance with legal, economic, financial, technical
or contractual conditions.

 

k) the incorrect performance of the Contract for reasons attributable to a
Subcontractor or to any person named by the Contractor and I or the non-payment
of compensation for damages caused to any person.

 

I) any other breach by the Contractor that could impede or materially and
adversely affect the satisfactory performance of the Contract, or any other
reason specified in the Contract as a reason for termination.

 

m) the refusal of the Contractor to execute any activities under the Contract.

 

n) the refusal of the Contractor to resume the performance of activities under
the Contract that ENEL (for any reason) has ordered to suspend, when ENEL itself
has indicated its resumption.

 

o) the performance by the Contractor of acts that are harmful to the image of
ENEL.

 

p) the actions, omissions, behaviors or situations related to the Contractor
that may pose a risk to the reputation of ENEL and that lead to the
deterioration of the trust of ENEL in the honesty and integrity of the
Contractor, and in its reliability for the performance of activities in
accordance with the provisions of this Contract.

 

q) the loss of even one of the requirements established for the homologation (if
they were required), in relation to the conclusion and compliance of the
Contract. In the event that the Contractor does not inform ENEL of the
situations described above and without prejudice to the latter’s right to
terminate the Contract, ENEL may suspend payments due to the Contractor to
comply with the contractual obligations with third parties arising from the
correct and complete performance of the Contract by the Contractor.

 

16.3.2. In the cases described above, ENEL may terminate the Contract from the
date on which it sends a communication in writing -also in electronic format,
when contemplated in the Contract - to the Contractor or ENEL may neverthless
require the, due performance without prejudice to its right to claim
compensation for any loss or damage suffered.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-13- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

16.3.3. In case of termination of the Contract for reasons attributable to the
Contractor, ENEL shall have the right to acquire the materials that the
Contractor has already manufactured, totally or partially, or delivered, paying
the relevant prices, when contemplated in the Contract.

 

16.3.4. In the event of non-compliance by the Contractor, ENEL may, without
prejudice to the right to apply penalties or to take legal action in relation to
its right to compensation for damages, carry out the following measures:

 

  a) to suspend pending payments to the Contractor.         b) enforce any
economic guarantee provided by the Contractor.

 

  17 FORCE MAJEURE.

 

17.1 The Contract is subject to the concept and definition of force majeure
established by the legislation and jurisprudence applicable to the Contract.
Neither Party will be responsible for the breach of its obligations if the
performance is delayed or can not be carried out due to force majeure.

 

17.2 The Contractor may not invoke force majeure in the examples listed below:

 

a) meteorological conditions or phenomena that a Contractor with experience in
facilities can reasonably predict and whose harmful effects could have been
consequently avoided in part or totally by the Contractor;

 

b) delays or inability to obtain materials or human resources that have occurred
despite being reasonably predictable, or that could have been avoided or
remedied in advance;

 

c) strikes or labor disputes in relation to the Contractor or its
Subcontractors, except in the case of a national strike or strikes of the entire
sector or industry;

 

d) delays or contractual breaches of any Contractor’s Subcontractor, unless such
delays or contractual breaches are in turn a consequence of a force majeure
event:

 

e) the status of the site where the contractual activities are carried out,
which is known and accepted by the Contractor;

 

f) Contractor’s or its Subcontractors technical, economic or financial
difficulties or its Subcontractors.

 

17.3 The Party whose performance of the Contract is affected by events that it
considers cause of force majeure will notify it in writing to the other Party as
soon as possible, and always within a maximum period of five (5) calendar days
from the day on which the Party would have knowledge of the aforementioned
facts. In said notification:

 

  1. identify the events and the circumstances in which they occurred;        
2. detail the estimated duration of the situation;         3. relate the
contractual obligations affected and the measures that it will adopt to reduce,
if possible, the negative effects of the facts in the performance of the
Contract;         4. attach the documents that prove that the causative events
should be considered as a cause of force majeure.

 

17.4 The other Party will respond in writing, accepting the cause or not in a
reasoned manner, within a maximum period of ten (10) calendar days after
receiving the aforementioned notification. The absence of a response from the
notified Party within the aforementioned period shall be understood as
acceptance of the cause invoked.

 

17.5 In case of force majeure, the fulfillment of the affected tasks will be
suspended during the cause of force majeure, without claims of compensation of
any of the Parties. Contractual obligations not affected by force majeure must
continue to be executed according to the terms and contractual terms in force
before the occurrence of said cause.

 

17.6 If due to force majeure, the performance of the Contract is substantially
affected and is suspended for more than one hundred eighty (1BO) calendar days,
or it can be shown that it is impossible to perform it, either Party may request
the termination of the Contract, with no compensatory consequences between the
Parties.

 

  18 LABOUR LAW OBLIGATIONS.

 

The Contractor is solely responsible for the organization of the personnel it
employs - in various purposes - to execute the Contract, so that its
responsibilities are well defined and distinguished from those of ENEL.

 

  19. ECONOMIC GUARANTEE.

 

19.1. The Contractor shall secure the performance of all contractual obligations
and the payment of damages caused by the breach of Contract for an amount equal
to a percentage of 10% of Contract Price, unless a different percentage is
provided in the Agreement.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-14- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

19.2. Security may be lodged at the Contractor’s choice, either in cash or in
the form of a guarantee issued by a financial institution approved by Enel and
complying with the criteria listed below.

 

19.3 The economic guarantee must:

 

● have an unconditional and irrevocable character;         ● be issued for the
benefit of Enel;

 

be payable on first demand by Enel only submitting a written statement to the
issuing institution stating that it has the right of repayment of the economic
guarantee.

 

19.4 The financial institution issuing the guarantee shall be a bank, an
insurance company or a financial intermediary authorized to operate in surety
business by relevant authorities.

 

19.5. In case the issuer’s creditworthiness deteriorates, the Contractor shall
provide within 60 days, upon Enel’s request, the guarantee replacement issued by
a financial institution approved by Enel. In case of failure to provide the
guarantee, Enel may, in accordance with applicable law, withhold and suspend
payments due to the Contractor.

 

19.6. The existence of a guarantee does not mean that the Contractor’s liability
under this Agreement is limited to the amount or period of validity of the
guarantee

 

19.7. If the Contract Price increases during its execution, Enel may request
that the Contractor provides a supplementary or a replacement economic guarantee
to cover the increased Contract Price.

 

19.8 In case the Contractor fails to comply with the supplementing or
replacement of the guarantees as provided in clauses 19.5. and 19.7, Enel
reserves the right to terminate the contract, or, in accordance with applicable
law, withhold and suspend payments to the Contractor until the due security
amount is reached.

 

  20 INSURANCE.

 

20.1. The Contractor assumes all responsibility for injury or damages caused to
persons or property by carrying out - including through subcontractors or third
party agents - the activities specified in the Contract and it undertakes to
take out adequate insurance at its own expense, in relation to the risk, and
with insurance companies that are financially stable and of recognised good
standing, for the entire duration of the Contract, for:

 

  a) losses or damages that may be caused to materials and equipment covered by
the Contract during their processing, loading and transportation, up to the time
and place of delivery to ENEL, with the Contractor’s full liability for any
damage caused to the materials or equipment. This obligation is also assumed by
the Contractor with regard to materials and equipment provided by ENEL for the
performance of the Contract, from the moment they are made available to the
Contractor or its Subcontractors, until they are returned to ENEL.         b)
civil liability for losses and detriment that may be caused by it or by its own
personnel or Subcontractors to the personnel or property of ENEL and/or of third
parties arising from the performance of activities under Contract. In all
circumstances, ENEL shall not be liable for any causes attributable to the
Contractor.

 

20.2. Similarly the Contractor undertakes to take out insurance for civil
liability with adequate limits on compensation according to the risk, to cover
claims for damage to property, personnel and/or for financial damage that can be
caused to ENEL or third parties arising from the defects or malfunction of
materials or equipment attributable to the Contractor. In addition, the
Contractor shall be liable for environmental damage or the imminent possibility
that it may take place, as well as the costs related to prevention, reduction
and repair, in accordance with the conditions laid down in applicable
legislation.

 

20.3. If the Contract provides for the storage of materials by the Contractor on
ENEL’s premises, the latter may request, and the Contractor shall be obliged to
stipulate, in addition to the previously mentioned insurance, insurance for
theft and other damage that can be caused to the stored materials, for the
entire duration of the Contract.

 

20.4. The above policies must include a provision obliging the insurance company
to pay ENEL directly. The limits of the insurance policy must cover damaging
events subject to claims received within the period of performance of the
Contract and/or after the warranty period.

 

20.5. The insurance policy shall provide for the total waiver of the insurer
against ENEL with no exceptions whatsoever.

 

20.6. It is agreed that the existence, validity and effectiveness of the
insurance policies referred to in this clause is an essential condition for ENEL
and, therefore, if the Contractor is not able to prove at all times that it has
insurance cover, ENEL may terminate the Contract, without prejudice to the
obligation to the payment of compensation for the damages ENEL has suffered.

 

20.7. If ENEL believes that the Contractor’s insurance cover is not sufficient
to cover the risk, both for the delivery of materials or equipment and the
completion of works or services under the Contract, the Contractor agrees to
review and change the insurance cover in accordance with the requirements of the
Contract.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-15- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

20.8. Similarly, the Contractor undertakes to Contract, at its own expense and
with financially stable insurance companies of recognised good standing, any
other type of compulsory insurance that may be required by applicable law, for
the entire duration of the Contract.

 

  21 INTELLECTUAL PROPERTY.

 

21.1. The Contractor shall guarantee ENEL, at all times and. if requested, that
it shall undertake to prove with documentation, the legitimate use of
trademarks, patents, utility models, industrial designs or necessary licenses on
said rights, such as a compulsory license for carrying out business activities,
when it requests special authorization for the performance of the contractual
services, and that these trademarks and licenses do not infringe the rights of
third parties.

 

21.2. In the case of licenses, they must be registered with the offices of the
competent authorities, and ENEL reserves the right to ask the Contractor to
produce the documentation and/or any certificates.

 

21.3. The Parties agree that, as for ENEL’s products.samples or technical
specifications that are delivered by ENEL to the Contractor in order to perform
the Contract, the Contractor: (i) may not in any way copy, reproduce, process,
translate, modify, adapt, develop, decompile, dismantle, subject to reverse
engineering operations (or, in any case, subject to operations intended to
extract the source codes) - in full or in part - any such ENEL products, samples
or technical specifications, and (ii) shall ensure that the aforementioned
prohibitions are complied with also by the authorized persons involved and
possibly to be involved in the performance of the Contract by the Contractor.

 

21.4. The Contractor is responsible for obtaining concessions, permits and
authorizations required by the holders of patents, models and related
trademarks, as well as intellectual property rights. The Contractor shall be
responsible for payment of any royalties or fees due on this basis.

 

21.5. In the case of supply Contracts, if, as a result of a dispute by the
owners or concessionaires of the rights referred to in this clause, ENEL is
obliged to totally or partially modify the materials to be supplied under the
Contract, they must be modified as soon as possible at the Contractor’s expense,
without this resulting in a deterioration of the quality of the supply,
operating characteristics or warranties. If the above occurs, a new process for
the approval of prototypes shall be carried out, where this is prescribed for
the type of supply in question and before the materials are supplied.

 

21,6. If legal action is taken against ENEL by a third party for breach by the
Contractor of the obligations referred to in the preceding sub-clause, the
Contractor shall, at ENEL’s request, be required to provide coverage (as
indicated in clause “ECONOMIC GUARANTEE”) in regard to the value of the claims,
within ten (1O) calendar days.22.3. The Contractor shall release ENEL from any
liability for infringements of intellectual property rights that may occur and
undertakes to do everything necessary to hold ENEL harmless with regard to any
claims or lawsuits against it, and also undertakes to compensate ENEL for all
losses or damages, whether direct or indirect, arising from claims or by
subpoena.

 

21.7. Any claims, whether judicial or extrajudicial, made against the Contractor
by third parties relating to intellectual property rights, shall be immediately
reported to ENEL.

 

21.8. ENEL shall own all of the documents, drawings, plans, computer programs,
as well as copies thereof, it provides to the Contractor for the performance of
the contractual services, as well as inventions, patents, utility models and
other industrial property rights that are or will be necessary for the
performance of the contractual services based on documentation provided by ENEL
to the Contractor. The Contractor shall use them solely for the purposes of
executing the Contract and must return them to ENEL, at all times taking
appropriate precautions in relation to the processing, use and transfer of data
to ensure security and non-disclosure, pursuant to clause “CONFIDENTIALITY”
below.

 

21.9. The intellectual property rights and technology and methodology resulting
from the works or services performed by the Contractor in executing the
Contract, and the records that are created belong to ENEL, without giving the
Contractor any right to increase the price specified in the Contract for the
said works or service.

 

21.10. The drawings, documents, plans, computer programs as well as copies
thereof, and in general any results (and related industrial and intellectual
property rights, including but not limited to patent applications, pending
patents, database rights, copyrights, trademarks, trade and industrial secrets
rights and any applications thereto on a worldwide basis, software designs and
models, know-how) generated by the Contractor during the performance of the
Contract (the “Foreground IPRs”) shall exclusively belong to ENEL, which will
also automatically become the owner of any relevant working in progress, from
time to time generated during the performance of the Contract. Each Party
recognizes and agrees that each Party’s Background IPRs shall remain exclusive
property of such Party and the other Party shall have no claim in relation to
any such right; such Background IPRs mean all present and future industrial and
intellectual property rights, including but not limited to patent applications,
pending patents, database rights, copyrights, trademarks, trade and industrial
secrets rights and any applications thereto on a worldwide basis, software
designs and models, know-how, pertaining to each Party before the signature of
this Contract or successively acquired in parallel projects outside of the scope
of this Contract. Therefore, if the Contractor shall use its Background IPRs for
the performance of this Contract, any Foreground IPRs belonging to ENEL shall be
limited to the add-ons (the “Add-Ons”), which are the additional parts
(generated by the Contractor in performing the Contract on the basis of its
Background IPRs) that do not, in any way, include or contain any of its
Background IPRs. The Parties shall agree in writing the list of the issues
constituting such Add-Ons previously and/or within 30 (thirty) days after the
expiry or termination of the Contract.

 

21.11. The marketing methods and the manner in which technology covered by the
Contract is distributed to third parties, as well as any benefits arising
thereof, are regulated by the Contract.

 

21.12. In case of breach by the Contractor of the obligations related to
industrial and intellectual property referred to in this article, ENEL has the
right to terminate the Contract, without prejudice to its right to every action
and compensation for any damages it has suffered.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-16- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

  22 CONFIDENTIALITY.

 

22.1. All information that any of the Parties makes available (verbally, in
writing, in electronic format or in any other way) for the purposes of, and I or
during the performance of the Contract, as well as any other information of
which any of the Parties may have knowledge as a result of other contracts
signed between the Parties and I or pre-contractual negotiations thereof, as
well as all documents, information, and specific knowledge (regardless of how
they have been compiled, obtained or developed) can be used only for the purpose
of executing the Contract and they are confidential.

 

22.2. By way of example, the term “confidential” refers, but not limited to all
information relating to business strategies, information about products and I or
production processes (design, study and development), means of production, sales
information, development strategies and customer management, etc. It also
applies to economic, financial and technical documents, as well as to processes,
patents, licenses or any other information that any of the Parties has provided
to the other Party in relation to the performance of the Contract.

 

22.3. Confidential information may not be disclosed without the prior written
and express authorization of the Party that owns such information, except in
those cases in which the receiving Party is legally required to transmit it or
is ordered by a competent authority or when refusing to doing it is illegal.
Without prior written and express authorization from the Party that owns the
confidential information, the other Party may not copy, reproduce, translate,
modify, adapt, develop, dismantle, separate, perform reverse engineering
operations or any operation intended to extract the source codes - wholly or
partially - of the confidential information provided.

 

22.4. Confidential information includes all information relating to a Party,
made available to the other Party, before or during the performance of the
Contract, either by the administrators, managers or employees of the Party that
owns the information, or by the Subcontractors or subsidiaries of the Party that
owns the information and its corresponding administrators, managers, employees
or Subcontractors (hereinafter, “Representatives of the Party that owns the
information”). Confidential information also includes all information regarding
the Representatives of the Party that owns the information, that Party or its
own representatives have been able to make available to the other Party before
or during the performance of the Contract. To this effects:

 

  ● the term “subsidiary” refers to any company controlled by one of the
Parties, or by one of the Parties along with other third parties, for as long as
there is such control and during the period in which the information is
disseminated;         ● the term “control” refers to the direct or indirect
capacity of control over the operation and strategy of the company, and to all
cases in which any company of the group of companies of either Party owns more
than fifty percent (50%) of share capital or shares with voting rights, either
directly or indirectly.

 

22.5. It will not be considered confidential:

 

  ● the information that the Party that receives it can prove that it already
knew ii legitimately before the beginning of the performance of the Contract;  
      ● the information that the Party that receives it can prove that it has
received it from third parties not subject to the confidentiality agreement.

 

22.6. Each of the Parties:

 

  ● must restrict the disclosure of confidential information exclusively to the
representatives that effectively need to have it due to their degree of
involvement in the performance of the Contract;         ● bind its
representatives and ensure that they fully comply with the obligations contained
in this clause;         ● will be held responsible for any action or omission on
the part of its representatives that leads to a breach of the obligation to
maintain confidentiality.

 

22.7. The Party receiving the confidential information is obliged to create and
manage logical and physical data, using the best available international
techniques and practices, to guarantee the protection of said data from
unauthorized destruction, manipulation, access or reproduction and, once that
the Contract has expired, return all the data, documents and information
provided by the other Party or in its possession, for the purpose of carrying
out the contractual activities, in addition to destroying all copies and files
that it may have, unless it has received Written permission to the contrary from
the Party that provided the confidential information.

 

22.8. Both Parties guarantee that confidential information will not be disclosed
during the performance of the Contract and for a period of five (5) years after
it has expired, except when another term is agreed in the Contract or when it is
required by law or by a competent Authority. When necessary, the Party that is
requested to disclose confidential information shall notify the other Party of
such request (when legally possible) immediately, so that it may take the
necessary actions to protect its rights. The Parties will only disclose the
information required by law and must obtain a statement from who receives the
information that said information will remain confidential.

 

22.9. If the information is classified by ENEL as “highly confidential”, the
following rules should apply:

 

● the password needed to access IT systems must be personal or individual, kept
secret and changed every sixty (60) days;         ● the access to information
systems must be limited to software I tools provided specifically for the
performance of the necessary activities; the use of network services or
connections for purposes not related to the activities that must be carried out
is prohibited;



 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-17- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 



  ● any transaction developed through ENEL’s IT systems must not violate
applicable local laws;       ● the workstation used (permanent or temporary) can
not connect to internet services other than those provided or authorized by ENEL
and must have the necessary antivirus installed. All necessary measures must be
taken to prevent the spread of viruses, malicious software or any illicit
software that may cause interruptions in the service or loss of data;         ●
all email accounts, file storage or communication platforms (including social
networks) must be explicitly provided or authorized by ENEL;         ● sensitive
data must be stored, transmitted or canceled by appropriate coding software;    
    ● it is forbidden to modify the configuration of the system to avoid
security checks.

 

22.10. The Contractor is prohibited from divulging by any means (for example but
not limited to press articles, press releases, interviews) of any information
deemed confidential according to the article.Both Parties will agree in writing
regarding the content, the means of communication, the date of publication of
the press articles and the news or communications of any kind in relation to the
Contract or any matter or information related thereto.

 

22.11. If ENEL authorizes the subcontracting or transfer of the Contract in
writing, the Contractor must obtain from the Subcontractor or assignee a
confidentiality agreement with the same conditions as those contained in this
clause.

 

22.12. Both Parties acknowledge and agree that the compensation of the damages
may not represent sufficient compensation for the breach of confidentiality and
that the Party that suffers the infraction shall have the right to seek other
repairs or to avoid any possible violation or damage of such violation according
to the current legislation. In case of breach of the confidentiality
requirements, any of the Parties may also decide to terminate the Contract.

 

22.13 The above remedy will not be considered the only available one, but will
be in addition to all other rights and remedies available according to the
applicable Law. In case of violation of the confidentiality obligations and
without in any way prejudicing the above, and in case of violations referred to
in this article, ENEL has the right to terminate the Contract as well as the
right to take any action aimed at obtaining compensation for damage,

 

22.14 ENEL reserves the right to carry out periodic checks, with special
attention to the security measures applied in cases where there is information
considered and classified by ENEL as confidential.

 

22.15 At any time, if the Party that provides confidential information so
requires, the other Party shall return or destroy or request that its
representatives return or destroy all copies of the information confidential
written in your possession or that of your representatives. In addition, the
Party receiving the information will do everything in its power or will require
its representatives to do so, to return or destroy any data stored in electronic
format and will confirm the destruction of said data to the Party that provides
the confidential information. within a maximum period of fifteen (15) days from
the request.

 

22.16 Each Party acknowledges and agrees that confidential information is and
remains the exclusive property of the Party that discloses it and its
representatives. Nothing in the Contract shall be understood - unless expressly
stated in writing - as granting a license or the like in matters of patents,
copyrights, inventions, discoveries or improvements made, conceived or acquired,
both before and after the performance of the Contract.

 

  23. PROCESSING OF PERSONAL DATA.

 

Both ENEL and the Contractor declare to comply with applicable legislation on
the protection and processing of personal data. While processing personal data
on behalf of Enel, the Contractor shall adopt adequate technical and
organizational security measures to avoid personal data breaches, shall comply
with the General Data Protection European Regulation 679/2016, when applicable,
within or outside of the European Union and shall inform Enel without undue
delay of any personal data breach occurred in the performance of the Contract.

 

  24. VENDOR RATING.

 

24.1 ENEL has set up a vendor rating system in order to assess and constantly
monitor the performances of its Contractors.

 

24.2 The vendor rating may be applied to all the companies that work with ENEL.

 

24.3 If Enel decides to assess a Contractor, the assessment could be based on
indicators that express the level of quality offered, compliance with the lead
times, conformity with the environmental and safety laws in force, the upholding
of the principles of social responsibility. These indicators are then combined
to produce a Vendor Rating Indicator (so-called VRI).

 

24.4 ENEL may assess the Contractor from the procurement phase to the
performance phase of the Contract, basing its evaluation on information
collected through Enel digital tools.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-18- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

24.5 In case of unsatisfactory performance, ENEL may require to the Contractor
to submit recovery plans - with contents and terms to be agreed upon - or take
the actions that Enel considers appropriate at its best convenience. In the
event of excellent performance, Enel may evaluate incentive actions.

 

  25. GAIN SHARING3.

 

25.1. This Section will always be considered as a Change Order of the Contract
and shall apply only (i) at least the half of the Contract shall be executed and
(ii) just once during the performance of the works.

 

25.2. The Contractor may identify potential new opportunities with respect to
the Works/Services/Supplies and/or potential opportunities for improving the
quality of performing the Contract (hereinafter referred to as the “Proposal”).

 

25.3. If the Contractor identifies a Proposal, the Parties shall discuss such
Proposal, including the likelihood that such Proposal will result in savings to
ENEL and/or improved quality of performing the Works/Services/Supplies and, if
approved by ENEL, Contractor shall further research the Proposal and present a
written proposal to ENEL within a mutually agreed time frame

 

25.4. Contractor·s Proposal must include, as applicable :

 

a) the recommended changes (a detailed description of the proposed statement of
Work, including a project plan, setting forth each Party’s responsibilities if
the opportunity is to be realized);

 

b) a cost I benefit analysis (both direct and indirect);

 

c) estimated current costs that could be incurred by the Contractor and those
charged to ENEL (both direct and indirect);

 

d) the anticipated savings and/or improvements in the services (financial or
otherwise) that will be achieved by ENEL;

 

e) any impact on the Contract;

 

25.5. In any case a mutually agreed value shall be ascribed to such potential
savings or improved Works/Services/Supplies and used as the basis for any gain
sharing as hereinafter described (the “Gain Share report”).

 

25.6. ENEL will inform the Contractor, within 15 days of receipt of the
Proposal, of the date of the meeting aimed at discussing the Proposal. The
Parties will meet to discuss the Proposal and in particular:

 

  - investment (financial or other);         - estimated amount of savings,
and/or improvements in the services;         - the Gain Share report;         -
the Change Order (Timing of any payments or price adjustments);         - the
Gain Sharing formula (if any) that will be applicable in order to compensate the
Contractor with respect to the Proposal.

 

25.7. After the meeting, the Contractor must then submit a revised Proposal to
ENEL (hereinafter the “Revised Proposal”). ENEL will evaluate the Revised
Proposal and must - in writing within thirty (30) days (or any other time agreed
between the Parties and indicated in the Contract) - accept it, reject it or
propose recommendations or improvements. If ENEL agrees with Contractor’s
Revised Proposal, the Contractor must formulate within fifteen (15) days an
implementation plan (so-called “Implementation Plan”) that defines in detail:

 

  a) a descriptive Project Plan in which the Contractor will implement the
Revised Proposal;         b) Change Order scope (in accordance with the agreed
Gain Share report.

 

25.B. This section shall not apply in circumstances where savings are achieved
by Contractor in performing its other obligations set forth in this Agreement.
In any case, any Change Order based in a Gain Sharing shall be subject to the
provisions agreed between the Parties in the Contract and in order to avoid
misunderstanding, all changes and additions to the Contract based in a Gain
Sharing should be made in the form of a written agreement to the Contract signed
by authorized representatives of the parties,

 

  26. GOVERNANCE.

 

26.1. Contract Governance structure.

 

26.1.1. Where provided for in the Contract, the Parties may set up a committee
(so-called “Review Group”) to supervise the progress of the performance of the
Contract object. The Review Group is made up of an equal number of
representatives of the Parties.Each Party may periodically change its
representatives in the Review Group in its sole discretion, notifying the other
Party of the change.

 

3 This clause is only applicable to Contracts which are not subject to
legislation prohibiting or restricting the use of this mechanism.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-19- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

26.1.2. Additional representatives of both Parties, with appropriate technical
skills, experience and knowledge, or external consultants, may from time to time
- by mutual agreement of the Parties - be invited to attend the meetings of the
audit team, without prejudice to the obligation for all third parties to sign
and comply with confidentiality obligations.

 

26.1.3. The audit team is chaired by a representative of ENEL.

 

26.2. Decision process.

 

All decisions of the review team must be unanimous. If the Review Group fails,
after making good faith efforts, to reach an agreement, this matter must be
referred to the representatives of ENEL and the Contractor indicated for this
purpose in the Contract. These representatives will meet promptly and negotiate
in good faith to resolve this issue.

 

26.3. Responsibility.

 

26.3.1. The responsibilities of the Review Group include:

 

  a) to encourage and facilitate ongoing cooperation and communication between
the Parties;         b) supervise and coordinate the transfer of information;  
      c) periodically evaluate the performance of the Contract;         d) to
discuss in good faith all potential improvements that can be adopted during the
performance phase.

 

26.3.2. Unless otherwise provided in the Contract, the audit team meets at least
once a year at ENEL or other places agreed by the Parties. Alternatively, the
review team may meet by teleconference, videoconferencing or other similar
communication equipment.

 

26.3.3. The Chairman of the Review Group is responsible For sending the agenda
and reasonably ear1y in advance of all meetings and preparation of the final
minutes of each meeting.

 

26.3.4. Any expenses for attending meetings are at the expense of each Party,

 

27KPI (KEY PERFORMANCE INDICATOR).

 

27.1. The Contractor must perform the Contract satisfying the levels of service,
where expressly provided for in the Contract.

 

27.2. The Parties monitor and verify the achievement of service levels in the
manner and within the terms set forth in the previous “GOVERNANCE” clause.

 

28.GLOBAL COMPACT.

 

28.1 The Contractor undertakes to take ownership and fully comply with the
principles of the Global Compact, ensuring that all activities carried out by
its own personnel, or that of Subcontractors, comply with the above-mentioned
principles. The following are the principles of the Global Compact:

 

a)HUMAN RIGHTS.

 

  One: Any business must support and respect the protection of internationally
recognised human rights in conducting their business activities.         Two:
Any business must ensure that they do not take part in human rights violations.

 

  b) WORK.

 

  Three: Any business must support freedom of affiliation and the effective
recognition of the right to collective bargaining.         Four: Any business
must support the elimination of all forms of forced labour carried out under
duress.         Five: Any business must support the elimination of child labour.
        Six: Any business must support the elimination of discriminatory
practices in employment and education.

 

  c) ENVIRONMENT.

 

  Seven: Any business must conduct their affairs in a preventive manner to avoid
potential damage to the environment.         Eight: Any business must support
initiatives to promote greater environmental responsibility.         Nine: Any
business must encourage the development and dissemination of technologies that
respect the environment.

 

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-20- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

  d) CORRUPTION.

 

  Ten: Any business must work against corruption in all its forms, including
extortion and bribery

 

28.2. The Contractor undertakes to comply with applicable current legislation,
bound by the above-mentioned principles, and undertakes to inform ENEL of any
situation which may result in failure to fulfil these principles, as well as the
plan to remedy such situations.

 

28.3. For the duration of the Contract, the Contractor agrees to allow ENEL to
verify the degree of compliance with the requirements of this clause. ENEL may
terminate the Contract, for reasons attributable to the Contractor, in cases in
which it is justifiably and sufficiently aware that the Contractor or its
Subcontractors have violated any of the above-mentioned principles.

 

29.CODE OF ETHICS.

 

29.1. General details.

 

29.1.1. The ENEL Group, when conducting its business and managing its
relationships refers to the principles contained in its own Code of Ethics, in
the Zero Tolerance plan against corruption and in the Human Rights Policy.

 

29.1.2. The Contractor, when conducting its own business and managing its
relationships with third parties, refers to equivalents principles.

 

29.1.3. The Contractor states that it acknowledges the pledges made by ENEL in
the Code of Ethics and states that it will strive to comply with the legal
obligations regarding the prevention of child labour and the protection of
women; equal treatment, the prohibition of discrimination, abuse and harassment;
freedom to join a union, the freedom of association and representation, forced
labour, environmental safety and protection, health and hygiene conditions and
the compliance with the terms and conditions of the laws on force regarding
remuneration, contributions, insurances, tax, all with reference to all the
workers engaged in any capacity in the performance of the Contract. It is fully
understood that the ILO Conventions shall be applicable, or the laws in force in
the Country where the activities need to be carried out wherever the latter are
more restrictive.

 

29.1.4. In this area, ENEL reserves the right to carry out any control and
monitoring activity geared to verifying whether the above mentioned duties have
been fulfilled, both on the part of the Contractor and also on that of any of
its Subcontractors or other parties in any case appointed by the same for the
performance of the Contract, and to terminate the same immediately should proof
that the above-mentioned duties have been breached come to light.

 

29.1.5. ENEL complies with the Global Compact and in compliance with the tenth
principle of the same, it pursue its commitment against all forms of corruption.
Therefore, ENEL prohibits the use of any kind of promise, offer or request for
unlawful payment, in cash or other utility, for the purpose of furthering its
relationships with its stakeholders, and this prohibition is extended to all its
employees. The Contractor states that it acknowledges the commitments undertaken
by ENEL and undertakes not to make any promises, offers or requests for unlawful
payment during the performance of this Contract in the interest of ENEL and/or
to the benefit of its employees.

 

29.1.6. In case of breach of one of these duties, ENEL reserves the right to
terminate the Contract and to request compensation for damages from the
Contractor.

 

29.2. Conflict of interest.

 

29.2.1. During the performance of the Contract, the Contractor undertakes to
have exclusive regard for the interests of ENEL, ensuring that there are no
situations that might lead to the occurrence of any conflict of interest in
relation to the activities to be performed.

 

29.2.2. For the entire duration of the Contract, the Contractor undertakes to
behave in a way designed to avoid conflicts of interest from arising. Whenever
this might result in a situation which could generate any conflict of interest -
subject to the right of ENEL to terminate the relationship - the Contractor
undertakes to promptly give written notice to ENEL and to comply with the
reasonable instructions of the latter, which will be dictated upon consultation
and assessment of the requirements justifiably represented by the Contractor.

 

29.3. Company health and safety clause.

 

29.3.1. In ENEL, protecting not only the health and safety but also the
psychological and physical integrity of people is not only a legal duty but also
a moral responsibility towards its own employees and those of its Contractors.

 

29.3.2. The objective that ENEL hopes to fulfil is a “Zero Accident” workplace.
In ENEL no work can be performed in a way that might compromise safety. This is
why, as established in the Stop Work Policy, any risky situation or unsafe
behaviours must cause the works to be suspended and safe conditions restored.

 

29.3.3. ENEL strives constantly and diligently to consolidate the culture of
health and safety, by promoting a closer focus on and awareness of the risks and
by encouraging those who work for us and with us to behave responsibly.

 

29.3.4. The Declaration of our commitment to health and safety and the Stop Work
policy can be viewed at the following link: hup: /tglobalprocurement.ene
l.comlil -l T/documenls/documenta lion/safety

 

All Contractors, when performing their working activities must behave in line
with these principles.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-21- [anx-b1sign_1.jpg]

 

 

[anx-b1_002.jpg]

 

29.4. Code of Ethics of the Contractor.

 

Alternatively, should the Contractor have its own Code of Ethics and its own
policies against corruption and on the respect for Human Rights, ENEL can
acknowledge, at its sole discretion, such documents, as long as according to the
Contractor they refer to principles deemed similar to those established in the
same documents of ENEL.

 

  30. GOVERNING LAW.

 

Unless otherwise provided for in the Contract, the latter is regulated by the
legislation in force in the Country in which the contractual activities are
carried out.

 

  31. JURISDICTION.

 

Unless they are settled following the procedures in clause “INTERPRETATION AND
HIERARCHY”, any disputes that may arise between the Parties concerning the
interpretation or performance of the Contract shall be subject to the
jurisdiction of the court of law defined in the Contract.

 

ENEL GROUP GENERAL CONTRACT CONDITIONS
SEVENTH EDITION valid as of 01/03/2019-22- [anx-b1sign_1.jpg]

 



 

 

 [annb2_1.jpg] ANEXO II CHILE

 

El presente “ANEXO II CHILE” se aplica a las contratos de compra de suministros,
servicios u obras afectados par la legislaci6n de Chile y celebrados entre las
sociedades del Grupo ENEL y el Proveedor.

 

  INDICE         1 AMBITO DE APLICACION 2 2 DEFINICIONES 2 3 IDIOMA 2 4
FORMALIZACION 2 5 INTERPRETACION Y JERARQUIA 2 6 COMUNICACIONES 2 7 CONDICIONES
ECONOMICAS 3 8 IMPUESTOS 4 9 EJECUCION 4 10 CESION DEL CONTRATO Y
SUBCONTRATACION 6 11 CESION DE DERECHOS Y CREDITOS 6 12 OBLIGACIONES A CARGO DEL
PROVEEDOR 6 13 RESPONSABILIDAD DEL PROVEEDOR 6 14 PERIODO DE GARANTIA 6 15
PENALIZACIONES 7 16 SUSPENSION, RESCISION Y RESOLUCION O TERMIN0 7 17 FUERZA
MAYOR. 7 18 OBLIGACIONES JURIDICO-LABORALES 8 19 GARANTIA ECONOMICA 8 20 SEGUROS
9 21 PROPIEDAD INDUSTRIAL E INTELECTUAL 9 22 CONFIDENCIALIDAD 9 23 TRATAMIENTO
DE DATOS DE CARACTER PERSONAL 9 24 VENDOR RATING 10 25 GLOBAL COMPACT 10 26
NORMATIVA DE CONDUCTA ETICA 10 27 LEY APLICABLE 11

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 1 - 

 

 

 [annb2_1.jpg] ANEXO II CHILE

 

1. AMBITO DE APLICACION.

 

Segun regulacion contenida en la Parte General de las presentes Condiciones
Generales de Contratacion.

 

2. DEFINICIONES.

 

Acta de reconocimiento de las obras y servicios: Acta en el que se deja
constancia de las defectos encontrados en la obra o servicio finalizado y del
plaza en que estos deberan ser rectificados par el Proveedor.

 

Albaran: Documento mercantil que contiene una lista de bienes suministrados y
que acredita la entrega de las mismos.

 

Autorizaci6n de envio: Documento que emite ENEL, par el que se faculta al
Proveedor para que proceda al envio total o parcial del equipo o material objeto
del Contrato.

 

Aviso de expedici6n: Documento que emite el Proveedor una vez cumplimentados
todos las tramites convenidos, par el que se informa a ENEL de que se ha
procedido al envio total o parcial del equipo o material objeto del Contrato.

 

Calidad concertada: Acuerdo establecido entre ENEL y el Proveedor segun el cual,
este garantiza unos niveles de calidad previamente convenidos entre ambos.

 

Carta de intenci6n u orden de proceder: Acuerdo no obligatorio que contiene
compromises que pueden llegar a formalizarse o no en un Contrato.

 

Inspector: Persona o entidad designada par ENEL que realiza las funciones de
inspeccion en cualquier fase de la ejecucion del Contrato.

 

Petici6n de oferta: Documento a traves del cual ENEL solicita una oferta.
Constara de las Especificaciones Tecnicas y las Especificaciones Comerciales y
Juridicas, entre las que se encontraran las presentes Condiciones Generales.

 

Plan de control de calidad: Documento emitido par el Proveedor que especifica
las procesos, procedimientos y recurses asociados que se aplicaran para cumplir
con los requisites del Contrato.

 

Programa de puntos de inspecci6n: Documento emitido par el Proveedor y aprobado
por ENEL, en el que quedan reflejadas las diferentes inspecciones, pruebas,
ensayos o examenes a realizar.

 

Recepci6n en origen: Procedimiento en el que las pruebas o ensayos preceptivos
para la recepcion del material se efectuan en presencia de las tecnicos de ENEL
o la persona o entidad autorizada par ella, y en las instalaciones del
Proveedor, de su subcontratista o de cualquier otra entidad acordada entre ambas
Partes.

 

Recepci6n por protocolo: Revision de las protocolos de ensayo preceptivos,
realizados previamente par el Proveedor, mediante la que las tecnicos de ENEL o
la persona o entidad autorizada par ella, aprueban el envio del material en
cuestion o, par el contrario, deciden la comprobacion de resultados de dichos
protocolos par la Recepcion en Origen.

 

Sistema de aseguramiento de la calidad: Sistema que establece aquellos
requisites que el Proveedor ha de cumplir para desarrollar con eficacia y
correccion el objeto del Contrato.

 

3. IDIOMA.

 

La version original del presente Anexo II Chile es la redactada en espariol
(castellano).

 

4. FORMALIZACION.

 

Segun regulacion contenida en la Parte General de las presentes Condiciones
Generales de Contratacion .

 

5. INTERPRETACION Y JERARQUiA.

 

5.1. Todas las materias reguladas en el presente Anexo se regiran en primer
lugar par las !ermines contenidos en las apartados del mismo, y de forma
complementaria par las terminos contenidos en la Parte General de las presentes
Condiciones Generales de Contratacion.

 

5.2. Se excluye de lo expuesto en el parrafo precedente las materias cuya
regulacion en el Anexo manifieste expresamente que se regiran directamente segun
redaccion contenida en la Parte General de las presentes Condiciones Generales
de Contrataci6n.

 

6. COMUNICACIONES.

 

Segun regulaci6n contenida en la Parte General de las presentes Condiciones
Generales de Contrataci6n.

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 2 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

7. CONDICIONES ECONOMICAS.

 

7.1. Precios.

 

7.1.1. En el caso de la realizaci6n de una obra o un servicio, el precio del
Contrato incluye como minimo, salvo que expresamente se incluya en otros
conceptos, lo siguiente:

 

● Mano de obra directa e indirecta.

 

● Maquinaria y el personal asociado.

 

● Amortizaci6n de maquinaria.

 

● Materiales permanentes y fungibles.

 

● Transporte hasta/y desde el lugar del trabajo, del personal, material y
medias.

 

● lnstalaci6n y autorizaci6n de servicios.

 

● Gastos de mantenimiento.

 

● Gastos generales y beneficio industrial.

 

● lmpuestos, tasas y arbitrios que legalmente correspondan.

 

● Gastos que origine al Proveedor, la programaci6n, reconocimientos y ensayos,
control de materiales, control de ejecuci6n, pruebas, recepciones y otros
analisis.

 

●Realizaci6n completa de todas las unidades con arreglo a las Especificaciones
Tecnicas y restantes documentos contractuales.

 

●Construcci6n, demolici6n y retirada de las instalaciones auxiliares de obra,
vigilancia o almacenamiento y de las realizadas en cumplimiento de la Normativa
de Prevenci6n de Riesgos Laborales.

 

●Costos de garantia econ6mica, seguros u otras garantias, en su caso.

 

● Costas por la dotaci6n de las medidas de seguridad y los sistemas de gesti6n
necesarios, para cumplir con las exigencias de seguridad y salud laboral, asi
como los costos por la entrega de elementos de protecci6n personal de acuerdo
con las exigencias y estandares de ENEL.

 

7.1.2. Los precios vendran desglosados en precio de los servicios, precio de los
materiales e impuestos que correspondan segun la legislaci6n aplicable ,

 

7.1.3. El Proveedor asumira cualquier costo adicional por los fletes, portes y
otros gastos originados por el incumplimiento de las condiciones de entrega y
envio establecidas en el Contrato.

 

7.1.4. No se pagaran materiales, equipos o trabajos no incluidos en el Contrato
si su ejecuci6n no ha sido previamente ofertada por el Proveedor, por escrito y
con indicaci6n expresa de su precio, y aceptada, tambien por escrito, por un
representante de ENEL, debidamente facultado.

 

7.1.5. El Proveedor se encuentra obligado a aceptar las ampliaciones,
modificaciones y reducciones del alcance del Contrato, a los precios convenidos,
siempre que las mismas no representen, en conjunto, un aumento o disminuci6n de
mas del 20% del importe del Contrato. El nuevo plazo de entrega, en su caso, se
establecera de comun acuerdo entre ambas Partes, a propuesta razonada del
Proveedor.

 

7.1.6. Si las ampliaciones, modificaciones o reducciones que ENEL proponga,
motivadas por una raz6n justificada, representaran en conjunto un aumento o
disminuci6n de mas del 20% del importe del Contrato, el Proveedor podra
aceptar1as o rechazarlas, pero en este ultimo caso, ENEL tendra derecho a
resolver el Contrato.

 

7.1.7. En los casos en que haya de ejecutarse una unidad de obra no prevista en
el cuadro de precios del Contrato, el precio correspondiente se determinara
entre ENEL y el Proveedor, a propuesta de este debidamente justificada,
basandose en la descomposici6n de costos de otras unidades analogas para las que
exista precio unitario.

 

7.1.8. La negociaci6n del precio contradictorio sera independiente de la
realizaci6n de la unidad de que se !rate, estando obligado el Proveedor a
ejecutarla inmediatamente despues de haber recibido la orden de ENEL.

 

7.1.9. A petici6n de ENEL, el Proveedor incluira en su oferta baremos de precios
unitarios para el caso de que ENEL considere necesario, durante la ejecuci6n del
Contrato, la realizaci6n por el Proveedor de unidades de obra no previstas
inicialmente en el alcance del Contrato (precios por administraci6n) . Dichos
precios, una vez acordados por las Partes e incorporados al Contrato, incluiran
iguales conceptos que los definidos en la clausula 7.1.1. y se aplicaran cuando
no sea posible fijar un precio contradictorio o en los casos en que ENEL lo
estime necesario.

 

7.1.10. La realizaci6n de trabajos por administraci6n solo podra efectuarse
previa orden de ejecuci6n por escrito de ENEL.

 

7.1.11. En los costos del personal estaran incluidos las herramientas propias de
su especialidad, asi como el equipo necesario para su protecci6n, seguridad y la
correcta ejecuci6n de los trabajos.

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 3 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

7.1.12. No se admitiran castes adicionales en concepto de transporles, dietas o
manutenci6n del personal del Proveedor.

 

7.2. Modificaci6n de precios.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n.

 

7.3. Facturaci6n.

 

Sera necesario separar, dentro de la misma factura, las siguientes conceptos:

 

a)Eventuales trabajos contratados por administraci6n coma complemento a lo
pactado en el Contrato.

 

b)lncrementos ya facturados par aplicaci6n de formulas de reajuste previstas en
el Contrato. En este case, sera necesario aporlar las justificaciones de las
valores de las indices aplicados y el detalle de la correspondiente formula de
reajuste.

 

7.4. Condiciones de pago.

 

7.4.1. Tades las pages que se efectuen antes de la Recepci6n Provisional de
acuerdo con lo estipulado en el Contrato tendran la consideraci6n de pages a
cuenta del precio final. En el case de que no se haya presentado garantia de
fiel cumplimiento del Contrato, sera imprescindible que, de forma simultanea a
cada uno de las posibles pages, el Proveedor entregue a ENEL garantia econ6mica,
con las requisites exigidos en las presentes Condiciones Generales, que
garantice dichos pages

 

7.4.2. Las facturas se abonaran, previa conformidad de ENEL sabre el
cumplimiento de las condiciones contractuales, en el plaza en cada case
seiialado, y a falta de este, en el primer dia de page masivo posterior a las
noventa (90) dias corridos siguientes a la fecha de entrada en el Registro
General de ENEL, o la fecha de conformidad a la factura si esta fecha de
conformidad fuese posterior a la de entrada en el Registro General de ENEL.

 

7.4.3. Los pages al Proveedor se realizaran una vez al mes, el segundo dia habil
de cada mes, incluyendo las documentos que tengan fecha de vencimiento hasta el
dia de page de la n6mina.

 

8. IMPUESTOS.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n .

 

9. EJECUCION.

 

9.1. .Generalidades.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n .

 

9.2. lnspecciones, pruebas y ensayos.

 

9.2.1. ENEL podra inspeccionar las materiales y equipos objeto del Contrato en
cualquier momenta de su fabricaci6n, asi coma la ejecuci6n de las obras o
servicios contratados, incluidos las materiales que el Proveedor emplee en su
realizaci6n . Dicha inspecci6n la podra realizar mediante su propio personal o
mediante las personas o entidades que para ello designe, tanto en las obras,
oficinas, fabricas, talleres o almacenes del Proveedor coma en las de sus
subcontratistas, a cuyo fin las inspectores de ENEL tendran libre acceso a las
mencionadas instalaciones y debera facilitarseles cuanto sea necesario.

 

9.2.2. Sin perjuicio de las normas anteriores, en las Contratos en que asi se
recoja, las pruebas o ensayos se efectuaran ajustandose en todo al Programa de
Puntos de lnspecci6n elaborado par el Proveedor y aprobado par ENEL.

 

9.3. Control de Calidad.

 

9.3.1. El control de calidad comprende el conjunto de acciones, actividades y
tecnicas necesarias para proveer confianza suficiente de que el material, el
equipo, la obra o el servicio objeto del Contrato cumpliran satisfactoriamente
las condiciones requeridas par ENEL y, en su case, par las normas tecnicas
correspondientes.

 

9.3.2. El Proveedor sera el unico responsable del control de calidad,
independientemente de las controles y pruebas que efectue o exija ENEL por sus
propios medias o por las de un tercero. Estes ensayos no alteraran la plena
responsabilidad que exclusivamente incumbe al Proveedor.

 

9.3.3. Antes de iniciar el proceso de fabricaci6n, o la realizaci6n de la obra o
servicio contratado, el Proveedor presentara, a requerimiento de ENEL, para su
aprobaci6n, un Plan de Control de Calidad (segun ISO 10.005 o equivalente) que
incluira el Programa de Puntos de lnspecci6n, asi coma la relaci6n de las
operaciones y procedimientos aplicables.

 

9.3.4. Una vez presentado el Plan de Control de Calidad mencionado, ENEL podra
formular objeciones al mismo durante un plaza de quince (15) dias habiles,
siempre par motives justificados, y el Proveedor debera obligarse a modificarlo
con la debida diligencia, realizando las correcciones necesarias de acuerdo con
las objeciones indicadas par ENEL.

 

9.3.5. Durante la ejecuci6n del Contrato, el Proveedor dara la mas estricta y
rigurosa observancia a lo establecido en su Sistema de Aseguramiento de la
Calidad y Plan de Control de Calidad aprobados par ENEL, quien se reserva el
derecho a efectuar las auditorias necesarias para comprobar su cumplimiento.

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 4 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

9.3.6. Al concluir la ejecuci6n del Contrato, el Proveedor entregara a ENEL,
para su aprobaci6n, un informe final de Control de Calidad, cuyo contenido
debera ajustarse a lo establecido en el Contrato y en el Plan de Control de
Calidad aprobado .

 

9.3.7. El cumplimiento de estas condiciones de control de calidad no exime al
Proveedor, en ningun caso, de su responsabilidad por la incorrecta ejecuci6n del
Contrato.

 

9.4. Condiciones de entrega y recepci6n.

 

9.4.1. Generales.

 

Si en el Contrato no se seriala una fecha de terminaci6n determinada y se
establece solamente el plazo de ejecuci6n o entrega, este comenzara a contar a
partir de la suscripci6n del Contrato o de la fecha de emisi6n de la Carta de
lntenci6n u Orden de Proceder.

 

9.4.2. Materiales y/o equipos.

 

9.4.2.1. Con cada entrega, el Proveedor debe acompariar toda la documentaci6n
tecnica final y los protocolos de ensayos establecidos en las Especificaciones,
en el Contrato y, en su caso, en las Normas tecnicas correspondientes.

 

9.4.2.2. El Proveedor, ademas de la documentaci6n anterior, debera certificar,
en caso de que le sea requerido por ENEL, que el diserio, las materias primas,
materiales y las marcas y tipos de los componentes son identicos a los que
dieron lugar a la homologaci6n, en su caso.

 

9.4.2.3. Para efectuar la entrega, el Proveedor remitira a ENEL, a la atenci6n
de la persona de contacto 6 responsable de recepci6n que figure en el Contrato,
con la debida antelaci6n, el Aviso de Expedici6n indicando en el mismo los
siguientes datos:

 

● Numero de referencia del Contrato.

 

● Numero de bultos enviados, con indicaci6n del material que contienen. Si son
los ultimos de los contratados, indicara expresamente esta circunstancia.

 

● Datos referentes al medio de transporte utilizado y/o a la empresa que efectua
el transporte, con los datos y el telefono de la persona de contacto.

 

● Fecha y lugar de puesta a disposici6n del equipo o de los materiales.

 

9.4.2.4. Asimismo, el Proveedor se compromete a comunicar a ENEL, de forma
inmediata, cualquier circunstancia que altere las condiciones de entrega
pactadas.

 

9.4.2.5. En materiales o equipos sujetos a control de calidad, y salvo acuerdo
en contrario, el Proveedor no procedera al envfo de los mismos hasta tener en su
poder la obligatoria Autorizaci6n de Envfo posterior a la Recepci6n por
Protocolo o de la Recepci6n en Origen emitida por ENEL. Quedan fuera de este
requisito los suministros acogidos a un regimen de Calidad Concertada. Si, no
obstante, el Proveedor procediera al envfo, todos los gastos generados por el
mismo correran por su cuenta.

 

9.4.2.6. Salvo que se estipule lo contrario en el Contrato, la entrega de
materiales y equipos se efectuara en la modalidad DDP (lncoterms CCI 2010) en el
punto de destino establecido en el Contrato. Los terminos se interpretaran, en
cuanto se refiere a entrega, propiedad, seguros, etc., de acuerdo con el
lncoterm, excepto en lo que se oponga a lo establecido en el Contrato.

 

9.4.2.7. Sin perjuicio de que se considere cumplida la fecha de entrega, ENEL se
reserva el derecho de aplazar cualquier envfo o expedici6n de materiales o
equipos. El Proveedor correra con los gastos de almacenamiento y seguro durante
el mes siguiente a la fecha de entrega convenida. Si el aplazamiento del envfo
hubiera de prolongarse por mas tiempo, se estableceran de mutuo acuerdo las
compensaciones que procedan por los ulteriores gastos de almacenamiento y
seguro.

 

9.4.2.8. Una vez recibido por ENEL el material o equipo, se extendera un
Documento de Recepci6n Provisional, que debera ser firmada por ambas Partes, en
el que se hara referencia al resultado satisfactorio de las pruebas o ensayos y
reconocimientos finales, o se dejara constancia de las circunstancias en que han
de quedar subsanadas o corregidas las deficiencias advertidas en ellos. El
Documento de Recepci6n Provisional debera formalizarse en el plazo maximo de
ocho (8) dfas corridos a partir de la fecha en que lo solicite cualquiera de las
Partes, cumplidas todas las condiciones o actividades objeto del Contrato.

 

9.4.2.9. Cuando no sean exigibles pruebas o ensayos y reconocimientos finales,
la entrega por el Proveedor de los materiales y equipos se formalizara con la
conformidad de ENEL a la recepci6n de los mismos.

 

9.4.3. Obras y/o servicios.

 

9.4.3.1. Transcurrido el Periodo de Garantia, el Proveedor notificara a ENEL el
vencimiento de dicho Periodo, solicitando la Recepci6n Definitiva. A la vista de
tal solicitud, ENEL, si procede, comunicara al Proveedor la fecha fijada para la
Recepci6n Definitiva que debera producirse en un plazo no superior a treinta
(30) dias a contar desde la recepci6n de la notificaci6n por ENEL.

 

9.4.3.2. En el dfa fijado de mutuo acuerdo para llevar a cabo la Recepci6n
Definitiva, se procedera, en presencia del Proveedor, a comprobar el estado de
la obra o servicio contratado y a verificar si cumpie las condiciones exigidas,
efectuando las pruebas necesarias.

 

9.4.3.3. La Direcci6n de la ejecuci6n de las obras o servicios encargados,
correspondera por completo al Proveedor.

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 5 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

9.5. Transmisi6n de la propiedad y el riesgo.

 

9.5.1. Materiales y/o equipos.

 

El Proveedor sera responsable de las vicios ocultos o defectos de fabricaci6n,
tambien durante el Periodo de Garantia y hasta el plaza senalado par la
legislaci6n vigente, aparte de las responsabilidades legales o de otra fndole
que puedan derivarse.

 

9.5.2. Obras y/o servicios.

 

El Proveedor sera responsable de las vicios ocultos o defectos, tambien durante
el Periodo de Garantia y hasta el plaza senalado en la legislaci6n aplicable,
aparte de las responsabilidades legales o de otra indole que pudieran derivarse.

 

10. CESION DEL CONTRATO Y SUBCONTRATACION.

 

10.1. En ningun caso podra deducirse relaci6n contractual alguna entre las
subcontratistas o cesionarios y ENEL, siendo siempre responsable el Proveedor de
todas las actividades de dichos subcontratistas o cesionarios, y del cumplimento
de las obligaciones contractuales, legales y fiscales derivadas del cumplimiento
de sus trabajos; asi coma de las danos y perjuicios causados a ENEL par
cualquiera de sus subcontratistas o cesionarios, de sus agentes, asesores y
trabajadores.

 

10.2. ENEL no sera responsable ante ningun subcontratista o cesionario, ni ante
el personal de estos, par ninguna reclamaci6n derivada directa o indirectamente
del Contrato, par lo que el Proveedor se compromete y se obliga frente a ENEL a
llevar a cabo cuanto este a su alcance para evitar la formulaci6n y/o
tramitaci6n de dichas reclamaciones. En consecuencia, el Proveedor respondera
frente a ENEL y le mantendra indemne de y frente a cualquier acci6n, judicial o
extrajudicial, o procedimiento dirigidos contra ENEL par cualquier
subcontratista o cesionario, o par el personal de estos. La mencionada
indemnidad alcanzara tanto al importe que ENEL deba abonar, coma a las gastos o
costos de cualquier naturaleza en que ENEL incurra coma consecuencia de dicha
reclamaci6n. El incumplimiento par el Proveedor de cuanto se regula en este
apartado se considerara coma incumplimiento grave, y facultara a ENEL a poner
termino de pleno derecho o ipso facto al Contrato, sin que sea necesaria
declaraci6n judicial alguna al respecto, par incumplimiento del Proveedor, sin
perjuicio de cualquier otra acci6n legal que pudiera asistir a ENEL.

 

10.3. En las casos de cesi6n de Contrato o subcontrataci6n, el Proveedor se
compromete y se obliga a obtener del cesionario o subcontratista la aceptaci6n
previa de las obligaciones que frente a ENEL se deriven para el de todas las
condiciones contractuales, jurfdicas, laborales, de confidencialidad y de
seguridad, siendo imprescindible la presentaci6n de la documentaci6n
acreditativa correspondiente.

 

10.4. De acuerdo con lo anterior, ENEL podra en todo momenta inspeccionar y
vigilar las trabajos o fabricaciones del cesionario o subcontratista, y el
cumplimiento de sus obligaciones. El subcontratista o cesionario queda obligado
a facilitar a ENEL toda la colaboraci6n que para ello pueda ser necesaria
(documentaci6n, informes, libre acceso a sus fabricas, talleres o instalaciones,
etc.) .

 

10.5. ENEL se reserva el derecho de rechazar a aquellos subcontratistas o
cesionarios que durante la marcha de las obras o de las servicios no juzgara
oportuno mantener.

 

11. CESION DE DERECHOS Y CREDITOS.

 

ENEL podra, con el unico requisite de notificarlo al Proveedor, ceder sus
derechos de cobra u obligaciones de pago, derivados del Contrato, a favor de
cualquier otra empresa filial de ENEL.

 

12. OBLIGACIONES A CARGO DEL PROVEEDOR.

 

Segun regulaci6n contenida en la Parte General de las presentes Condiciones
Generales de Contrataci6n .

 

13. RESPONSABILIDAD DEL PROVEEDOR.

 

Segun regulaci6n contenida en la Parte General de las presentes Condiciones
Generales de Contrataci6n.

 

14. PERiODO DE GARANTiA.

 

14.1. El Periodo de Garantia de las materiales y equipos as[ coma de las obras o
servicios contratados se extiende durante el tiempo que se estipule en el
Contrato, y en su defecto, durante un (1) alio a partir de la fecha del
Documento de Recepci6n Provisional. Si no se suscribiera el Documento, el ano se
contara desde la conformidad de ENEL a la entrega del material, o desde la
comunicaci6n de la finalizaci6n de la obra o del servicio contratado y entrega a
ENEL de la documentaci6n par parte del Proveedor para la tramitaci6n de la
autorizaci6n administrativa para poner en servicio la obra en su caso.

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 6 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

14.2. Si al veneer el Periodo de Garantra no hubieren transcurrido seis (6)
meses al menos desde la entrada en servicio de la instalaci6n principal de ENEL
a que se destine o de la que forme parle el objeto del Contrato, el Periodo de
Garantia quedara automaticamente prorrogado hasta transcurridos dichos seis (6)
meses, salvo que los materiales o equipos aporlados por el Proveedor hayan
sufrido una reparaci6n o sustituci6n, en cuyo caso, seran garantizados por
tiempo igual al Periodo de Garantia inicial. En ningun caso implicara mayores
costos para ENEL.

 

14.3. Vencido el Periodo de Garantia y efectuada la Recepci6n Definitiva, ENEL
podra proceder, para su exclusivo provecho, directamente por si o por intermedio
de terceros, a modificar o alterar libremente los materiales y equipos objeto
del Contrato o las construcciones realizadas o instalaciones montadas, incluso
cuando esten amparadas por licencias, patentes u otras formas de propiedad
industrial a favor del Proveedor, preservando en todo caso la confidencialidad
debida en raz6n de estas.

 

15. PENALIZACIONES.

 

15.1. Sin perjuicio de lo establecido en la Parle General de las presentes
Condiciones Generales de Contrataci6n, sobre el termino del Contrato por causa
imputable al Proveedor, los incumplimientos por parle de este en las fechas de
entrega o en los plazos de ejecuci6n tanto parciales como finales, asi como
cualesquiera otros incumplimientos expresamente previstos en el Contrato o en
estas Condiciones Generales, conllevara la aplicaci6n por ENEL de una
penalizaci6n que en ningun caso tendra caracter indemnizatorio .

 

15.2. En el caso de que no se hubiese establecido otra, la penalizaci6n por
retraso sera de un 1.5% del imporle total del Contrato por semana corrida de
retraso durante las cuatro (4) primeras semanas, y del 4% a parlir de la quinta
semana.

 

15.3. Si durante el Periodo de Garantia ENEL se viera privada de la disposici6n
o utilizaci6n de los materiales o equipos contratados, o de la obra realizada o
instalaci6n montada, por causa de defecto, desperfecto o averia que se haya
producido o adverlido en ellos, no imputables a ENEL, o por causa de
deficiencias en la ejecuci6n o en los servicios que hayan de realizarse para
subsanarlas, el Proveedor sera sancionado con la penalizaci6n que se haya
establecido al efecto en el Contrato y si no lo hubiere sido, con la del 0, 1%
del imporle total del Contrato por cada dia de no disposici6n o utilizaci6n.

 

15.4. La suma de las penalizaciones no podran exceder del 15% del imporle total
del Contrato. En caso de superarse dicho Ifmite, ENEL aplicara la penalizaci6n y
tendra derecho a resolver el Contrato con arreglo a la legislaci6n aplicable.

 

15.5. El cobro de las penalizaciones no privara a ENEL de la facultad de cobrar
adicionalmente al Proveedor todos los gastos y sobrecostos que se vea obligado a
soporlar y/o pagar a terceros como consecuencia directa del retraso o
incumplimiento producido.

 

15.6. La aplicaci6n de las penalizaciones previstas no exime al Proveedor del
correcto cumplimiento del Contrato en toda su extension. En consecuencia, el
Proveedor se obliga a eliminar las deficiencias tecnicas adverlidas, a pagar las
penalizaciones que correspondan, a recuperar a su costa los plazos perdidos, y a
sustituir los materiales y equipos, o rehacer o repetir, segun proceda, las
obras trabajos o servicios objeto del Contrato, a requerimiento de ENEL.

 

15.7. El procedimiento para el cobro de cualquier penalizaci6n derivada del
Contrato se realizara conforme a lo que se describe en este aparlado:

 

a)ENEL comunicara por escrito razonado al Proveedor la penalizaci6n que proceda
abonar, detallando el imporle de la misma. El Proveedor tendra un plazo de
quince (15) dfas corrido desde la fecha de la comunicaci6n para manifestar
cuanto en su descargo crea oporluno.

 

b)Transcurrido dicho plazo, y en el caso de que ENEL no aceptase dichos
argumentos, el Proveedor debera descontar, en su factura, el imporle
correspondiente a la penalizaci6n aplicada. En caso de que no se produzca el
referido descuento se procedera a ejecutar por la cuantia correspondiente las
garantfas que tuviere constituidas, o a intentar el cobro por cualquier otro
medio contemplado en el Contrato, en las Leyes o en las presentes Condiciones
Generales, y todo ello sin perjuicio de la indemnizaci6n por darios y perjuicios
que a favor de ENEL pudiera proceder.

 

c)Una vez ejecutada la garantia econ6mica, el Proveedor estara obligado a
restituirla por el mismo imporle que el anterior a la ejecuci6n, conforme a lo
establecido en el aparlado 19.

 

d)En tanto no se produzca dicha restituci6n ENEL conservara el remanente que
hubiera resultado entre el imporle total de la garantia y el imporle de la
penalizaci6n.

 

e)En el caso de que el imporle de la garantia inicial no sea suficiente para
cubrir el imporle de las penalizaciones, ENEL compensara los pagos pendientes
necesarios para cubrir el imporle total de las penalizaciones, y todo ello sin
perjuicio de la restituci6n de la garantfa conforme a lo indicado anteriormente.

 

16. SUSPENSION, RESCISION Y RESOLUCION O TERMINO.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n.

 

17. FUERZA MAYOR.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n .

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 7 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

18. OBLIGACIONES JURIDICO-LABORALES.

 

18.1. El Proveedor se compromete a disponer en todo memento del recurse humane
necesario en numero y cualificacion para la ejecucion del objeto del Contrato de
acuerdo con los maximos estandares de calidad definidos en el mismo.

 

18.2. El Proveedor declara conocer y se compromete a cumplir todas sus
obligaciones en materia jurfdico-laboral, de seguridad social y prevencion de
riesgos laborales asf come las normativas internas de ENEL que resulten
aplicables en cada memento.

 

18.3. El Proveedor, en su calidad de unico y excluyente empleador de sus
trabajadores, tanto de aquellos que ocupe en la ejecucion del Contrato come de
los que se desemperian en otras areas de la empresa del Proveedor, e inclusive
en otras empresas, obras, o faenas donde este tambien preste servicios, es el
obligado a dar cumplimiento estricto y oportuno a las disposiciones legales,
reglamentarias y administrativas vigentes en materia laboral y previsional
respecto de dichos trabajadores.

 

18.4. En especial, el Proveedor se obliga, respecto a !odes los trabajadores
objeto del Contrato, a:

 

a)Declarar y pagar mensualmente y en forma oportuna las cotizaciones e
imposiciones previsionales de!odes sus trabajadores, en las instituciones de
prevision y de seguridad social respectivas. En case de declaracion, las
referidas cotizaciones deberan pagarse a mas tardar el ultimo dfa habil del mes
en que se hizo la declaracion y que corresponde al mes siguiente en que se
devengaron las remuneraciones y rentas afectas a aquellas.

 

Se considerara incumplimiento grave per parte del Proveedor el hecho de declarar
y no pagar en la oportunidad que se ha serialado anteriormente, las cotizaciones
previsionales respectivas.

 

b)Someterse a los procedimientos preventives de revision efectuados per ENEL o
per terceros en su representacion.

 

c)Proporcionar a ENEL, cuando esta lo solicite, el certificado de cumplimiento
de obligaciones laborales y previsionales junto con el certificado de
antecedentes laborales y previsionales originales emitido per la lnspecci6n del
Trabajo respectiva . Adicionalmente ENEL podra solicitar, dentro de los plazos
establecidos per esta ultima, toda la documentacion que acredite el cumplimiento
de las obligaciones laborales y previsionales y, en especial, los siguientes
antecedentes:

 

● Contratos de trabajo.

 

● Comprobantes de feriado legal.

 

● Libra auxiliar de remuneraciones.

 

● Registro de asistencia .

 

● Comprobantes de page de remuneracion.

 

● Planillas de page de cotizaciones provisionales y de seguridad social.

 

d)Dar cumplimiento a las observaciones formuladas en materias laborales y
previsionales, en los plazos fijados per ENEL.

 

18.5. Con el objeto de dar cumplimiento a las obligaciones laborales y
previsionales y en especial los aspectos relacionados con prevencion de riesgos,
el Proveedor debera enviar mensualmente al Area Usuaria de ENEL, los siguientes
antecedentes; solamente cuando esta los solicite:

 

a)Copia del recibo de las cotizaciones de la Ley ND 16.744 de sus trabajadores,
del mes inmediatamente anterior.

 

b)Copia del informe mensual de accidentes del trabajo, que se presenta
obligatoriamente en la mutual donde se encuentra adherida su empresa, segun los
artfculos 12 y 13 del Decreto ND 40 de 1969, del Ministerio del Trabajo y
Prevision Social, publicado en el Diano Oficial de 7 de Marze de 1969, que
Aprueba Reglamento sobre Prevencion de Riesgos Profesionales.

 

c)Fotocopia de la declaracion individual de accidentes del trabajo (DIAT), que
se debe presentar a la mutualidad correspondiente per cada accidente ocurrido.

 

d)Cumplimiento de un programa de prevencion de riesgos en concordancia con la
legislacion Chilena.

 

18.6. El Proveedor debera tener a todo su personal afiliado a una Mutual de
Seguridad y cumplir con lo estipulado en la Ley ND 16.744 de Accidentes del
Trabajo y Enfermedades Profesionales.

 

18.7. Las obligaciones descritas en los puntos anteriores, seran tambien
exigibles en el case de personal subcontratista, cuyo cumplimiento sera de
exclusiva responsabilidad del Proveedor.

 

Todos los darios a terceros que se produzcan en los servicios prestados per
acciones u omisiones del personal del Proveedor, de este o de sus
subcontratistas, seran de cargo suyo.

 

19. GARANTIA ECONOMICA.

 

19.1. Garantfa de fiel, complete y oportuno cumplimiento del Contrato.

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 8 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

19.1.1. El Proveedor debera entregar, antes de la firma del Contrato, una
Garantia, a favor de ENEL, par un manta equivalente a un 10% del manta del
suministro, obra o servicio, y en el case de Contratos de servicio dicha
garantia correspondera a una (1) facturaci6n mensual, con la glosa: “Para
garantizar el fiel, complete y oportuno cumplimiento del Contrato”. Dicha
Garantia sera devuelta al Proveedor una vez que el suministro, obra o servicio
se encuentre recibido a entera conformidad de ENEL y una vez efectuados par
parte de ENEL las descuentos y las comprobaciones que procedan, en un plaza no
superior a noventa (90) dias.

 

19.1.2. El Proveedor debera entregar, a favor de ENEL, una vez que el
suministro, obra o servicio sea recibido, a entera conformidad de ENEL, una
garantia par un manta equivalente a un 5% del valor del suministro, obra o
servicio, para garantizar la correcta ejecuci6n y funcionamiento del suministro,
obra o servicio. Dicha Garantia sera devuelta al proveedor una vez concluido el
periodo de garantia del suministro, obra o servicio, y una vez efectuados par
parte de ENEL las descuentos y las comprobaciones que procedan, en un plaza no
superior a noventa (90) dias.

 

19.1,3. La vigencia de la Garantia debera exceder en al menos en seis (6) meses
el periodo de vigencia del Contrato

 

19.2. Garantia del cumplimiento de las obligaciones laborales y previsionales.

 

19.2.1. En el case de las Contratos de servicios que sean intensives en la
ocupaci6n de mano de obra, el Proveedor debera entregar una garantia par
cumplimiento de las obligaciones laborales y previsionales, la cual sera
calculada de acuerdo al numero de trabajadores del Proveedor que se desemperien
en el Contrato, par el numero de arias correspondientes a la indemnizaci6n,
considerando en esta el mes de aviso y la duraci6n del Contrato. La boleta de
garantia debera ser renovada aria a aria, considerando las arias de servicios
acumulados de las trabajadores asociados al Contrato. La vigencia de la Garantia
debera exceder en al menos en seis (6) meses el periodo anual del Contrato.

 

19.2.2. La garantia correspondiente al ultimo aria, sera devuelta al termino del
Contrato, y cuando el Proveedor presente la totalidad de las finiquitos firmados
y ratificados ante notario, de todos las trabajadores que se hayan desemperiado
en el Contrato suscrito con ENEL.

 

19.2.3. Para el case de las contratos de servicio, el Proveedor tendra la
obligaci6n de presentar solamente una de las garantias anteriormente descritas,
siendo esta la de mayor valor resultante de la comparaci6n de ambas.

 

20. SEGUROS.

 

20.1. . Si el Contrato se realiza en la modalidad de materiales en consignaci6n
del Proveedor en las instalaciones de ENEL, el Proveedor estara obligado a
contratar, ademas de las seguros citados en el apartado hom6nimo de la Parte
General, un seguro de robe y otros darios que pueda sufrir el material
depositado, para todo el periodo de cumplimiento del Contrato.

 

20.2. Si a criteria de ENEL, las coberturas de seguro presentadas par el
Proveedor no fueran suficientes para cubrir la exposici6n al riesgo, tanto de la
entrega de materiales o equipos coma de la realizaci6n de la obra o servicio
objeto del Contrato, el Proveedor se compromete a revisar y modificar las mismas
conforme sea necesario y de acuerdo a las condiciones del mercado asegurador.

 

21. PROPIEDAD INDUSTRIAL E INTELECTUAL.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n.

 

22. CONFIDENCIALIDAD.

 

Segun regulaci6n contenida en la Parte General de las presentes Condiciones
Generales de Contrataci6n.

 

23. TRATAMIENTO DE DATOS DE CARACTER PERSONAL.

 

23.1. En case de que la ejecuci6n del Contrato requiera que el Proveedor acceda
a dates de caracter personal de las que sea responsable ENEL, sera de aplicaci6n
lo dispuesto en este apartado.

 

23.2. Los mencionados dates que sean procesados y gestionados par el Proveedor
seran y permaneceran bajo responsabilidad de ENEL.

 

23.3. En particular, el Proveedor declara y garantiza:

 

a)Que el tratamiento de las dates se efectuara de conformidad con la legislaci6n
vigente, asi coma con las criterios, requisites y especificaciones establecidos
en el Contrato y, en su defecto, con las instrucciones que en todo momenta le de
ENEL.

 

b)Que las dates personales a las que el Proveedor tenga acceso coma consecuencia
de la prestaci6n de las suministros, obras o servicios objeto del Contrato, no
seran aplicados ni utilizados para un fin distinto al que figura en el mismo.

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 9 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

c)Que devolvera directamente a ENEL las dates de caracter personal que hayan
side objeto de tratamiento, en un plaza de quince (15) dias corridos contados
desde la fecha de terminaci6n del suministro, obra o servicio de conformidad con
lo dispuesto en el Contrato.

 

d)Que destruira cualquier documento, soporle o copia de las dates de caracter
personal que hayan side objeto de tratamiento en virlud de lo dispuesto en el
Contrato y que no hayan podido ser objeto de devoluci6n, par razones de diversa
indole, en las !ermines expuestos en el aparlado anterior. No obstante, no
procedera la destrucci6n de las dates cuando exista una prevision legal que
exija su conservaci6n, en cuyo case el Proveedor conservara, debidamente
bloqueados, las mencionados dates.

 

e)Que no comunicara, ni cedera a otras personas fisicas o juridicas, las dates
personales que le sean suministrados con motive de la prestaci6n de las
suministros, obras o servicios objeto del Contrato.

 

  f) Que adoptara, en el tratamiento de las dates suministrados par ENEL, las
medidas de indole tecnica y organizativa necesarias exigidas par la normativa
legal que al respecto resulte de aplicaci6n, asi coma aquellas que ENEL pudiera
imponer en el propio Contrato, de forma que se garantice la seguridad de las
dates de caracter personal y se evite su alteraci6n, perdida, tratamiento o
acceso no autorizado, habida cuenta del estado de la tecnologia, la naturaleza
de las dates almacenados y las riesgos a que estan expuestos, ya provengan de la
acci6n humana, del media fisico o natural. Las medidas abarcaran, a titulo
enunciativo, hardware, software, procedimientos de recuperaci6n, copias de
seguridad y dates extraidos de dates personales en forma de exhibici6n en
pantalla o impresa.

 

  g) Que en el case de que para la prestaci6n del suministro, obra o servicio
fuera necesaria la realizaci6n de alguna transferencia internacional de dates,
el Proveedor se obliga a informar a ENEL con caracter previo y con la suficiente
antelaci6n para que esta pueda solicitar las correspondientes autorizaciones,
sin las cuales, el Proveedor no podra realizar dichas transferenc ias.

 

23.4. Sin perjuicio de lo previsto en la letra (e) anterior, en el supuesto que
ENEL autorizase la subcontrataci6n de determinados servicios en favor de
terceros, que a su vez implicara que estos terceros tuviesen que acceder a las
dates de caracter personal afectados par este aparlado, el Proveedor se obliga a
que, con caracter previo a dicha subcontrataci6n, sea suscrito conjuntamente par
las Parles y las subcontratistas un Contrato par el que estos ultimas acepten
expresamente asumir la responsabilidad del tratamiento correcto de las dates de
caracter personal a las que acceda con las mismas previsiones que las contenidas
en el presente aparlado, asi coma el cumplimiento de todas aquellas obligaciones
derivadas de la normativa de protecci6n de dates.

 

23.5. El Proveedor se obliga a mantener indemne a ENEL frente a cualquier
reclamaci6n que pudiera ser interpuesta, en la medida en que dicha reclamaci6n
se fundamente en el incumplimiento par el Proveedor de lo dispuesto en el
presente aparlado, y acepta pagar la cantidad a la que en concepto de sanci6n,
multa, indemnizaci6n, darios, perjuicios e intereses pueda ser condenada ENEL
con motive del citado incumplimiento.

 

24. VENDOR RATING.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n.

 

25. GLOBAL COMPACT.

 

Segun regulaci6n contenida en la Parle General de las presentes Condiciones
Generales de Contrataci6n .

 

26. NORMATIVA DE CONDUCTA ETICA.

 

26.1. Generalidades.

 

El Grupo ENEL, en la gesti6n de sus actividades empresariales y de las
relaciones con terceros se ajusta a lo establecido en las “Principios Generales
para la Prevenci6n de Riesgos Penales”. El Proveedor, en la gesti6n de sus
negocios y de las relaciones con terceros se compromete a cumplir dichos
principios u otros equivalentes.

 

Estes principios, asi coma el resto de Normativa de Conducta Etica estan
disponibles en la siguiente direcci6n: https: /lwww.ene lchil e .
cl/eslinversionistas/a201610-codi go-etico-y-plan-tcc.html

 

26.2. Conflicto de interes.

 

26.2.1. . El Proveedor (si es una persona fisica), con la firma del Contrato,
declara:

 

1.Que no ejerce, dentro de las sociedades del Grupo ENEL, funciones de alta
direcci6n (director, gerente senior con responsabilidades estrategicas), de
empleado de la sociedad o de auditor de cuentas del Grupo ENEL;

 

2.Que no tiene, dentro de las sociedades del Grupo ENEL, familiares I parientes
hasta el segundo grade I c6nyuge no separado legalmente I conviviente I esposo o
hijos de su pareja I que esten vinculadas a el per consanguinidad o afinidad;

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 10 - 

 

 



 [annb2_1.jpg] ANEXO II CHILE

 

  3. Que no ha ostentado u ostenta, tanto el Proveedor coma sus respectivos
familiares (c6nyuge no separado o parientes de primer grade), en las ultimas
veinticuatro (24) meses, cargos en la Administraci6n Publica o en Entidades
encargadas de servicios publicos que hayan tenido relaci6n directa con
actividades realizadas par cualquiera de las sociedades del Grupo ENEL
(otorgamiento de concesiones, actividades de control, etc.).

 

26.2.2 El Proveedor (si es una persona juridica 1’1), con la firma del Contrato,
declara:

 

Que coma resultado del conocimiento de su estructura societaria, ninguna persona
perteneciente a sus 6rganos de gobiemo, de gesti6n o de control (incluidas las
sociedades fiduciarias):

 

a.Es miembro de la Alta Direcci6n o de las 6rganos de Administraci6n o del
Comite de Auditoria, ni ejecutivo con responsabilidad clave de las sociedades
del Grupo ENEL, ni es familiar hasta el segundo grade, c6nyuge, pareja, hijo de
un c6nyuge o pareja, o persona dependiente (par parentesco o matrimonio) de las
citados miembros.

 

b.Es trabajador de alguna de las sociedades del Grupo ENEL, ni es familiar hasta
el segundo grade, c6nyuge, pareja, hijo de un c6nyuge o pareja, o persona
dependiente (par parentesco o matrimonio) del citado trabajador.

 

c.Ha ostentado u ostenta, tanto la propia persona coma sus respectivos
familiares (c6nyuge no separado o parientes de primer grado), en las ultimas
veinticuatro (24) meses, cargos en la Administraci6n Publica o en Entidades
encargadas de servicios publicos que hayan tenido relaci6n directa con
actividades realizadas par cualquiera de las sociedades del Grupo ENEL
(otorgamiento de concesiones, actividades de control, etc.).

 

26.2.3 . El Proveedor se obliga a comunicar a ENEL cualquier cambio que pudiera
producirse posterionnente y mientras tenga la condici6n activa de Proveedor,
respecto a la informaci6n declarada antes de la finna del Contrato.

 

26.3. Clausula de Honorabilidad.

 

a)Con la presentaci6n de la oferta y/o la aceptaci6n del Contrato , el Oferente/
Proveedorl2Ideclara que

 

toma nota de las compromises hechos par ENEL S.p.A. y par las Empresas que esta
controla directa o indirectamente (en adelante “ENEL”), en el C6digo Etico, el
Plan de Tolerancia Cera a la Corrupci6n (ZTC), la Politica de Derechos Humanos,
para respetar Jes principios equivalentes en la conducta de su negocio y en la
gesti6n de las relaciones con terceros;

 

131 no tener conocimiento del inicio de procedimientos penales par delitos
fiscales, delitos en contra de la administraci6n publica, delitos en contra el
patrimonio, delitos en contra de la libertad individual, el orden publico,
delitos ambientales ;

 

141 no estar sometido/a a investigaciones penales en relaci6n con ningun hecho,
cuesti6n, conducta penal o ilicita que constituyan delitos fiscales, delitos en
contra de la administraci6n publica, delitos en contra el patrimonio, delitos en
contra de la libertad individual, el orden publico, delitos ambientales

 

que toma nota y autoriza que - para las fines de evaluaci6n de la conducta
profesional del declarante y de la Empresa involucrada, de conformidad con las
apartados segundo y tercero antes mencionados - ENEL tambien adquirira de manera
aut6noma mas informaci6n , con el fin de evaluar la veracidad de las
declaraciones aportadas , en consideraci6n de la existencia necesaria de
obligaciones fiduciarias con la Empresa involucrada

 

b)El Oferente/Proveedor se compromete a informar inmediatamente y proporcionar
toda documentaci6n pertinente a ENEL:

 

1)En el caso de conocimiento del inicio de procedimientos penales a las que se
hace referencia en el segundo apartado de la anterior letra a);

 

2)En el case del inicio de una investigaci6n penal a la que se hace referencia
en el tercer apartado de la anterior letra a).

 

ENEL se reserva el derecho de analizar segun su exclusive criteria la
informaci6n antes mencionada, para evaluar la conducta profesional del
Oferente/Proveedor y de la Empresa involucrada.

 

27. LEY APLICABLE.

 

El Contrato esta regulado par la ley chilena y cualquier disputa o diferencia
emanada, relacionada o de cualquier manera conectada con el Contrato, incluyendo
su existencia, validez o terminaci6n sera sometida a arbitraje conforme al
Reglamento Procesal de Arbitraje del Centro de Arbitraje y Mediaci6n de Santiago
vigente a la fecha de solicitarlo, y conforme las siguientes reglas: (a) el
tribunal arbitral estara compuesto por un arbitro nombrado por las Partes de
comun acuerdo. Si no fuera posible alcanzar acuerdo, las Partes confieren poder
especial irrevocable a la Camara de Comercio de Santiago AG para que pueda, a
requerimiento escrito de cualquiera de las Partes, nombrar al arbitro de entre
los miembros del cuerpo de arbitraje del Centro de Arbitraje y Mediaci6n de
Santiago. (b) el arbitro actuara como arbitro de derecho con respecto a la
decision de la disputa y como arbitro arbitrador en cuanto al procedimiento. (c)
no procedera recurso alguno en contra de las resoluciones del arbitro. El
arbitro estara facultado para resolver acerca de su propia competencia y/o
jurisdicci6n. El proceso sera llevado en espariol.

 



 

 

1 Los organismas pllblicos, las empresas que colizan en balsa de valores, las
instituciones bancarias y las empresas conlroladas par ellos no estan obligados
par esta deciaraci6n.

2 Que el Representante Legal de la Empress par propio derecho, en nombre de (a)
el litular y el director tecnico, en el case de una empress individual; (b) las
asoda dos y el director tecnica , si es una saciedad colectiva ; (c) las
asociados y el director tecnico, si es una sociedad limitada; (d) las gerentes
con poder de representac i6n y el director tecnico y la persona fisica de
sociedad unipersonal, a el accionista mayoritario en el case de empresas con
menos de cuatro miembros, si es otro tipo de empresa o consorcio, de la Empresa
donde desempel’lan su cargo y, si corresponde , en nombre de la Empresa Matriz y
del (e) titular y el director tecnico , en el case de una empresa individual;
(t) las asociados y el director 1ecnico, si es una sociedad colecliva ; {g) los
asociados y el director tElcnico, si es una sociedad limitada; (h) los gerentes
con poder de representaci6n y el director ll!cnico y la persona fisica de
sociedad unipersonal, o accionista mayorilario en el case de empresas con menos
de cuatro miembros, si es olro lipo de empress o consorcio, de la Empresa
Matriz.

 

3 Para si mismo y para las personas indicadas en el punto 3

4 Para si mismo y para las personas indicadas en el punto 3

 

 [annb2_2.jpg] CONDICIONES GENERALES DE CONTRATACION GLOBALES GRUPO
ENEL  SEPTIMA EDICION, validas desde 01/03/2019   - 11 - 

 



[partb-annexc001.jpg] 

 



Annex C: Technical/economical Proposal Numbers: EGP-002-03A and EGP-002-04B

 

 

 









 

   

 

 

Proposal Number: EGP-002-03A

Title: Part B Pricing Proposal for Enel Green Power  



Date: 3 September 2019

 

[partb-annexc002.jpg] 

 

Part B Proposal for Enel Green Power

in support of the

Marine Energy Research and Innovation Centre (MERIC)

Open Sea lab (OSL)

 

VOLUME l - TECHNICAL OFFER

 

 

 

Proposal dated 03 September 2019

 

 

Proprietary & Business Confidential Information

This document & information contained herein is the sole property of Ocean Power
Technologies (OPT), & may not be reproduced or used for any purpose other than
which it was intended without prior written permission from OPT.

Ocean Power Technologies, Inc., 28 Engelhard Dr., Suite B, Monroe Township, New
Jersey 08331, USA

 

 [partb-annexc003.jpg]

 

   

 

 

Proposal No: EGP-002-03A Date: 3 September 2019





 

CONTENTS

 

1 Executive Summary 1       2 Company Provided Equipment 1         2.1
PowerBuoy® and Shore Based Communications 2           2.2 Data Acquisition
System Components 3           2.3 Mooring System Sensor Components 3          
2.4 Water Quality Sensors 3           2.5 PowerBuoy® Junction Box for Umbilical
Cabling 3           2.6 Acoustic Doppler Current Profiler 4           2.7 Radar
Station 4         3 Project Management and Non-Recurring Engineering Services 4
        3.1 Part B Items Functional Acceptance Testing 4           3.2 Part B
Items Commissioning Functional Testing 5           3.3 Shipping 5           3.4
Customs Broker Fees 5           3.5 Customs 5           3.6 VAT 5           3.7
Insurance 5           3.8 Deployment Location and Permits 6         4 Project
Schedule 6       5 Project Invoicing 6         5.1 Operations and Maintenance 6
          5.2 Remote Monitoring Scope 6           5.3 Technical Documentation 6
        6 General Proposal Conditions 7

 

LIST OF FIGURES

 

Figure 1. Preliminary OSL System Solution 2       Figure 2. Notional
Communications 2       Figure 4. Proposed Deployment Site

 

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

  -i- 

 

 



Proposal No: EGP-002-03A Date: 3 September 2019

 

LIST OF APPENDICES

 

Appendix A        Feasibility Study

 

 

 



 

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

  -ii- 

 

 



Proposal No: EGP-002-03A Date: 3 September 2019

 

1    EXECUTIVE SUMMARY

 

Ocean Power Technologies, Inc. (OPT) is pleased to submit this Part B Proposal
to Enel Green Power (EGP) for providing additional payload equipment and an
umbilical cable in support of the Part A Proposal for the Marine Energy Research
and Innovation Centre (MERI() Open Sea Lab (OSL) Project. The Scope of Work for
the Part B items under this proposal includes: 1) supply of communications,
payload equipment and an umbilical cable, 2) supply of the wave radar station,
and 3) all OPT labor necessary for payload design, supply and integration with
the PowerBuoy®, excluding labor to support deployment and installation of the
supplied equipment. Deployment labor support is included in the Part A Proposal.

 

The scope of work is based upon the “Feasibility Study of deployment of the PB3
for Enel Green Power M ERIC VTB Project” (Appendix B) and reflects changes in
payloads as discussed in our meeting of November 13 and 14, 2018, as well as the
addition of the radar station to OPT’s scope as detailed within this proposal.
This proposal is based upon the Las Cruces deployment site, and the findings of
a recent site evaluation conducted by OPT. The scope of work includes the
following, as further detailed within this proposal:

 

-    WiFi communications and shore station

-    Data acquisition system

-    Mooring sensors

-    Water quality sensors

-    Acoustic Doppler Current Profiler (ADCP)

-    Wave radar system

-    Umbilical cabling and junction boxes as necessary to provide subsea power

 

For the avoidance of doubt, the appropriate sections of the Feasibility Study
(Appendix B) are cross referenced in the following sections.

 

2    COMPANY PROVIDED EQUIPMENT

 

An overview of the MERIC OSL project equipment is provided below in Figure 1.
This Section addresses the pay loads, communications, data acquisition system
and umbilical cables which will be employed as part of the system. Services are
addressed in Section 3.

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg] 

 

  -1- 

 



 



Proposal No: EGP-002-03A Date: 3 September 2019

 

[partb-annexc004.jpg] 

Figure 1. Preliminary OSL System Solution

 

2.1   Power Buoy® and Shore Based Communications

 

The notional communications approach is shown in Figure 2. For this project a
dedicated, long range, directional Wi-Fi solution will be added to the buoy. A
Su-perpass SPDG12F antenna and watertight antenna enclosure will be added to the
base Power Buoy®.  

 

The shoreside communications will include: 1) Shoreside Antenna (SPFG19); 2)
Shoreside Modem (IBR900), and 3) Shoreside Server (Dell rack mounted server).
Internal cabling from the antenna to the work station is not included in this
proposal.

 

This pricing addresses the items in Sections 5.2.1 and 5.2.2 of the Feasibility
Study.

[partb-annexc005.jpg]





 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.  

 

[partb-annexc003.jpg]

 

  -2- 

 

 



Proposal No: EGP-002-03A Date: 3 September 2019

 

2.2 Data Acquisition System Components

 

The components to support the Data Acquisition System proposed in Section 5.3 of
the Feasibility Study are: 1) cRIO supporting 24 wires for load pins and
ethernet, 2) one (1) TB solid state mass storage unit, 3) chassis, and 4) Data
Acquisition System enclosure.

 

This section addresses the items in Sections 5.3 of the Feasibility Study.



 

2.3 Mooring System Sensor Components

 

Six (6) Strainstall twenty (20) tonne Load Monitoring Pins (Model
LMP-51-246-20t) will be provided as the moor ing system sensor components. These
load pins have a four (4) to twenty (20) milliamp (mA) output and a seven (7)
meter signal cable. Each pin will be provided with an anti-rotation mechanism
and load pin connectors. These pins are more cost effective than the solution
proposed in the Feasibility Study Section 5.4.

 

2.4 Water Quality Sensors

 

Two SAMBAT Sea Modbus Basic Version sensors with conductivity, temperature,
depth, turbidity, dissolved oxygen, and pH sensing will be provided.
“Chlorofill-A” sensors will be provided. A submersible cable (Part No. 60-
07-505 or equivalent) will be provided for each sensor. The sensors will be
strapped to a nylon line supported by a sub-surface float to place the sensors
at the specified elevation in the water column. Sensors will be nominally placed
at 5 and 15 meters deep from the water surface . Exact sensor depth is subject
to actual water depth at deployed location and wave and tidal activity.

 

Sea floor junction boxes are included to install the water quality sensors as
indicated in Figure 1. The main sea floor junction box will be equipped with a
watertight enclosure housing a single board computer, DC-DC converter, three (3)
dry connectors, an umbilical connector and ballasting. A spare dry-mate
connector will be provided on the sea floor junction box to allow for the
addition of other water sensors in the future.

 

This section addresses the items in Section 5.5 of the Feasibility Study.

 

2.5 PowerBuoy® Junction Box for Umbilical Cabling

 

The PB3 PowerBuoy® will be equipped with a power cable running down the length
of the spar, terminating at a lower junction box just above the heave plate in
order to provide power and data connections for the subsea equipment. Watertight
penetrators for cable connections will be provided. Approximately eighty (80)
meters of 3762/K Hybrid SM/MM cable Kevlar, connectors, and locking sleeves will
be provided for powering the water quality sensors and ADCP.

 

Cables shall be sufficiently sized so that each component may be deployed to the
sea floor while the balance of the system remains on the deck of the deployment
vessel.

 

This section addresses the items in Section 5.6 of the Feasibility Study.

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

  -3- 

 

 



Proposal No: EGP-002-03A Date: 3 September 2019

 



2.6 Acoustic Doppler Current Profiler

 

A Nortek AWAC 600 kiloHertz (kHz) four beam ADCP, cable, and tripod will be
provided, meeting the objective of Section 5.7 of the Feasibility Study. The
ADCP will be supplied and installed with Nortek’s standard power and data cable,
at a length of approximately 50 meters.

 

2.7 Radar Station

 

Nortek’s SeaDarQ marine radar system will be supplied and installed. The system
shall include a roof mounted radar antenna, industrial rack-mounted processing
unit, and the SeaDarQ Hydrography software for surface cur rents and bathymetry.
A standard roof mount is included for the antenna. Custom engineering for the
roof mount is excluded. The dimensional requirements, interfaces, and loads of
the antenna may be provided for the mount to be designed by others. The shore
station shall include a standard 19” rack mounted processing unit and 24”
monitor. Cabling from the roof-mounted antenna to the work station is not
included in this proposal. Installation of the antenna and work station
equipment is included, as well as commissioning upon completion.

 

2.8 Meteorological Station (Optional)

 

An onshore meteorological station shall be supplied and installed at the ECIM
facility. The station shall include a wind speed and direction monitoring,
barometric pressure monitoring, temperature monitoring, and rain gauge. The
system shall be powered by a 50-60W Ppk photovoltaic panel with a 38Ah
rechargeable 12Vdc battery pack. A data logger and electrical panel shall be
supplied and installed within the work station at ECIM.

 

3   PROJECT MANAGEMENT AND NON-RECURRING ENGINEERING SERVICES

 

Project Management, Non-Recurring Engineering Services, and additional
manufacturing labor to support the design, supply, and testing of all equipment
within this proposal is included.

 

Non-Recurring Engineering Services do not include any modifications to OPT’s
standard Remote Monitoring Hu-man-Machine Interface (HMI). EGP has indicated
that additional views for payload data may be requested as an optional service.

 

3.1 Part B Items Functional Acceptance Testing

 

A mutually agreeable functional acceptance test of the Part B items will be
conducted at the port of San Antonio prior to deployment. The test plan shall be
approved at least one (1) month in advance of the test. OPT shall provide a
minimum of one (1) week advance notice of the functional test. EGP’s approval of
the functional test shall not be unreasonably withheld nor shall approval be
withheld if OPT has provided sufficient advance notice and EGP personnel were
not in attendance. OPT shall make all necessary provisions for performance of
the functional testing. Satisfactory completion of this testing shall represent
Provisional Acceptance.



 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

  -4- 

 



 



Proposal No: EGP-002-03A Date: 3 September 2019

 



3.2 Part B Items Commissioning Functional Testing

 

A mutually agreeable functional test of the Group B items will be conducted as
part of the project commissioning and shall represent Final Acceptance. OPT
shall provide a minimum of one (1) week advance notice of the functional test.
EGP’s approval of the functional test shall not be unreasonably withheld nor
shall approval be with held if OPT has provided sufficient advance notice and
Enel personnel were not in attendance. OPT shall make all necessary provisions
for performance of the functional testing.

 

3.3 Shipping

 

It is assumed that all the Part B items are shipped with the items in the Part A
proposal.

 

3.4 Customs Broker Fees

 

Customs Broker Fees are included in the Part A pricing proposal. It is assumed
that the PowerBuoy® and payload equipment will ship at the same time.

 

3.5 Customs

 

OPT shall be responsible for temporary import of payload components to their US
facility for integration into the PowerBuoy® system. All customs duties, import
tariffs and taxes to import the materials into Chile are specifically excluded
from this proposal.

 

3.6 VAT

 

It is understood that EGP Chile will be designated as Importer of Record and
responsible for payment of any applicable VAT. VAT is specifically excluded from
pricing offered in this proposal. Should VAT be applicable to any goods or
services supplied, the cost will be reimbursed to OPT through an equitable
contract amendment.

 

3.7 Insurance

 

Insurance for all equipment offered in this proposal is included from the time
of shipment through deployment and final acceptance.

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

  -5- 

 

 



Proposal No: EGP-002-03A Date: 3 September 2019



 

3.8 Deployment Location and Permits

 



The deployment site is approximately four (4) km west of Las Cruces (UTM WGS84:
254.873, 51 m E, 6.288.260,65 m N). The deployment site has an average water
depth of 40 meters. The proposed deployment site is shown in Figure 3.

 

All permits and governmental authorizations required for the project are the
responsibility of EGP,other than the permits required for shipping of the
PowerBuoy®. Certified English translations of all permits and governmental
authorizations shall be provided to OPT so that they can be reviewed and
incorporated into the relevant deployment procedures, including any required
governmental notification. Governmental notifications regarding the commencement
or completion of work shall be the responsibility of OPT.

 

EGP shall also be responsible for any data sharing agreements, administration,
and any additional costs applicable to MERIC partners, governmental agencies,
and/or Non-Governmental Organizations. Storage of payload data in the cloud is
not included in this proposal.

[partb-annexc006.jpg]

 

4    PROJECT SCHEDULE

 

The project schedule is detailed within Volume 2 of this proposal.

 



5    PROJECT INVOICING

 

Pricing and payment schedule are detailed within Volume 2 of this proposal.

 

5.1 Operations and Maintenance

 

Operation and maintenance of the Part B items included in this proposal is
limited to remote troubleshooting of the payload components.

 

Recommended maintenance of the subsea sensors includes periodic cleaning. This
may be achieved by pulling sensors aboard a vessel, or by retrieval with divers.

 

5.2 Remote Monitoring Scope

 

OPT will remotely monitor the buoy during the first twelve (12) months of the
project, as described in the Part A Proposal. All other payload monitoring and
diagnostics is outside the scope of this proposal.

 

5.3 Technical Documentation

 

OPT shall provide an electronic copy of:

 

  ○ General Arrangement Drawing of Open Sea Lab System   ○ Payload Component
Manufacturer’s Warranties   ○ Payload Instruction Manuals   ○ Applicable Quality
Documentation   ○ Commissioning Certification

 

Proprietary & Business Confidentiol lnformotion

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

  -6- 

 

 



Proposal No: EGP-002-03A Date: 3 September 2019



 

6   GENERAL PROPOSAL CONDITIONS

 

Commercial conditions relevant to this proposal are addressed in Volume 2.



 

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

  -7- 

 



 



Proposal No: EGP-002-03A Date: 3 September 2019

 

APPENDIX A

 

FEASIBILITY STUDY



 



 

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

   

 

 

Proposal Number: EGP-002-048 Date: 10 September 2019 Title: Part B Pricing
Proposal for Enel Green Power  

 

[partb-annexc002.jpg]

 

Part B Proposal for Enel Green Power

 

in support of the

 

Marine Energy Research and Innovation Centre

 

(MERIC) Open Sea Lab (OSL)

 

VOLUME 2 - COMMERCIAL OFFER

 

Proposal dated 10 September 2019

 

 

 

Proprietary & Business Confidential Information

This document & information contained herein is the sale property af Ocean Power
Technalagies (OPT), & may nat be reproduced ar used far any purpose

other than which it was intended without prior written permission from OPT.

Ocean Power Technologies, Inc., 28 Engelhard Dr., Suite B, Monroe Township, New
Jersey 08331, USA

 

[partb-annexc003.jpg]

 

 

 

 

Proposal No: EGP-002-048 Date: 10 September 2019

 

CONTENTS       1 Executive Summary 1       2 Company Provided Equipment 1      
3 Project Management and Non-Recurring Engineering Services 1         3.1
Shipping 1           3.2 Customs Broker Fees 2           3.3 Customs 2          
3.4 VAT & Ad Valorem Tax 2           3.5 Insurance 2           3.6 Deployment
Location and Permits 2         4 Project Schedule 2       5 Project Invoicing 3
        5.1 Operations and Maintenance 5           5.2 Remote Monitoring Scope 5
        6 General Proposal Conditions 5         6.1 Cancellation Charges 5      
    6.2 Change Management 6           6.3 Warranty 6           6.3.1 Warranty
Repair Term 6         LIST OF FIGURES       Figure 1. Preliminary Project
Schedule 3     LIST OF TABLES       Table 1. Summary of Milestones 3     Table
2. Pricing Schedule (Amounts in US Dollars) 4     Table 3. Invoicing Schedule
(Payable in US Dollars) 5     LIST OF APPENDICES       Appendix A    Labor Rate
Schedule  

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

 [partb-annexc003.jpg]

 

-i-

 

 

Proposal Number: EGP-002-048 Date: 10 September 2019

 

1 EXECUTIVE SUMMARY

 

Ocean Power Technologies, Inc. (OPT) is pleased to submit this Proposal to Enel
Green Power (EGP) for providing additional payload equipment and an umbilical
cable (Part B) in support of the Part A Proposal for the Marine Energy Research
and Innovation Centre (MERI() Open Sea Lab (OSL) Project.

 

The fixed firm price for the Part B items under the proposed turnkey project is
$645,067, including VAT and payable in U.S. dollars. Pricing is based upon the
scope of work described in Volume 1 of this proposal. The planned deployment
date is no later than 31 March 2020, weather permitting and subject to a 30
August 2019 contract award and the project schedule included in this proposal.
Changes in scope or schedule may incur changes in pricing.

 

This Proposal (referred to as the Part B proposal) is the second of two (2)
proposals for the OSL project that are submitted separately from each other. The
first proposal (referred to as Part A) includes the PowerBuoy®, mooring,
shipping, and deployment. Both proposals must be considered together, as there
is an interdependence in scope and pricing. Should EGP wish to purchase one of
either Part A or Part B, pricing may be subject to adjustment.

 

For the avoidance of doubt, the appropriate sections of the Feasibility Study
(Appendix B) are cross referenced in the following sections.

 

2 COMPANY PROVIDED EQUIPMENT

 

The scope of work included in this proposal is detailed within Volume 1. Pricing
for all services is firm through the requested schedule specifically noted
otherwise.

 

3 PROJECT MANAGEMENT AND NON-RECURRING ENGINEERING SERVICES

 

All required Project Management, Non-Recurring Engineering Services, and
additional manufacturing labor is of fered on a fixed, firm price of $[***].
This pricing is based upon concurrent performance of the work under both Parts A
and B proposals, and includes all labor necessary to support the functional
acceptance testing and commissioning described in Volume 1.

 

Any changes to the Parts A and B scope of work or project schedule may incur
additional labor charges. Additional labor charges will be invoiced in
accordance with the Labor Rate Schedule (Appendix A).

 

3.1 Shipping

 

It is assumed that all the Part B items will be shipped with the items in the
Part A proposal. Additional shipping costs for separate shipments are not
included in this proposal.

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

-1-

 

 

Proposal No: EGP-002-048 Date: 10 September 20 19

 

3.2 Customs Broker Fees

 

Customs Broker Fees are included in the pricing noted within this proposal. It
is assumed that the PowerBuoy® and payload equipment will ship at the same time.
Additional costs for separate shipments are not included in this proposal.

 

3.3 Customs

 

OPT shall be responsible for temporary import of payload components to their US
facility for integration into the PowerBuoy® system. OPT shall then engage the
services of a local Chilean customs broker to coordinate the import of all Part
B equipment and pay all necessary customs duties. All costs associated with
procuring the services of a local customs broker to facilitate import of goods
shall be billed at Cost + [***]%.

 

3.4 VAT & A d Valorem Ta x

 

OPT has included 19% VAT and 6% Ad Valorem Tax for imported goods supplied by
non-Chilean contractors, as detailed in the pricing breakdown presented in
Section 5 of this proposal. The 15% Services Tax is not included, and shall be
paid directly by EGP. All firm, fixed pricing noted within this proposal is
based upon customs and tax law at the time of bid, and is subject to adjustment
should customs and/or tax laws change after contract award.

 

3.5 Insurance

 

Insurance for all equipment offered in this proposal is included from the time
of shipment through deployment and final acceptance.

 

3.6 Deployment Location and Permits

 

The deployment location is specified in Volume 1. Local staging facilities for
final payload assembly and testing will be procured under the Part A Proposal.

 

4 PROJECT SCHEDULE

 

The proposed project schedule, which is based upon award of both Parts A and B,
is shown in Figure 1, with estimated start and completion dates noted in Table
1. The schedule assumes Contract Award no later than 30 August 2019 in order to
achieve a planned deployment no later than 31 March 2020, weather permitting.
Any delay in Contract Award or change in scope may delay the milestone dates
noted below. Contract Award for both Parts A and B must be achieved by this date
in order to support the schedule outlined below.

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

-2-

 

 

Proposal No: EGP-002-048 Date: 10 September 20 19

 

[partb-annexc007.jpg] 

Figure 1. Preliminary Project Schedule

 

Table 1. Summary of Milestones

 

Task/Milestone Estimated Completion Contract Award no later than 12 September
2019 Base Buoy FAT 16 December 2019 Payload Design and Procurement 18 January
2020 Payload Assembly & Testing 28 January 2020 Delivery to Port of Import (San
Antonio, Chile) 9 March 2020 Delivery to Local Staging Facility 24 March 2020
Deployment and Offshore Commissioning no later than 12 April 2020

 

5. PROJECT INVOICING

 

A summary of pricing can be found below in Table 2. Pricing is broken down by
goods and services so that VAT and Service Tax may be estimated.

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

-3-

 

 

Proposal No: EGP-002-048 Date: 10 September 2019

 

Table 2. Pricing Schedule (Amounts in US Dollars)

 

Item  Goods (non-Chilean)   Services (non-Chilean)   Total  Wifi Long Range +
LAN & Server (onshore)   [***]   -    [***] Offshore Data Acquisition Systems
and Sensors             -  1) PB3-Umbilical cable junction box   -    -    -  2)
Umbilical cable (80m)   [***]   -    [***] 3) Acoustic Doppler Current Profiler
ADCP   [***]   -    [***] 3) On board Data Acquisition System DAQ   [***]   -  
 [***] 4) Seafloor junction box (SB computer, DC/DC, wet connectors   [***] 
 -    [***] 5) Water quality sensors system   [***]   -    [***] 6) Mooring
sensors system   [***]   -    [***] 8) Shipping costs (Included in WEC
shipping)   -    -    -  9) Shipping Insurance   [***]   -    [***] Wave Radar
System (onshore)   [***]   [***]   [***] Non-Recurring Engineers, Proj Mgt   -  
 [***]   [***] Subtotal   [***]   [***]   [***] 19% VAT   [***]   -    [***] 6%
Ad Valorem Tax   [***]   -    [***] Total   [***]   [***]   [***]             
    Additional Costs:                Letter of Credit   -    [***]   [***] Local
Customs Broker and Tax Handling Fees   -    Cost + [***]%    Cost + [***]%    
              Total   [***]   [***]   645,067                   Additional
Option:                Meteorological Station             Cost + [***]% 

 

Pricing Notes:

 

  1. As with all other items, Wave Radar System is offered at firm, fixed
lumpsum pricing. No additional travel charges shall apply unless due to delays
specifically caused by EGP.   2. If EGP elects to proceed with optional
meteorological station, cost to procure, deliver, install, and com- mission the
meteorological will be billed at Cost + [***]%.   3. VAT and Ad Valorem Tax is
included in pricing above.   4. OPT will engage the services of a mutually
agreeable local customs agent to facilitate import of goods and payment of
applicable duties and taxes. OPT shall bill for these services at Cost + [***]%.

 

The Project will be invoiced according to the invoice scheduling show in Table
3. Performance bonding, Letter of Credit or performance guarantees are excluded.
Should one be required, the cost shall be reimbursed to OPT through an equitable
contract amendment, with the required language clearly stated within the
contract amendment.

 

Proprietary & Business Confidential Information

Oceon Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

-4-

 

 

Proposal No: EGP-002-048 Date: 10 September 2019

 

Table 3. Invoicing Schedule (Payable in US Dollars)

 

Payment Milestone 

Estimated

Date

  Value   % of Contract  Contract Award  10-Sept-19  $645,067    100% Total    
$645,067    100%

 

Invoice terms are net thirty (30) days, payable in U.S. dollars.

 

5.1 Operations and Maintenance

 

EGP has indicated that a third potential contract for Operations and Maintenance
(O&M) of the project will be finalized at a later date. O&M of the Part B items
included in the base pricing of this proposal is limited to remote
troubleshooting of the payload components.

 

Pricing for periodic cleaning of the subsea payload items for the 4-year project
duration is estimated to be an additional $[***].

 

5.2 Remote Monitoring Scope

 

OPT will remotely monitor the buoy during the first twelve (12) months of the
project, as described in the Part A Proposal. All other payload monitoring and
diagnostics is outside the scope of this proposal. Should EGP request any
additional payload monitoring services or development of a custom HMI for
payload data, OPT will provide firm pricing once a scope is defined. In lieu of
a lumpsum contract amendment for such services, labor for additional remote
monitoring support above the standard remote monitoring shall be invoiced at the
prevailing labor rates in Appendix A.

 

6 GENERAL PROPOSAL CONDITIONS

 

The following general proposal conditions for cancellation and warranty are
applicable to this proposal.

 

6.1 Cancellation Charges

 

EGP shall incur charges if the contract is cancelled for any reason after the
contract is finalized and effective. Labor for hours worked from effective date
of the contract through the date of written contract cancellation in performance
ofthe work under the contract shall be billed at the hourly rates in Appendix A
up to the total fixed firm labor price in Section 5. OPT is also entitled to
recover all expenses plus an additional thirty percent (30%) for restocking fees
or non-refundable or non-cancellable charges for payloads, additional equipment,
mooring equipment, materials, deployment expenses, shipping expenses, return
shipping expenses, and other direct pro ject closeout expenses, other than
labor. OPT labor for project close out shall be billed at the hourly rate in
Appendix A.

 

Proprietary & Business Confidential lnfarmation

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

-5-

 

 

Proposal No: EGP-002-048 Date: 10 September 2019

 

6.2 Change Management

 

Pricing in this proposal is based upon the scope and schedule referenced herein.
Should any changes be re quested to the scope or schedule after the date of this
proposal, an equitable contract amendment shall be issued to reimburse OPT for
any additional costs resulted from such request. All contract amendments shall
be managed through OPT’s standard Change Management process unless otherwise
agreed in writing by both Parties.

 

6.3 Warranty

 

The Part B payloads are warranted for a period of one (1) year in accordance
with the manufacturer’s warranties. These warranties from payload suppliers are
pass through warranties. OPT will serve as the project’s single point of contact
for Part B warranty related items. This single point of contact is limited to
obtaining replacement items only for defective equipment under the
manufacturer’s warranty. OPT shall only be responsible for coordinating warranty
replacement parts and providing technical support. OPT shall provide a warranty
on all custom designed and fabricated parts for a period of one (1) year from
Final Acceptance or March 31, 2021, whichever occurs earlier. EGP shall be
responsible for the recovery of the payload, shipment to and from an OPT
designated loca tion, and reinstalling the payload if necessary.

 

6.3.1 Warranty Repair Term

 

Any repairs or replacements performed under the applicable warranty shall not
extend the warranty period for the covered item beyond the specified warranty
period in the original manufacturer’s warranty.

 

Proprietary & Business Confidential Information

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

-6-

 

 

Proposal No: EGP-002-048 Date: 10 September 2019

 

 

APPENDIX A

 

LABOR RATE SCHEDULE

 

 

Proprietary & Business Confidentiol lnformotlon

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 

 

 

 



Proposal No: EGP-002-048 Date: 10 September 2019

 

[partb-annexc008.jpg]

 

Labor Rate Schedule

 

Labor Classification  Hourly Rate  Engineering Management  $[***] Project
Management  $[***] Electrical Engineering  $[***] Mechanical Engineering  $[***]
Systems Eng.  $[***] Marine Operations  $[***] Manufacturing  $[***]

 

Notes to Labor Schedule:

 

  1) Annual escalation may apply after 31 December 2019   2) Hourly rates
include all insurance, fringe benefits, payroll taxes, overheads and profit and
are billable above NRE.   3) OPT’s labor rates may not be shared with any third
party other than the intended recipient of this proposal without prior, written
permission. Upon request, OPT can supply a redacted copy of the proposal,
excluding the labor rate schedule, to the intended recipient for use in
governmental grants.

 

Proprietary & Business Confidentiol lnformotion

Ocean Power Technologies, Inc.

 

[partb-annexc003.jpg]

 



 

 

 



[b-annexd_1.jpg] 



 

 

 

[b-annexd_2.jpg] 



 

 

 

[b-annexd_3.jpg] 



 

 

 

[b-annexd_4.jpg] 



 

 

 

[b-annexd_5.jpg] 



 

 

 

[b-annexd_6.jpg] 



 

 

 

[b-annexd_7.jpg] 



 

 

 

[b-annexd_8.jpg] 



 

 

 [b-annexd_9.jpg]

 



 

 

 

[b-annexd_10.jpg] 



 

 

 

[b-annexd_11.jpg] 



 

 

 

[b-annexd_12.jpg] 



 

 

 

[b-annexd_13.jpg] 



 

 

 

[b-annexd_14.jpg] 



 

 

 

[b-annexd_15.jpg] 



 

 

 

[b-annexd_16.jpg] 



 

 

 

[b-annexd_17.jpg] 



 

 

 

[b-annexd_18.jpg] 



 

 

 

[b-annexd_19.jpg] 



 

 

 

[b-annexd_20.jpg] 



 

 

 

[b-annexd_21.jpg] 



 

 

 

[b-annexd_22.jpg] 



 

 

 

[b-annexd_23.jpg] 



 

 

 

[b-annexd_24.jpg] 



 

 

 

[b-annexd_25.jpg] 



 

 

 

[b-annexd_26.jpg] 



 

 

 

[b-annexd_27.jpg] 



 

 

 

[b-annexd_28.jpg] 



 

 

 

[b-annexd_29.jpg] 



 

 

 

[b-annexd_30.jpg] 



 

 

 

[b-annexd_31.jpg] 



 

 

 

[b-annexd_32.jpg] 



 

 

 

[b-annexd_33.jpg] 



 

 

 

[b-annexd_34.jpg] 



 

 

 

[b-annexd_35.jpg] 



 

 

 

[b-annexd_36.jpg] 



 

 

 

[b-annexd_37.jpg] 



 

 

 

[b-annexd_38.jpg] 



 

 

 

[b-annexd_39.jpg] 



 

 

 

[b-annexd_40.jpg] 



 

 

 

[b-annexd_41.jpg] 



 

 

 

[b-annexd_42.jpg] 



 

 

 

[b-annexd_43.jpg] 



 

 

 

[b-annexd_44.jpg] 



 

 

 

[b-annexd_45.jpg] 



 

 

 

[b-annexd_46.jpg] 



 

 

 

[b-annexd_47.jpg] 



 

 

 

[b-annexd_48.jpg] 



 

 

 

[b-annexd_49.jpg] 



 

 

 

[b-annexd_50.jpg] 



 

 

 

[b-annexd_51.jpg] 



 

 

 

[b-annexd_52.jpg] 



 

 

 

[b-annexd_53.jpg] 



 

 

 

[b-annexd_54.jpg] 



 

 

 

[b-annexd_55.jpg] 



 

 

 

[b-annexd_56.jpg] 



 

 

 

[b-annexd_57.jpg] 



 

 

 

[partb-annexc001.jpg] 

 

 



Annex E: Health, Safety and Environmental Terms, First Edition dated 1/3/19.

 

 

 

 

[annexe_002.jpg]

 

HEALTH, SAFETY AND ENVIRONMENTAL TERMS

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 1 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

INDEX

 

1 Scope 3 2 Recitals 3 3 Definitions and acronyms 3 4 Language 6 5 General
obligation on occupational law, health, safety and environment 6 6 Health and
Safety Plan 7 7 Environmental Plan 9 8 HSE organization and responsibility 9 9
Provisions concerning First Aid, Fire Prevention and Emergency Management. 10 10
HSE awareness and coordination 10 11 Vehicles, machinery, equipment, tools and
materials 11 12 Chemicals and Hazardous Materials 11 13 Protection of the
environment 12 14 Reporting 14 15 Subcontractors 15 16 Special requirements for
complex works 16 17 Documentation and information to be provided by the
Contractor 16 18 Inspection and monitoring 17 19 Consequences of breachs
regarding Health, Safety and Environmental requirements 18       APPENDIX 1
Focus on Complex Works activities 26 APPENDIX 2 Waste management. 30 APPENDIX 3
Sanctions for HSE violations 32

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 2 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

1 SCOPE

 

1.1 These Health, Safety and Environmental Terms (the “HSE Terms”) govern the
Parties obligations in connection with health, safety and environment matters of
the Contract (as defined below).

 

1.2 During the Supplier Qualification Process, the supplier accepts the
obligations of these HSE Terms. All these obligations will be applied only when
specific Contract are signed and the HSE Terms will be included in the contract
documents.

 

2 RECITALS

 

2.1 This document provides Contractors with essential information on significant
health, safety and environmental aspects that the Contractor and Subcontractors
shall address during their activity on behalf of ENEL.

 

2.2 Contractor and Subcontractors shall use this information to develop a
suitable and sufficient Health, Safety and Environmental documentation,
identifying the Health, Safety and Environmental measures to be implemented
during the contractual activities performance and defining the relevant costs,
maintaining a safe and neat facility, promoting best practice in Health, Safety
and Environmental management. Every requirement included in this document must
be implemented when the specific hazard exists.

 

2.3 The information reported in this document shall be considered as contract
conditions and if these conditions are not met by Contractors and/or its
Subcontractors, consequences as per Section 19 herein are applied by ENEL to
Contractors. For Subcontractors, ENEL request to the Contractors to have the
same contractual conditions and the evidence of sanctions application.

 

2.4 For ENEL, the protection of health, safety, environment, physical and
psychological integrity of persons, is not only a legal obligation but a moral
responsibility, towards its employees and its contractors.

 

2.5 In ENEL, no work can be done compromising safety and environment. For this
reason, as established in the Stop Work Policy, any risk situation or unsafe
behaviour will determine the suspension of work and the restoration of safety
and environmental conditions.

 

2.6 The “Declaration of Commitment to Health and Safety”, “Stop Work Policy” and
“Environmental Policy” can be found at the following addresses:

 

http: //globalprocurement.enel.com. in the section “Useful Documents” and

https://corporate.enel.it/en/company/policy-environmental-enel

 

2.7 ENEL is strongly and constantly engaged in promoting and consolidating a
culture of health, safety and environment protection, promoting a greater focus
and awareness of the risks and encouraging responsible behaviour on the part of
those who work with us and for us.

 

2.8 Moreover, ENEL’s strategy is not confined merely to the evaluation of
environmental impacts but also aims to involve people working with ENEL,
promoting environmental best practices for its suppliers, contractors and
customers, in order not to merely meet legal compliance obligations but actually
to exceed them.

 

3 DEFINITIONS AND ACRONYMS

 

“Accident”: Incident that has given rise to injury, with absence from work of at
least one day1, excluding the one of the occurrence.

 

“Affiliates”: with respect to any legal entity, any legal entity directly or
indirectly controlling, controlled by or under common Control with, such other
legal entity, but such legal entity shall be deemed to be an Affiliate only so
long as such Control exists.

 

“Asset”: any workplace, construction site or object Enel owns, installs or
operates, directly or through contractors and subcontractors.

 

“Commuting Accident”· Accident that occurs during the direct transfer/journey
from the employee’s home to Work Site and vice versa, or when no company canteen
is available, during the journey to and from the area where meals are consumed.

 

 



1 In Countries where local regulation requires that the prognosis shall be
defined only the day after the accident, the absence from work is counted
starting since the day the prognosis was released, excluding the day of the
event (e.g. if the event happens on day 1 and prognosis is defined on day 2,
with return to work on day 3, the event is classified as medication and not as
Accident).

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 3 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

“Complex Work”: a work activity involving (or performed by) more than one party
(ENEL/Contractor) - which may or may not work simultaneously at the Work Site -
or more than one working group of a single party (ENEL/Contractor), and
depending on (but not necessarily in order of importance):

 

○ number of workers at the Work Site, ○ number of specific work activities at
the Work Site, ○ complexity of involved installations and/or construction sites,
○ extension of Work Site, ○ total duration of the work activity, ○ equipment and
operational tools used for the work execution, ○ proximity for presence of third
parties.

 

“Contract”: the contract entered into between a Contractor and ENEL to which
these HSE Terms are attached.

 

“Contractor” or “Counterparty”: natural or legal person or groups of the latter
with whom ENEL signs contracts for works, services and supplies.

 

“Control”: with respect to any legal entity, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such legal entity, whether through the ownership of voting securities by
contract or otherwise.

 

“ENEL”: the particular entity (whether Enel S.p.A. directly or one of its
Affiliates) that is a party to the Contract signed with the Contractor.
“Environmental Event”: an event occurring in an asset with the potential to
impact or impacting the environment and/or the organization due to environmental
issues.

 

“Environmental Near Miss”: an unexpected environmental event confined or ended
before reaching any environmental matrix and producing any potential impact.

 

“Equipment”: any assembly of items intended to be used by workers with the aim
of executing a specific work activity. “Fatal Accident”: an Accident that has
caused the death of a person .2

 

“First Aid”: an injury-causing event that involves a medical treatment in a
medical facility or the use of a first aid kit, with return to work no later
than the day after the accident.

 

“Foreman”: a person who supervises the work and ensures the implementation of
instructions issued, ensuring correct job execution by workers in compliance
with health, safety and environmental regulations and company rules.

 

“Frequency Rate”: (number of Accidents/worked hours) x 1.000.000.

 

“Government Authority”: any national, federal, state, local, municipal or other
governmental, regulatory body, administrative, judicial, public or statutory
instrumentality, court or governmental tribunal, agency, commission, authority,
body or entity, or any political subdivision thereof, other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national body
exercising such powers or functions, such as the European Union) which has legal
jurisdiction over the matter, Contract or company in question.

 

“Hazard”: a source with a potential to cause injury and ill health. Hazards can
include sources with the potential to cause harm or hazardous situations, or
circumstances with the potential for exposure leading to injury and ill health.

 

“Hazardous Material”: any and all substances now or at any time subject to
regulation, control, remediation or otherwise addressed under applicable Law,
including Laws relating to the discharge, emission, spill, release, or
threatened release into the environment or relating to the disposal (or
arranging for the disposal), distribution, manufacture, processing, storage,
treatment, transport, or other use of such substances. Hazardous Materials
include, but are not limited to, chemicals, constituents, contaminants,
pollutants, materials, wastes, any other carcinogenic, corrosive, ignitable,
radioactive, reactive, toxic or otherwise hazardous substances or mixtures -
whether solids, liquids, gases excluding, however, common maintenance and
cleaning substances.

 

“High Potential Incident”: an Incident that did not cause a Fatal Accident nor a
Severe Accident nor a Significant Accident, but it could have. “HSE”: Health,
Safety and Environment.

 

“HSE Requirements”: ENEL Technical Specifications included in the Contract,
legal and other HSE requirements applicable in the Country. “Incident”: an
unplanned and undesired event in which an injury or ill health occurred or could
have occurred.

 

“Injury and Ill Health”: an adverse effect on the physical, mental or cognitive
condition of a person. These adverse effects include occupational disease,
illness and death. The term “injury and ill health” implies the presence of
injury or ill health, either on their own or in combination. “Interference” or
“Work interference”: a work activity where different subjects (ENEL
/contractors) work at the same Work Site:

 



 

2 It includes Incidents causing the death of the injured person within 180 days
(causal link with the incident to be ascertained).

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 4 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

○ at the same time, with a direct effect on the surrounding activities, ○ at
different times, if the effects of activities performed by the subject working
before affect the subject working afterwards.

 

“Law”: all legislation, statutes, ordinances, codes, rules, orders, decrees,
judgments, injunctions, permits, licences, authorizations of any legally
constituted Governmental Authority, as the same may be amended, modified or
repealed.

 

“Minor Accident”: an Accident that is not Fatal, nor Severe, nor Significant,
with absence from work of at least one day3

 

“OHS”: Occupational Health and Safety.

 

“OHSE”: Occupational Health, Safety and Environment. “Parties”: jointly ENEL and
Contractor/Subcontractors.

 

“Personnel”: any individual performing activities related to the Contract that
are under the control of the Contractor or of a Sub-Contractors regardless of
the particular legal arrangement for such activities (i.e. whether employees,
individuals working as independent contractors, agents, representatives etc.).

 

“Procurement Portal (Open Suppliers Portal)”: Web-site section of Enel Group
Portal, dedicated to suppliers.

 

“Requirement”: a need or expectation that is stated, generally implied or
obligatory. “Generally implied” means that it is custom or common practice for
the organization and interested parties that the need or expectation under
consideration is implied. A specified requirement is one that is stated, for
example in documented information.

 

“Safety Observation”: an identification of an unsafe behaviour or hazardous
condition that could lead to an Incident. “Safety Near Miss”: an Incident that
did not result in injury or ill health but had the potential to do so.

 

“Severe Accident”: an Accident that has caused the permanent or temporary
disability with absence from work, falling into one of the following categories:

 

○ first prognosis, reported on the first medical certificate issued, of over 30
(calendar) days, ○ guarded prognosis, until the injured employee is removed from
the hospital/emergency room danger list, ○ unknown prognosis estimated to be
over 30 (calendar) days.

 

“Severity Index”: (number of lost days/worked hours) x 1.000.

 

“Significant Accident”: an Accident not classified as “Severe” but that has
caused the injury/trauma listed below:

 

○ injury to a vertebrae I pelvis fracture, ○ cranial trauma, ○ any trauma caused
from fall from height, ○ burns of 2nd and 3rd degree I Any bum caused by
electrical event, ○ health implications as a result of asphyxiation or
poisoning, ○ loss of limbs or other mutilation, ○ cardiac and respiratory arrest
(associated with work activity).

 

“Stop work”: an event where ENEL “Stop Work” policy, or equivalent policy, have
been applied.

 

“Subcontract”: a contract with which the Contractor entrusts the execution of
contractual services to third parties.

 

“Supplier Qualification Process”: Enel procurement process, relies on qualified
suppliers for works, goods and services, able to ensure adequate levels of
reliability and quality.

 

“Supplier Qualification System”: the Enel system for selection and evaluation of
suppliers aimed to have contractors able to ensure adequate levels of
reliability and quality.

 

“Work Site”: any site, office, workplace or area where a work, supply of
components, equipment or material or service activity is to be, is being, or has
been carried out by Contractor on behalf of ENEL.

 

“Worker’’: see Personnel.

 

 

3 In Countries where local regulation requires that the prognosis shall be
defined only the day after the accident, the absence from work is counted
starting since the day the prognosis was released, excluding the day of the
event (e.g. if the event happens on day 1 and prognosis is defined on day 2,
with return to work on day 3, the event is classified as medication and not as
accident).

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 5 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

4 LANGUAGE

 

4.1 The original version of this HSE Terms is in English, with exception of
contracts that apply Russian, Romanian and Brazilian legislation, for which the
original version is the one in local language In the case of conflicts between
the original version and the translations into other languages, the original
version shall have precedence.

 

5 GENERAL OBLIGATION ON OCCUPATIONAL LAW, HEALTH, SAFETY AND ENVIRONMENT

 

5.1 CONTRACTOR HSE WARRANTIES

 

5.1.1 Contractor warrants that

 

  a) the information provided by it to qualify as a vendor to Enel S.p.A . or
its Affiliates and to enter into the Contract, including in particular
information on its HSE performance and qualifications, was true and correct when
given, and that no material change has rendered that information substantially
incorrect or misleading,   b) it has in place, or will timely put in place,
adequate management systems, procedures, and practices and adequately qualified
Personnel to ensure that it can fulfil its HSE obligations under the Contract.

 

5.2 GENERAL HSE OBLIGATIONS

 

5.2.1 Contractor undertakes to perform its obligations under the Contract in
such a manner as to ensure a healthy and safe Work Site for its Personnel,
ENEL’s Personnel and third parties and avoid damage to the environment, and to
this end Contractor shall:

 

  a) comply with applicable Law in matters of social security, health and safety
at work, and protection of the environment,   b) comply with any applicable
permits related to the Work,   c) comply with these HSE Terms and other HSE
obligations set out in the Contract,   d) abide by good industry practice,
considering, the principles set out in the Policies adopted by Enel S.p.A. and
its Affiliates, namely, the “Declaration of Commitment to Health and Safety”,
“Stop Work Policy” and “Environmental Policy” applied by Enel S.p.A. and its
Affiliates,   e) cooperate with ENEL and others (other contractors, authorities
etc.), seeking continuous improvement, to ensure that health, safety and the
environment are protected to the maximum extent practicable during the
performance of the Contract (e.g. participating in innovative project on HSE
risk prevention and mitigation),   f) give immediate information to ENEL on any
issue regarding HSE that could impact, jeopardize, delay or interfere with the
Contract activities.

 



5.2.2 In the event of a conflict between any of the elements of Section 5.2.1,
Contractor shall perform the Contract in the manner that maximizes protection to
health, safety and the environment and may consult ENEL in the event such manner
is not immediately apparent.

 

5.2.3 Notwithstanding ENEL’s level of involvement in matters of health, safety
and the environment, the Contractor remains liable for any health, safety or
environmental damage caused by its, its personnel or its subcontractors’ fault
or breach of Contract.

 

5.3 SPECIFIC HSE OBLIGATIONS

 

5.3.1 Contractor shall use Personnel employed in accordance with applicable Law
and shall put procedures in place to ensure timely payment of its Personnel’s
remuneration and all taxes, insurance, pension and social security contributions
related to such Personnel, as required for by Law and or by any applicable
collective bargaining agreement. For the avoidance of doubt, as stipulated in
the Section 3, the term Personnel includes the Personnel of Sub-Contractors, to
the effect that, to the extent that Contractor, in accordance with Contract
provisions, uses Sub-Contractors in the performance of the Contract, this
Section requires that Contractor have procedures in place to ensure that any
Sub-Contractors observe the obligations of this Section with respect to the
Sub-Contractors’ Personnel.

 

5.3.2 Contractor shall observe all the health, safety and environmental rules
for each Work Site, including emergency plans. To this end, Contractor shall
ensure that it has:

 

  (i) for Work Sites under Contractor’s control, established and communicated
adequate health, safety and environmental rules to all persons present at any
time at the Work Site and put in place adequate procedures for monitoring and
enforcing compliance with such rules by all such persons, or

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 6 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

  (ii) for Work Sites under ENEL or third-party control, obtained, reviewed and
communicated to its Personnel the health, safety and environmental rules
applicable to such Work Sites, and put in place adequate procedures for
monitoring and enforcing compliance with such rules by its Personnel.

 

5.3.3 Each Party shall ensure that all its Personnel have appropriate personal
identification and Party-supplied badges, with photo and appropriate
identification data, identifying that the person is Personnel of the Party for
purposes of the Contract. All Contractor Personnel shall be outfitted with
external visible indication of the Party of which the person is Personnel (e.g.
logos on uniforms, helmets, etc. or externally affixed badges). Even if entry to
the Work Site is controlled by ENEL, the Contractor shall perform its own
control to identify its Personnel entering the Work Site.

 

5.3.4 During mobilization to a Work Site, or within or between Work Sites,
Contractor’s Personnel shall always respect applicable traffic code, use the
seat belts (or helmets in case of bicycle or motorcycle) and drive safely.
Without prejudice to any higher qualification required as a result of a risk
assessment or required by Law, any driver shall have at least one year’s
experience driving an equivalent vehicle.

 

5.3.5 At all Work Sites it is forbidden to smoke (except in designated smoking
areas) and all Parties shall cooperate to enforce this rule.

 

5.3.6 At all Work Sites it is forbidden to:

 

  a) possess or use firearms or ammunition for firearms (except for specifically
designated and properly credentialed security personnel),   b) consume or be
under the influence of alcohol, narcotics or illicit psychotropic substances,  
c) engage in disturbances such as fighting, illicit destruction of property etc.

 

At Work Sites under Contractor’s control, the Contractor must immediately and
definitively remove from the Work Site any person found to violate items (a),
(b), or (c) of this Section 5.3.6, securing appropriate Law enforcement support,
as needed.

 

At Work Sites under ENEL/third parties control, Contractor shall cooperate to
remove its Personnel found to violate items (a), (b), or (c) of this Section
5.3.6.

 

6 HEALTH AND SAFETY PLAN

 

6.1 REQUIREMENTS

 

6.1.1 The Contractor shall deliver to ENEL, prior to commencement of Contract
activities (and keep updated, for the whole Contract duration), specific Health
and Safety risk assessment and management plan (“H&S Plan”) on all the
activities concerned with Contract performance, identify and implement
prevention and protection measures.

 

6.1.2 The Health and Safety Plan shall be carried out in accordance with local
Law, if any, and/or on the basis of the logic outlined in Section 6.2, and/or
according to ISO 45001 standard (or equivalent standard, in this case ENEL
reserves the right to approve the method), in case of conflicting requirements,
the one maximizing protection of Health and Safety applies. In the event the
Contractor is unable to follow the above mentioned requirements (e.g. because
local Law requires a different standard), it must request a determination from
ENEL, which will make a determination as to the standard to apply.

 

6.2 GUIDELINES FOR HEALTH AND SAFETY PLAN

 

6.2.1 To carry out the risk assessment Contractor shall take into consideration,
including but not limiting the following conditions and risks: o existing Work
Site Health and Safety rules for Work Sites under ENEL or third-party control,

 

○ Work Site conditions (including environment aspects and impact on H&S), ○ Work
Site boundaries conditions (including environment aspects and impact on H&S), ○
works activities normally performed by Contractor, including preparatory
activities and commuting/travel, ○ cooperation with other contractors appointed
by ENEL and possible impact/interference on its Contract performance, ○ works
related hazards and risks (one or more) of each activity, including but not
limiting:

 

● falling from same level,         ● falling from heights,         ● electrical,
        ● chemical and/or biological agents (including when contained as part of
materials or equipment, e.g.equipment containing asbestos),         ● falling
objects,         ● impact with objects,









 



ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 7 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 



● noises and vibration,         ● fire and explosion,         ● thermal contact,
        ● traffic/travelling (i.e.travelling through rural and inaccessible
areas, conditions of the path for reaching the Work Site..),         ● lighting,
        ● material projection,         ● entrapment,         ● ionizing and
non-ionizing radiations,         ● confined spaces,         ● landslide and
collapse,         ● barotrauma , decompression sickness, gas poisoning
(underwater works),         ● cutting,         ● ergonomic conditions (clumsy
movement, strains or overexertion),         ● animal aggressions ,         ●
thermal-weather hazard,         ● interference risks as in work activities where
different subjects work at the same Work Site,

 

○ conditions of the path for reaching the Work Site, ○ travelling through rural
and inaccessible areas, ○ night shift, ○ generic risk: during the execution of
any activities, as well as in the preparatory and travelling phases, there are
common hazards that could cause incident like impact with objects , cuts, falls,
ergonomic (clumsy movement or strains) accidents, as well as animal aggressions,
atmospheric (lightning, flooding event...) accidents, heat strokes or other
similar incident.

 

6.2.2 H&S Plans shall also include prevention and protection measures for
eliminate or, at least, reducing each or more risks, such as:

 

○ preventive and/or periodical health surveillance, ○ ensure proper personnel
selection/training/qualification for the execution of work activities, ○
definition of the work team composition , organization and planning, ○
definition of works activities procedures and/or instruction and/or methods, ○
emergency plans, included first aid, fire prevention and emergency management ,
○ properly manage interference risks, ○ manage and properly dispose of Hazardous
Materials that represent a health and safety hazard, ○ strictly regulate the use
of communication devices as mobile phones/smartphones/tablets ; (e.g. during
activities execution, while driving, going up or down stairs, crossing roads and
in all the cases that it could create a distraction) , ○ report proper signs for
highlight eventual temporary risks (e.g. slippery floor), ○ adopt proper dress,
shoes, aprons and gloves requirements accordingly to risks consequent the
activity executed, ○ delimitation of areas in order to allow the access only to
authorized personnel, ○ provide panels and signs for evidencing the type of
activity carried out and all relevant information, ○ provide the appropriate
handrails for stairs, ○ maintain tidy and clean all working areas, ○ design a
correct viability in the Work Sites, avoiding interference between pedestrian
and vehicles as well as positioning the needed traffic signs, speed bumps, ○
evaluate atmospheric condition before activities execution, ○ protective
measures, such as collective and personal protection equipment.

 

6.2.3 In addition, H&S Plan, or its attached documentation, shall include, where
appropriate , the designation of:

 

○ safety officers , ○ safety responsible, ○ authorized qualified workers, ○
scaffolding supervisors, ○ operations coordinators for mechanical handling of
loads, ○ head of cargo handling operations , ○ supervisors of life-lines, ○
persons in charge of first aid and fire prevention; and ○ any other specific
health and safety Personnel nominations required by Law or elsewhere in the
Contract.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 8 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

6.2.4 H&S Plan shall include, where appropriate the authorization/licenses for
the use of work equipment (machinery and equipment),

 

7 ENVIRONMENTAL PLAN

 

7.1 REQUIREMENTS

 

7.1.1 The Contractor shall deliver to ENEL the Environmental Plan relevant to
the specific Work Site and activity prior to commencement of Contract activities
and update or supplement it regularly, as circumstances or the Contract require,
or as specifically requested by ENEL, during the during performance of the
Contract.

 

7.1.2 The Environmental Plan shall be carried out in accordance with local Law,
if any, and/or in accordance with the guidelines set out in Section 7.2, and/or
according to ISO 14001 standard (or equivalent standard, in this case ENEL
reserves the right to approve the method), in case of conflicting requirements,
the one maximizing Environmental protection applies. In the event the Contractor
is unable to follow the above mentioned requirements (e.g.because local Law
requires a different standard), it must request a determination from ENEL, which
will make a determination as to the standard to apply.

 

7.1.3 In case of Contracts applicable to multiple Work Sites, particular focus
of the environmental risk assessment shall be provided to the specific activity
to be performed. This Environmental Plan must be delivered to ENEL prior to
commencing the performance of activities provided by the Contract. ENEL group
Environmental Policies and ENEL’s particular instructions for said Work Site (if
any) should also be taken into account in case they require higher duty care
than applicable Law.

 

7.2 GUIDELINES FOR ENVIRONMENTAL PLAN

 

7,2.1 The Environmental Plan shall include, if applicable for the contractual
activity, the evaluation of the following:

 

○ identification of relevant environmental aspects/impacts, risks, ○ waste
management including need of temporary storage, ○ waste water management, ○
diffuse emissions mitigation plan, ○ noise mitigation plan, ○ detailed plan
explaining how the Contractor and its subcontractors shall comply with all
environmental requirements for all the environmental aspects (that will be at
least: atmospheric emission, waste, soil management, noise, waste water, dust
and particles emissions, biodiversity protection etc.) during all the works, ○
environmental emergency management plan, ○ plans for remedial action for any
contamination caused by any negligent release of chemicals and Hazardous
Materials, ○ description of the environmental monitoring operations/actions,
including planning and frequency, ○ description of reporting to be handed over
to authorities, ○ compliance with existing Work Site environmental rules, for
Work Sites under ENEL or third-party control.

 

8 HSE ORGANIZATION AND RESPONSIBILITY

 

8.1 For the Contract duration, Contractor shall appoint:

 

  a) HSE key people: one or more representatives, appointed by the Contractor
before commencement of the Contract activities, having a managerial role within
the Contractor work organization, with clear HSE roles and responsibilities
defined by the Contractor, which will be ENEL’s HSE interlocutor during the
Contract. In case Contractor’s personnel is not present on the Work Site, the
Contractor, in agreement with Subcontractor, may appoint the HSE key people
among the subcontractor’s personnel,   b) Foreman: one or more representatives,
appointed by the Contractor among its personnel, each one of them responsible
for supervising specific Work Site activities and ensuring the implementation of
directives received, checking the correct execution by workers in compliance
with HSE obligations under the Contract; The profiles of “Foreman” (she/he will
manage the single activities and control the connected safety issues) shall have
the following skills:

 

    ● knowledge of the activity to be carried out and its development within a
complex context as well as the hazards this activity can generate towards other
activities,             ● ability of leadership and relationship with the other
profiles involved,             ● diligence in the management of the activity in
compliance with the planning agreed,             ● proactivity and attention in
signalling to the coordination profiles any deviation from the planning
established which can arise during the activity execution.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 9 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

  c) HSE reporting focal point: Contractor should assure a personnel structure
with a focal point to comply with Safety and Environmental reporting to Enel,  
d) Moreover, in case of Complex Works refer to Section 16 and APPENDIX 1 Focus
on Complex Wor1<s activities.

 

8.2 ENEL may, at its sole discretion, request certain number of Contractor’s or
subcontractors resources to be allocated to HSE activities, taking into account
the Contractor’s and its subcontractors’ number of resources, involved in the
Contract; the Contractor accepts in advance to be obliged to comply with the
aforementioned by the sole ENEL’s request.

 

8.3 ENEL reserves the right to verify the qualification and credentials of
Contractor’s HSE Personnel and, in case are found to be inadequate, to refuse,
at its sole discretion, a specific HSE person. Contractor shall make available
to ENEL, curriculum vitae of HSE personnel, reporting their professional
expertise, academic background, credentials, work history performance and
tracking record.

 

9 PROVISIONS CONCERNING FIRST AID, FIRE PREVENTION AND EMERGENCY MANAGEMENT.

 

9.1 The Contractor must comply with provisions of Law and the Contract on the
subject of first aid, fire prevention and emergency management.

 

9.2 The Contractor must make all arrangements necessary to ensure and warrant
that each Won< Site is supplied with:

 

○ at least one medication case, pursuant to the provisions of applicable Law in
force; ○ a suitable means of communication to ensure a prompt response of first
aid/emergency assistance; ○ appropriate equipment, suitable to the specific
risks of the activities inherent to the subject matter of the Contract.

 

9.3 All the actions pertaining to first aid and emergency management shall be
carried out by the Responsible appointed persons of the company involved in the
emergency.

 

9.4 For Won< Sites under ENEL or third-party control, all Contractor’s actions
pertaining to first aid, fire prevention and emergency management must be
carried out in coordination with the existing Won< Site emergency plans.

 

10 HSE AWARENESS AND COORDINATION

 

10.1 HSE KICK-OFF MEETING

 

10.1.1 Before commencement of Contract activities ENEL and the Contractor will
held a Safety kick off meeting for coordination of activities and a record of
the meeting (minutes of meeting) shall be signed by representatives of both
Parties.

 

10.2 INDUCTION

 

10.2.1 Contractor shall guarantee that all workers under its responsibility are
aware of the risks and restrictions (e.g., concerning areas) existing or that
could affect the Work Site, as well as possible emergency plans. Wor1<ers must
attend an induction talk on HSE, which shall be properly documented. The
induction talk shall be updated periodically or when new risks are identified.

 

10.2.2 If required, workers must attend a high level induction talk on HSE,
between ENEL and HSE key people, which shall be properly documented.

 

10.3 PRE-JOB CHECK

 

10.3.1 Immediately before the beginning of each specific activity at the Won<
Site, Contractor, by means of its Foreman or other appointed persori (with
equivalent competences and responsibilities), must carry out a HSE meeting of
pre-job check addressed to its personnel and its subcontractors.

 

10.3.2 The pre-job check shall be repeated whenever a change occurs in the
working conditions or a new worker is assigned to the activities . In this
meeting the foreman, or other responsible person, and the staff review all
stages of the activity and the related tasks, assess situations with the
potential risk to HSE that may occur, describe the equipment and material that
they have to use and the behaviours to be adopted in order to prevent incidents.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 10 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

10.3.3 The pre-job-check shall ensure, also with the support of a specific
checklist, that all workers:

 

○ are informed about the activity to be done and operational procedures; ○
understand the risks associated with the specific activity to be done; ○
consequently adopt all necessary measures to ensure the activity is carried out
safely and protecting the environment.

 

11 VEHICLES, MACHINERY, EQUIPMENT, TOOLS AND MATERIALS

 

11.1 Contractor shall:

 

○ supply all materials, equipment, and tools required for the appropriate safe
execution and high quality of the work or service, ○ utilize machines, equipment
and devices compliant with applicable Laws in force and best practice standards
set forth in applicable regulations, ○ in addition to the requirements from
Section 17.2, make available (and forward, if required) to ENEL, before the
commencement of each activity, all information related to the vehicles,
machinery, equipment and devices he is going to use. ENEL reserves the right to
validate this information before authorize the activity execution . Additionally
ENEL could require a relevant responsible declaration signed by the Contractor,
○ abstain from using vehicles, machinery, equipment and devices owned by ENEL
without prior written authorization.

 

11.2 All materials, machinery, equipment, and tools shall be subjected of
regular maintenance and care in order to withstand deterioration due to the
environmental conditions.This includes protective material covers, insulation,
and others. In addition, they must be equipped with all the elements that ensure
their safe use (lights, alarms, rear-view mirrors, protective guards, etc.). The
use of machinery, equipment, and tools without the protective devices is
prohibited.

 

11.3 Contractor’s machinery, vehicles, and equipment shall be only used by
authorized personnel. Contractor shall authorize only trained and/or qualified
personnel, which shall own certification for the use or driving
license/permission when required by the contract or by the local Law.

 

11.4 Contractor shall preventively authorize Contractor and Subcontractor
vehicles and machinery entering Work Site for the execution of Contract
activities. All vehicles and machinery used in the Work Site shall have inside
an identification number and the Contractor or Subcontractor company Logo.

 

11.5 ENEL reserves the right to inspect all the elements and relevant
documentation described in this subsection, before and during the use of
machinery, vehicles, equipment and tools in order to verify their compliance
with the applicable Law, standards, and HSE Requirements, as well as the
Contract provisions. In the case that during the inspection ENEL verifies they
are not compliant, the Contractor shall immediately stop and/or remove them from
the Work Site.

 

12 CHEMICALS AND HAZARDOUS MATERIALS

 

12.1 The Contractor shall supply and use (if provided in the contract) chemical
substances properly packaged and labelled so that the product contained and the
risks for the workers and the environment are clearly identified.

 

12.2 Packaging and labelling shall provide also information for safe unloading,
storage and handling.Corresponding safety, handling and storage data sheets
shall accompany materials, substances and mixtures. Data sheets, provided in
local language, shall include the expected uses, limitation or prescription
related to their storage (if any) measures for risk mitigation and disposal
instruction, in accordance with current Law.

 

12.3 Contractor shall maintain an updated file of all material safety data
sheets for all chemicals and Hazardous Material used in connection with
performance of the Work or at or near the Work Site or at any construction area
related to the Work and shall update such file at least monthly and make it
available on site in accordance with applicable Laws. Contractor shall maintain
an accurate record and current inventory of all chemicals and Hazardous
Materials used in perfom1ance of its activities on at or near the Work Site or
at any construction or storage area related to the Contract and the record shall
identify quantities, location of storage, use and final disposition of such
chemicals and Hazardous Material.

 

12.4 Contractor shall minimize the use of Hazardous Materials and shall conduct
its activities and causes its Subcontractors to conduct their activities in a
manner designated to prevent pollution of the environment or any other release
of any Hazardous Materials. The Contractor shall accredit the absence of oils
containing PCBs and the absence of CFCs, HCFCs, halons, substances with trade
restrictions, in the supplied equipment. Moreover the Contractor must avoid the
use of asbestos in the supplied materials/equipment and in any used PPE and
tool.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 11 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

12.5 Unless otherwise provided in the Contract, Contractor shall be responsible
for the management of and proper disposal (within the timeframe set forth in the
Contract) of all chemicals and Hazardous Materials brought onto or generated at
the Work Site by it or its Sub contractors, if any. The Contractor shall cause
all such Hazardous Materials brought onto or generated at the Work Site by it or
its Sub contractors, if any, (A) to be transported only by carriers maintaining
valid permits and operating in compliance with such permits and Laws regarding
Hazardous Materials pursuant to manifest and shipping documents identifying only
the Contractor as the generator of waste or person who arranged for waste
disposal, and (B) to be treated and disposed of only at treatment, storage and
disposal facilities maintaining valid permits operating in compliance with such
permits and laws regarding Hazardous Materials, from which, to the best of the
Contractor’s knowledge, there has been and will be no release of Hazardous
Materials.

 

12.6 Contractor shall submit in advance to ENEL a list of all Hazardous
Materials to be brought onto or generated at the Work Site. Enel reserves the
right to approve or decline such list. The Contractor shall keep ENEL informed
as to the status of all Hazardous Materials on the Work Site and their disposal
from the Work Site.

 

12.7 If the Contractor or any of its Sub-contractors releases any Hazardous
Materials on, at, or from the Work Site, or becomes aware of any person who has
stored, released or disposed of Hazardous Materials on, at, or from the Work
Site the Contractor shall immediately notify ENEL in writing. If the
Contractor’s work involved the area where such release occurred, the Contractor
shall immediately stop any Work affecting the area. The Contractor shall, at its
sole cost and expense, diligently proceed to take all necessary or desirable
remedial action to clean up fully the contamination caused by (A) any negligent
release by the Contractor or any of its Sub-contractors of Hazardous Materials,
and (B) any Hazardous Materials or Hazardous Substances that was brought onto or
generated at the Work Site by the Contractor or any of its Sub-contractors or
vendors, whether on or off the Work Site.

 

12.8 If Contractor discovers any Pre-Existing Hazardous Material that has been
stored, released or disposed of at the Project Work Site, Contractor shall
immediately notify ENEL in writing. If Contractor’s Work involves the area where
such a discovery was made, Contractor shall immediately stop any Work affecting
the area and ENEL shall deterrrine a reasonable course of action. Contractor
will not thereafter resume performance of the Work in the affected area except
with the prior written perrrission of ENEL.

 

13 PROTECTION OF THE ENVIRONMENT

 

13.1 MATERIALS AND/OR EQUIPMENT.

 

13.1.1 The Contractor undertakes to provide, wherever it is possible, equipment
or materials with eco-label and those with greater energy efficiencies, with a
longer service life involving lower costs and less likelihood of waste being
generated due to shelf life expiry and lower final disposal costs. The equipment
and materials provided by the Contractor shall protect the indoor environmental
quality.

 

13.1.2 The Contractor shall ensure that the elements used in material and
equipment are not chemically unstable.

 

13.1.3 The Contractor will be responsible to meet any provision regarding
transportation, management and storage of products/materials, as well as
management, recovery or disposal of waste according to applicable regulations
and authorizations, providing under ENEL’s request a copy of any documents and
authorization.

 

13.1.4 The Contractor undertakes to reuse materials or recycle waste generated
by its activities ensuring the compliance with environmental Law and obtaining
all the required authorizations, providing under ENEL’s request a copy of any
documents and authorization. The reuse of materials shall be intended
exclusively as reuse with the same functionality/purposes and, in any case, not
applicable to waste.

 

13.1.5 The Contractor undertakes to manage the supplied empty containers, in
accordance with applicable Law. Also, the Contractor will be obligated to the
withdrawal of the packaging used for transportation in the conditions and terms
established in the Contract and Law, or, if these details are not indicated, the
Contractor shall remove the packaging from previous deliveries when making
subsequent ones and/or when ENEL so requests. The Contractor shall communicate,
before the start of the activities, an estimation of the foreseen quantities of
generated waste, as well as the integral management of the same that will
develop.

 

13.1.6 In the event the Contract calls for the supply of Electric and Electronic
Equipment (“EEE”), the Supplier shall comply with local Law, also in relation to
the end-of-life management, including (if applicable):

 

○ demonstrate to have adhered to an end-of-life recycling collective system
recognized and valid for the Country where the EEE will be installed; ○
demonstrate to be registered to the National Register of EEE Producers; ○ mark
the EEE with appropriate symbol (for products imported to European Union, or
where applicable, in accordance with the European standard EN 50419).

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 12 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

13.1.7 In case of a Country without specific Law about Electric and Electronic
Equipment recovery system, ENEL in agreement with the Supplier manufacturer will
evaluate how to proceed case by case.

 

13.2 WORKS AND/OR SERVICES.

 

13.2.1 The Contractor must be able to:

 

○ provide, on request, all documentation showing the compliance with applicable
HSE Law, including - but not limited to - obtaining permits and respect of the
limits therein described, if any; ○ prove to have procedures that allows the
maintenance of the requested requirements and the continuous compliance with the
applicable Law; ○ follow the Environmental Plan; ○ provide to ENEL the
environmental performance data (e.g.: fuel consumption, waste), if required; ○
provide relevant information on the activities covered by the Contract, to
contribute to ENEL’s calculation of the carbon footprint, circular economy index
or any other indexes related to the Environmental Management System, if required
in consideration of the activities’ relevance . Similarly, the information on
the carbon footprint of activities could be assessed by the Subcontractor.

 

13.2.2 The Contractor must inform ENEL within a maximum of 24 hours, about any
changes, withdrawal or updates concerning authorizations and/or permits,
providing a copy of the new documents issued by authorities.

 

13.2.3 The Contractor undertakes to verify that its staff knows, understands and
executes all requirements and regulations relating to environmental protection,
applicable to perform the Contract, as well as ENEL’s environmental policy and
the applicable internal procedures (the list of applicable procedures will be
included in the contractual documentation).

 

13.2.4 The Contractor guarantees, and demonstrate, that the staff that will
perform the Contract, has or receives adequate theoretical and practical
training and especially the need to ensure proper environmental performance and
reduce the risk of an incident with environmental impact. Training will include
the obligations arising from the Environmental Management, where applicable.

 

13.2.5 Moreover the Contractor shall, as applicable to the Contract subject
matter and unless otherwise stipulated in the Contract itself:

 

○ leave clean and free of debris the work area once completed the execution of
the Contract, removing all debris, containers, packaging, garbage, junk, and all
kinds of waste generated, there remain, being responsibility of the Contractor,
the collection, transport and authorized management thereof; ○ take appropriate
measures to preserve biodiversity on site and prohibit its employees from
carrying out hunting and fishing activities; ○ cut vegetation at the minimum
possible and only when it is absolutely necessary; it is mandatory the
Contractor has the corresponding permits (licenses) from the authorities and
ENEL’s authorization. The Contractor must present the information about cutting
to ENEL prior to start said activity . ENEL shall agree with the Contractor the
advance period for the delivery of this information; ○ store hazardous waste,
providing to separate incompatible chemicals and avoiding the mixture between
hazardous and not hazardous waste, in accordance to applicable regulation and
ENEL’s standard; ○ dispose all wastes originating from Contractor work
activities to authorized sites only, in compliance with the applicable
regulations; o clear signalling areas and waste with significant environmental
potential impact; ○ comply with specific Country’s waste management requirements
reported in APPENDIX 2 Waste management; ○ prevent emissions of dust or other
substances in the transport of materials and any other activity likely to
generate dust or other substances; ○ prevent emission of noise and vibration
during the execution of the works; ○ properly segregate each residue/waste
separately, by placing, in the place of performance of the Contract, a
sufficient number of containers, closed, marked and in good condition, in order
to prevent uncontrolled spills, leakages or emissions that could impact the
environment.

 

13.2.6 The Contractor shall be provided, when handling oil-containing equipment
(e.g generators, transformers, etc.), with proper containmenUabsorbent materials
in order to immediately mitigate dangerous substances spills.

 

13.2.7 Concerning greenhouse gases and ozone-depleting substances, all the
relevant works (e.g. installation or maintenance of SF6 containing equipment,
etc.) must be carried out by suitably trained personnel and, in the Countries
where is foreseen, the workers shall be provided with the relevant
certification. All practicable precautionary measures must be taken to avoid and
minimize leaks and emissions into the atmosphere . Furthermore, any emissions
into the atmosphere must be monitored and registered.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 13 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

14 REPORTING

 

14.1 SAFETY ACCIDENT/INCIDENT REPORTING AND MANAGEMENT

 

14.1.1 Contractor shall notify Incidents and Safety Observations related to the
performance of the Contract, regardless of the person affected (whether
Personnel of the Contractor, ENEL or third-parties), as follows:

 

  a) report on health and safety matters occurring during the performance of the
Contract to Government Authorities in accordance with the applicable Law, such
communication (for coordination and mitigation purposes) should be, if at all
possible, after communication to ENEL,   b) immediately communicate to ENEL any
Accident or Stop Work (at least by phone),   c) within 6 (24 in case of Minor
Accidents) hours of occurrence: notify ENEL of any Fatal, Severe, Significant or
Minor Accidents or High Potential Incident that occurred during the performance
of the Contract, by written notice, including a detailed description of the
event, all the available preliminary information, available medical prognoses,
copies of any report filed with Governmental Authorities,   d) within 3 calendar
days from the occurrence, notify ENEL of any Safety Near Miss, Safety
Observation or Stop Work that occurred during the course of work on behalf of
ENEL, by written notice reporting also corrective/preventive measures adopted.

 

14.1.2 Contractor must keep record of both events and statistics about Safety.

 

14.1.3 In case of Fatal, Severe or Significant Accidents occurred during the
performance of the Contract, Contractor shall deeply analyse the event and:

 

  a) within 3 calendar days from the occurrence, transmit to ENEL, a preliminary
Report of the Analysis,   b) within 7 calendar days from the occurrence,
transmit to ENEL the relevant final Report recording the detailed causes of the
Accident and the corrective/preventive measures adopted.

 

14.1.4 In case of High Potential Incident occurred during the performance of the
Contract, Contractor shall deeply analyse the event and:

 

  a) within 3 calendar days from ENEL’s notice to the Contractor that an
Incident was classified as a High Potential Incident transmit to ENEL, a
preliminary Report of the Analysis,   b) within 7 calendar days from the
occurrence, transmit to ENEL the relevant final Report recording the detailed
causes of the Incident and the corrective/preventive measures adopted.

 

14.1.5 In case ENEL nominates a group of analysis to investigate the causes of
an Accident, the Contractor must provide maximum cooperation, providing quick
and diligent efforts of any information that may be requested.

 

14.2 ENVIRONMENTAL EVENTS REPORTING AND MANAGEMENT

 

14.2.1 The Contractor must immediately inform by phone call ENEL’s
representative supervising the works on any environmental event that occurs
during the execution of the Contract. In case of event/material damages that
implies the obligation of reporting to the authorities, ENEL shall be informed
at the same time as (not later) the communication to the authorities.

 

14.2.2 Moreover the Contractor is obliged to submit a written report of the
event including its causes and the measures taken for the management and
resolution of the event, within a maximum of 24 hours.

 

14.2.3 In case of an Environmental Near Miss, the Contractor shall notify ENEL
by written notice within 3 days. Should an environmental event occur, whatever
it may be, the Contractor must immediately intervene to apply all possible
techniques to mitigate the damages. If ENEL requests the Contractor to follow
specific instructions in order to manage the environmental event, the Contractor
shall comply with the received instruction by ENEL’s technician supervising the
activity.

 

14.2.4 The Contractor must immediately (and no later than 4Bh) inform ENEL,
about any evidence related to checks and inspections carried out by authorities
and, in case of infringement, the actions carried out or planned in agreement
with the authorities aimed at restoring legal compliance.

 

14.3 HSE NON-CONFORMITY REPORT

 

14.3.1 Contractor shall track in an “HSE Non Conformity Report” all Non
Conformities detected during inspections (by HSE Contractor’s Personnel or by
ENEL Personnel) and the corrective action taken.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 14 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

15 SUBCONTRACTORS

 

15.1 GENERAL HSE OBLIGATIONS FOR SUBCONTRACTING

 

15.1.1 The subcontractor shall execute the activities in accordance with the H&S
Plan and Environmental Plan.

 

15,1.2 The Contractor shall pay the safety costs• related to the activities
entrusted in subcontracting, to subcontractor without any reduction.

 

15.2 SUBCONTRACTOR SELECTION

 

15.2.1 Contractor shall guarantee a proper Subcontractor selection checking that
Subcontractor meets both applicable Law, as well as the selection requirements
imposed by ENEL to its suppliers, including but not limiting to:

 

15.2.2 Contractor shall verify that subcontractors HSE performance index
(frequency rate, severity rate, fatal event, or other performance index
specified in the Procurement Portal) are similar (not higher the fatal index and
no more than 20% higher for other performance index) to the ones declared by
Contractor to ENEL during the relevant Supplier Qualification Process.

 

15.2.3 In case the HSE performance indexes of the selected subcontractor are
higher than the ones mentioned above, Contractor shall provide to ENEL a
detailed HSE performance index improvement plan, agreed and signed by Contractor
and Subcontractor, where are addressed the various actions that will be adopted
during the works execution in order to guarantee a proper HSE performance.

 

15.2.4 The selection of a Subcontractor already qualified by ENEL should be a
preferred option.

 

15.2.5 Contractor shall submit to ENEL, for the necessary checks finalized to
subcontracting authorization, relevant selection documentation. In particular
the Contractor shall provide to ENEL, under his own responsibility, a selection
report including both the qualification criteria as well as relevant evidences
(certificates, documentation, reports etc.) proving that the Subcontractor meets
HSE selection requirements.

 

15.2.6 Contractor shall provide to ENEL all the documentation relevant the
Subcontractor selection at least 30 calendar days before the contractual
agreement between the Contractor and its Subcontractor . Anyway once received
the subcontracting documentation, ENEL reserves 30 calendars days for
necessaries verifications and Subcontractor authorization; in this period the
Subcontractor shall not enter Wor1< Sites or execute contractual activities.

 

15.2.7 As an example, the following documents shall be provided: o company H&S
Policy (if available);

 

○ HSE plan {if required) ○ typical HSE risks assessment; ○ safety procedures
that clearly regulate the activities execution; ○ internal H&S organization with
H&S representatives appointed with clear roles and responsibilities; ○ H&S
procedures referring to:

 

  ○ H&S training for all personnel;   ○ personal protective equipment (PPE);   ○
safety inspections execution;   ○ accident analysis and implementation of
corrective action plans;

 

○ copy of the accidents record (or similar document certified by the national
institute for wor1< accidents, if any); ○ figures relevant to work accidents
occurred in the last 3 years and for every year (i.e. frequency rate, severity
index); ○ any certification according to the standard ISO 45001 (or equivalent).

 

15.2.8 Before granting authorization to subcontract, ENEL will have the right to
carry out further checks on the Subcontractor requirements compliance, unless
explicitly in conflict with national Laws.

 

15.2.9 Contractor shall apply the same selection requirements also to the
eventual further subcontracting level.

 

15.2.10 The Contractor shall also keep the relative Subcontractor documentation
for at least 6 months after the Contract expiration, in order to permit ENEL to
carry out checks or send such documentation to ENEL, where required by Law.

 



 

4 Including cost for the measures adopted to eliminate, or if not possible, to
reduce health, safety and environment risks caused by several works activities
which interfere with each other.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 15 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

15.3 SUBCONTRACTOR MANAGEMENT

 

15.3.1 For the entire Contract duration, the Contractor must provide to ENEL
documentation relevant to the activities performed by its Subcontractor and its
compliance with the applicable HSE Law, these HSE Terms, the Contract and HSE
Requirements.

 

15.3.2 Subcontractors HSE documents must be kept where the activities object of
Contract are performed, or for the purposes of their application, or to be
produced on request.

 

15.3.3 The contract with Subcontractor shall be available to ENEL’s Unit in
charge of manage the Contract in case ENEL requires it in a complete and signed
copy.

 

15.3.4 Invoices related to HSE activities issued by Subcontractor shall be
available to ENEL’s Unit in charge of managing the Contract in case ENEL
requires them in a complete copy. On monthly basis ENEL shall receive a copy of
a confirmation letter issued to Contractor by the Subcontractor that all above
invoices have been paid.

 

16 SPECIAL REQUIREMENTS FOR COMPLEX WORKS

 

16.1 In case of Complex Works the Contractor shall keep under control the risks
coming from the interferences between the activities either carried out at a
same Work Site by the Contractor itself, because it subdivided these activities
among its own working groups or Subcontractors, and/or carried out at a same
Work Site by other contractors.

 

16.2 During a Complex Work activity, Contractor attention shall be focused not
only on the risks of the activity under execution but also on the work planning,
organization and coordination as well as the prevention and protection measures
to be established so that the interference risks do not affect other activities
which are characterized by their own specific risks and carried out at the same
Work Site.

 

16.3 Contractor has to take part to the necessary coordination (or at least
cooperation, depending on the Contract provisions), also taking into account the
requirements of applicable Law.

 

16.4 APPENDIX 1 Focus on Complex Works activities reports requirements and
indications about the specific issue.

 

17 DOCUMENTATION AND INFORMATION TO BE PROVIDED BY THE CONTRACTOR

 

17.1 LEGAL EMPLOYMENT AND HSE DOCUMENTATION

 

17.1.1 Contractor shall provide to ENEL the information and documentation that
ENEL deems necessary to verify the correct fulfilment by the Contractor of those
legal obligations from which any liability could arise towards ENEL.The list of
document requested by ENEL is summarized here below and is intended be
considered as not exhaustive.

 

17.1.2 ENEL reserves the right to modify, during the performance of the
Contract, the list of documents in the case of change in Law or change of ENEL
HSE policies. In such case, Contractor shall forward to ENEL the new list within
one (1) month after the request.

 

17.1.3 ENEL, taking into account the type of activity or risk associated with
the work or service under Contract may agree that the documentation from the
Contractor may be not all detailed in this section or focus on specific aspects.

 

17.1.4 In case ENEL considers the type of service provided by the Contractor
particularly dangerous, or specific legislation apply, ENEL may request the
Contractor to provide additional documentation.

 



17.2 DOCUMENTATION TO BE PROVIDED OR MADE AVAILABLE BY THE CONTRACTOR BEFORE THE
START OF CONTRACT ACTIVITIES

 

17.2.1 At least three weeks before the start of each activity and considering
all Personnel (workers from Contractor’s company, Subcontractors companies or
self-employed), the Contractor shall, for that specific activity :

 

  a) provide the list of workers that will participate in the execution of
contractual activities, indicating for each of them: Names and surname; No.
affiliation to Social Security or equivalent; Work Site where they will serve;
occupational category or job position; where appropriate, whether the worker is
subject to particularly dangerous risks.     This document will be updated and
provided to ENEL whenever an incorporation or dismissal assigned to the
implementation of the contract works occurs as well as in case of additions of
new workers (whether or not newly recruited) occur,   b) make available the H&S
Plan,

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 16 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

  c) provide the Environmental Plan,   d) provide the documentation related to
Complex Works,   e) make available (or provide a soft copy if required) HSE
File, containing at least:

 



  ● evidences of specific theoretical and practical training (individual
certifications) according to the activities assigned to the workers,   ● medical
aptitude certificates,   ● evidence of delivery and reception that workers have
received personal protective equipment (PPE), corresponding as provided in the
H&S Plan. Document has to include list of PPE delivered to the worker,   ●
Contractor statement assuring that all equipment, tools and personal or
collective equipment that will be used in performance of the Contract comply
with the H&S Plan and Environmental Plan and that they have the corresponding CE
declaration of conformity or equivalent required by applicable Law in other
country out of Europe,

 



  f) provide the list of authorized vehicles and machineries that Contractor
will use in the performance of the Contract. Whenever Contractor intends to use
a vehicle or machinery not included in the list, Contractor shall update and
provide to ENEL the document in advance,   g) provide, on request, all
documentation showing the compliance with:

 



  ● applicable HSE Law on, including - but not limited to - obtaining permits
and respect of the limits therein described, if any,         ● H&S Plan and
Environmental Plan.

 

17.2.2 The Contractor is obliged to have archived a file containing all this
information, in case of worker documentation a file for each of their workers.
The mentioned documentation is subject to review and verification by ENEL before
the beginning of the activities activity and at any time. Also, if required to
do so, the Contractor has to put this documentation available to ENEL no later
than forty-eight (48) hours.

 

17.2.3 Contractor must keep updated the mentioned documentation during the
performance of the Contract and forward to ENEL the relevant updates.

 

17.3 DOCUMENTATION TO BE PROVIDED BY THE CONTRACTOR DURING THE PERFORMANCE OF
THE CONTRACT

 

17.3.1 The Contractor shall keep an updated daily personnel list of the entire
staff employed by the Contractor or its subcontractors at the facilities and of
the vehicles that enter in the Work Site (Personnel LogNehicles Log). Contractor
shall submit these Logs to ENEL on a monthly basis, or earlier in case a change
of the personnel involved in the contractual activities occurs.

 

17.4 INFORMATION ON SAFETY

 

17.4.1 The Contractor shall provide:

 

  a) within the first 5 days of the month the number of hours worked by
Contractor and its Subcontractors Personnel in the Contracts (total, by
Contract, by Work Site and employee) in the previous month,   b) number of
employees of the Contractor and its subcontractors classified by gender
(male/female) who perform their activity in Contracts,   c) days worked by the
staff of the Contractor and its Subcontractors (estimated equivalent to
full-time working days -FTE-) involved in Contracts to include in its order: 1)
construction activities; 2) exploitation; and 3) maintenance; 4) other.

 

18 INSPECTION AND MONITORING

 

18.1 ENEL has the right to carry out inspections or audit to check and verify
compliance with the Contract - including, in particular, compliance with HSE
obligations - and Contractor shall timely cooperate with related actions carried
out by ENEL. ENEL’s personnel and/or third parties authorized by ENEL can access
at any time the Work Sites, Contractor’s premises, warehouses or storage areas
to carry out the above-mentioned checks and verifications.

 

18.2 In particular, ENEL shall have the right to check the personal
identification of Contractor’s Personnel (required by Section 5.3) at any time.

 

18.3 ENEL reserves the right to monitor or control the proper management of
waste and of the other environmental aspects done by the Contractor.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 17 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

18.4 ENEL reserves the right, if in compliance with local Law, with the purpose
to verify the HSE compliance of Contract activities, to require the Contractor
to record personnel presence, as well as video recording or photo recording of
its workers during the contractual activities. In this case, Contractor will
also cooperate with ENEL in order to define technological requirements, workers
training and relevant procedures and instruction.

 

18.5 In case of Contracts for services like restoration, cleaning, recreational
room, security services etc. ENEL could promote a service satisfaction survey
for collecting the feedback from the service users about HSE aspects. The
Contractor, in agreement with ENEL, shall consider these feedbacks and implement
improving actions.

 

18.6 The inspections carried out by ENEL or authorized third parties do not
imply approval from ENEL neither a waiver to Contractor, with regard the HSE
compliance issues, from obligations and responsibilities connected to the proper
execution of its Contract activities. The Contractor, as a preventive action,
shall perform its own inspection of the activities in order to detect any
non-compliant situation and then implement the necessary corrective actions.

 

18.7 In case, during the inspections, non-conformity by the Contractor or by his
Subcontractor are found, ENEL, will notify the Contractor accordingly. The
Contractor shall, within 5 business days, provide the clarification on the
causes and/or the reasons which led to these situations and propose the
necessary remedy measures (which shall be implemented within 3 weeks from
acceptance of ENEL, unless a shorter period is required by ENEL), without being
entitled to any deferment of the time limit for the execution of the work
activities.

 

18.8 Whenever possible the detected non-conformity shall be immediately solved
by Contractor and reported as solved in the HSE Non Conformity Report. In more
complicated cases a time for solution will be agreed with Contractor and duly
reported on the same Report.

 

18.9 In the cases where the failure to meet the requirements of HSE involves, in
ENEL’s opinion, an imminent danger, which is understood as any situation that
creates an evident and manifest damage risk to people physical integrity or the
possibility of severe environmental harm, ENEL may request the stop work until
the problem is solved. Subsequently ENEL requires to implement a remediation
plan with execution timing to be agreed with ENEL.

 

18.10 For each detected non-conformity the Contractor shall carry out a
non-conformity analysis to check its eventual recurrence in order to verify the
effectiveness of action taken. In case the analysis highlight the
ineffectiveness of the planned corrective action, the Contractor shall organize
a different and more effective preventive action. Contactor shall present and
agree with ENEL this improved corrective action.

 

18.11 Any violation/non-conformity detected as a result of controls and
verifications are recorded by ENEL, with allocation of sanctions related to the
severity of the violations/non-conformities identified, resulting in an eventual
downgrade of the Vendor Rating index.

 

18.12 The downgrade thresholds of Vendor Rating or the ascertainment of a number
of HSE failures, may entail the adoption of the Contractor suspension provision
from the invitations to tenders for a period that will be defined by ENEL, at
its sole discretion.

 

18.13 In any case ENEL may call the Contractor or its HSE key people for a
periodical meeting in order to discuss the status of Non Conformities found (by
Contractor itself or following a ENEL’s inspection) and the related Corrective
Measures.

 

19 CONSEQUENCES OF BREACHS REGARDING HEALTH, SAFETY AND ENVIRONMENTAL
REQUIREMENTS

 

19.1 REMEDIES FOR VIOLATIONS OF THE RULES REGARDING HEALTH AND SAFETY PROTECTION

 

19.1.1 In the event Contractor breaches an obligation on Health and Safety
protection, the Contractor shall indemnify ENEL for, and hold ENEL harmless for,
any loss or expense that ENEL may sustain or incur as a consequence of:

 

  a) any Accident; and/or   b) any claim or suit brought by the individuals or
entities affected by the Accidents; and/or,   c) any fine, penalty or sanction
imposed by an authority to ENEL by reason of the Incident.

 

19.1.2 In the event Contractor breaches an obligation on Health and Safety
protection, ENEL, at its sole discretion, and to the extent not contrary to the
applicable Law, may:

 

  a) require the Contractor to implement a timely remediation plan to reinforce
HS measures (e.g. specific training courses) related to the HSE prevention and
protection deficiencies identified at any time, and/or   b) suspend Contract
performance, for a number of days which correspond to the seriousness of the
violation - or until the verification of any adjustments or corrective actions
taken to address the violation - without this giving the Contractor any right to
extend the deadline for completion of the works or payment or compensation of
any kind, and/or   c) in case of a breach or whenever the worker behaviour
represents a risk for his/her own integrity or third parties, require his/her
immediate removal from Work Site and his/her replacement, and/or

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 18 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

  d) apply the sanctions set out in Section19 .3, and/or   e) suspend payment of
sums due to the Contractor, to the extent of 10% of the amounts accrued at the
time of the HS breach, until the Contractor implements the remedy measures,
and/or   f) in the event of Fatal/Severe Accident or High Potential Incident,
suspend the Contractor and/or its Subcontractors and/or Contractor’s Affiliates
from Supplier Qualification System, and/or   g) terminate the Contract according
to Section 19.5.

 

19.2 REMEDIES FOR VIOLATIONS OF THE RULES REGARDING ENVIRONMENTAL PROTECTION

 

19.2.1 In the event Contractor breaches an obligation on Environmental
protection, the Contractor shall indemnify ENEL for, and hold ENEL harmless for,
any loss or expense that ENEL may sustain or incur as a consequence of:

 

  a) any Environmental Event, and/or   b) any claim or suit brought by the
individuals or entities affected by the Environmental Event, and/or,   c) any
fine, penalty or sanction imposed by an authority to ENEL by reason of the
Environmental Event.

 

19.2.2 In the event Contractor breaches an obligation on Environmental
protection, ENEL, at its sole discretion, and to the extent not contrary to the
applicable Law, may:

 

  a) suspend, for a number of days which correspond to the seriousness of the
violation - or until the verification of any adjustments or corrective actions
taken to address the violation - the execution of any contractual works without
this giving the Contractor any right to extend the deadline for completion of
the works or payment or compensation of any kind, and/or   b) require the
Contractor ensures its employees - who were responsible for the violation -
attend up to 16 hours of additional training regarding environment. The workers
responsible for these violations shall be readmitted on site only after
attending the prescribed specific training courses, and/or   c) apply the
sanctions set out in Section 19.4, and/or   d) suspend payment of sums due to
the Contractor, to the extent of 10% of the amounts accrued at the time of
environmental violation, until the Contractor implements the changes to its
environment management system as required by ENEL, and/or   e) suspend the
Contractor and/or its Subcontractors and/or Contractor’s Affiliates from
Supplier Qualification System, and/or   f) terminate the Contract according to
Section 19.5.

 

19.3 SANCTIONS FOR VIOLATIONS OF THE RULES REGARDING HEALTH AND SAFETY
PROTECTION

 

19.3.1 Without prejudice to its right to terminate the Contract, as provided in
Section 19.5 of these Terms and without prejudice to its right to claim further
damages, ENEL also has the right to apply, by notifying the Contractor by
registered letter with proof of receipt (or similar instrument of communication
with proof of receipt), the sanctions listed and quantified in APPENDIX 3
Sanctions for HSE violations” relevant the specific Country.

 

19.3.2 If the breaches cause any Accident or High Potential Incident, that could
have caused a fatal/severe personal injury, as is reasonably in whatever was way
is ascertained by ENEL, that the Contractor or Subcontractor holds clear
accountability on Health and Safety breach, ENEL reserves the right to apply -
depending on the severity of the violation and/or injury and/or damage to
persons - a sanction of up to 2% of the total (or maximum) contract value and in
any case not less than the amount defined for “VERY SEVERE (II)” breaches.

 

19.3.3 In the event that Contactor adopts the Stop Work Policy by itself
informing ENEL of the violation, ENEL will decide from time to time whether to
apply the relevant sanction or not.

 

19.3.4 The amounts resulting from the application of sanctions shall be
allocated, accordingly to specific ENEL’s Country agreement and local
legislation.

 

LIST OF SEVERE, VERY SEVERE AND EXTREMELY SEVERE SAFETY BREACHES

 

INDICATIVE (NON-EXHAUSTIVE) LIST OF SEVERE, VERY SEVERE AND EXTREMELY SEVERE
BREACHES OF H&S ADMINISTRATIVE OBLIGATIONS

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 19 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

CATEGORY BREACH SEVERITY Accidents reporting Failure to transmit to ENEL (within
6 hours) any communication concerning Fatal, Severe or Significant Accidents and
High Potential Incident at work. III Failure to notify to ENEL (within 24 hours)
non-severe Accidents at wor1<5• II General Provisions Failure to participate at
coordination meetings (if mandatory according to Law and/or Contract and/or
these HSE Terms and/or HSE Requirements). I

 

 

INDICATIVE (NON-EXHAUSTIVE) LIST OF SEVERE, VERY SEVERE AND EXTREMELY SEVERE
BREACHES OF H&S OBLIGATIONS RELATED TO ACTIVITIES

 

CATEGORY BREACH SEVERITY   Execute the activities prior to appoint/identify the
foreman. III   Poor supervision of the activities to perform (e.g. lack of
experience, not sufficient supervision) II   Failure to perform “Pre-Job check”
(if applicable). II   Consumption or possession or distribution of alcohol or
drugs in the Work Site. III   Employment of personnel not notified to ENEL or
not authorized. III   Employment of personnel without professional
profiles/qualification/training requested to perform the activities in
compliance with Law and/or Contract and/or these HSE Terms and/or HSE
Requirements (high risk activities such as electrical works, works in confined
space, works at height, underwater works and mining works). III General
Employment of personnel without professional profiles/qualification/training
requested to perform the activities in compliance with Law and/or Contract
and/or these HSE Terms and/or HSE Requirements (other activities). I Provisions
Start of activities before ENEL’s written authorization III   Use of special
vehicles/machineries/equipment not in compliance with National Law and technical
standards. II  

Use of special vehicles/machineries/equipment not previously declared to ENEL
(e.g. loads hoisting/lifting equipment, bucket truck).

 

II   Unauthorized use of special vehicles/machineries/equipment owned by ENEL II
 

Lack of relevant documentation to certify controls/tests on Contractor’s special
vehicles/machineries/equipment, used during works on behalf of ENEL, according
to applicable Law.

 

II   Failure to respect regulations relevant to traffic Code, speed limit and
safe driving. In case that behaviour causes a hazardous situation, the severity
could be increased to Ill.

I

 

(III)

 

Tampering with scaffolds/temporary structures/protective measures belonging to
ENEL or other contractors.

III

 



 

5 Excluding commuting Accidents

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 20 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

CATEGORY BREACH SEVERITY   Lack in the use and management (missed check,
tampering, inappropriate use etc.) of working equipment (platform, ladder,
scaffolding, machines, tools etc.). II Unauthorized removal of fences, locking
devices, locks, prohibiting and warning posters. II Lack of Contractor’s
procedures related to safety relevant activities to be executed. II Failure to
comply with the provisions reported in the H&S Plan for managing the
interferences. II Failure to use of PPE/Use of PPEs not compliant with Law
and/or Contract and/or these HSE Terms and/or HSE Requirements (e.g. CE
conformity marking relevant to European Community or equivalent standard) or
damaged. II Inadequate lighting of work area I Failure to signal Work Site or to
adopt adequate barriers to fence the area (whenever necessary). II
Missing/incorrect/incomplete adoption of safety signs for temporary road works.
I Failure to apply the instructions provided by safety signs. II Failure to
comply with smoking ban I Missing/incorrect/incomplete adoption of safety signs.
I Inadequate housekeeping/materials storage in Work Sites. I Lack of adequate
measures concerning emergency management. II Inadequate distribution of potable
water I foods. II Inadequate setup of rest area. II Inadequate number of
toilet/exchanging rooms according to activity. I Lack of adequate means of
emergency intervention or paramedic personnel (when required). III Failure to
comply with requirement on Health and Safety from Law and/or Contract and/or
these HSE Tem,s and/or HSE Requirement not mentioned in the other points of this
list. I Electrical Risks In case of live working, failure to apply/incorrect
application/incomplete application of relevant H&S procedures. III Failure to
apply/incorrect application/incomplete application of 5 golden rules regarding
electrical risk. III Failure to use PPE and Collective Protective Equipment
(CPE) for electrical risks. III Use of PPE and Collective Protective Equipment
(CPE) for electrical risks not compliant with Law and/or Contract and/or these
HSE Terms and/or HSE Requirement. III Non-compliance/incomplete compliance with
other Law and/or Contract and/or these HSE Terms and/or HSE Requirements
regarding prevention of electrical hazards. II Work at height Failure to use PPE
and Collective Protective Equipment (CPE) related to the risks of falling from
heights. III Use of PPE and Collective Protective Equipment (CPE) related to the
risks of falling from heights inconsistent with Law and/or Contract and/or these
HSE Terms and/or HSE Requirements. III Non-compliance/incomplete compliance with
other Law and/or Contract and/or these HSE Terms and/or HSE Requirements
relevant to works at height. III

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 21 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

CATEGORY BREACH SEVERITY   Use of scaffolding non-compliant with applicable
regulation or use of scaffolding of other contractor or third parties without
previous authorization. II Mechanical load lifting Incorrect use of load lifting
equipment/adoption of incorrect procedures for load lifting. II Lack of or not
compliance with H&S Plan for load lifting operations by mechanical equipment. II
Failure to respect load capacity of slabs, platform, grids etc. III Works with
exposure to chemical risks CARCINOGENIC - MUTAGENIC - ACUTE TOXIC SUBSTANCES  
Failure to notify ENEL of the introduction of such chemicals in Work Sites III
Missing/incomplete compliance with H&S regulations and ENEL’s provisions
regarding labelling and safety data sheet while handling, transporting, using
and storing chemicals. II OTHER CHEMICALS6   Failure to notify ENEL of the
introduction of such chemicals in Work Sites. II Missing/incomplete compliance
with Law and/or Contract and/or these HSE Terms and/or HSE Requirements
regarding labelling and safety data sheet while handling, transporting, using
and storing chemicals. I Works with exposure to physical agents Emission of
physical agents (e.g. noise, vibration, dust) not notified to ENEL, or above
authorized threshold limits, or that could cause damage to ENEL or third
parties. II Works with exposure to risk of fire/ explosion Missing/incomplete
compliance with Law and/or Contract and/or these HSE Terms and/or HSE
Requirements on fire prevention measures. II Missing/incomplete compliance with
Law and/or Contract and/or these HSE Terms and/or HSE Requirements on protection
measures in explosive atmospheres (ATEX) as classified by ENEL. III

Hot Works

(such as welding and cutting)

Works performed not in compliance with Law and/or Contract and/or these HSE
Terms and/or HSE Requirements relevant to hot works. II Excavations (depth
greater than 1.5 m) Activities not protected against exposure to the H&S risks
related to excavations, (e.g. excavation not protected, personnel within the
operative radius of the excavation machine). II Works in confined spaces
Activities not protected against exposure to the H&S risks relevant to confined
spaces as classified by ENEL (e.g. failure in atmosphere check, in number of
rescue people). Ill Works above water/with hydraulic risk Works performed not in
compliance with Law and/or Contract and/or these HSE Terms and/or HSE
Requirements concerning risks related to works above water. II

Works performed not in compliance with Law and/or Contract and/or these HSE
Terms and/or HSE Requirements concerning hydraulic risk.



III

Underwater works Works performed not in compliance with Law and/or Contract
and/or these HSE Terms and/or HSE Requirements relevant to underwater works. III

 

Key

 

I Severe Breach     II Very Severe Breach     III Extremely Severe breach which
will cause a significant downgrading in the Vendor Rating Index

 



 

6 e.g. Chemicals which can produce: skin corrosion/irritation, serious eye
damage/eye irritation, respiratory/skin sensitization, specific target organ
toxicity, respiratory hazard, reproductive toxicity.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 22 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

19.4 SANCTIONS FOR VIOLATIONS OF THE RULES REGARDING ENVIRONMENTAL PROTECTION

 

19.4.1 Without prejudice to its right to terminate the Contract, in relation to
each violation regarding the environmental protection, and without prejudice to
its right to claim further damages, ENEL also has the right - at its sole
discretion - to apply, by notifying the Contractor by official communication
with proof of receipt, the sanctions listed and quantified in “APPENDIX 3
Sanctions for HSE violations” relevant the specific Country.

 

19.4.2 In case the Contractor (ore one of its Subcontractors) is responsible of
an environmental event impacting the environment and/or the organization of ENEL
due to environmental issues, ENEL reserves the right to apply - depending on the
relevance of the impact - a sanction of up to 2% of the total (or maximum)
contract value and in any case not less than the amount specified in “APPENDIX 3
Sanctions for HSE violations”.

 

INDICATIVE (NON-EXHAUSTIVE) LIST OF ENVIRONMENTAL SEVERE, VERY SEVERE AND
EXTREMELY SEVERE BREACHES

 

CATEGORY BREACH SEVERITY General
provisions Forgery of legal documents relating to environmental issues III
Recurrence of the same very severe environmental violations (listed in this
list, as severity II) III Starting activities without all the necessary ENEL’s
internal authorizations regarding environmental aspects II Activities carried
out in violation of ENEL’s internal Environmental Systems rules or contractual
environmental clauses. II Environmental liability insurance to cover
environmental responsibilities not issued (where applicable) II Recurrence of
the same severe environmental violations (listed in this list, as severity I) II
Employment of personnel without professional profiles/qualification/training
requested to understands and executes all requirements and regulations relating
to environmental protection, that are applicable to perform the Contract. I
Failure to submit environmental reports according to the defined deadline I
Failure to participate in coordination meetings (if required according to
environmental legislation or required by contract) I Event reporting Failure to
immediately make adequate mitigation measures in case of environmental event/
damage. III Failure to immediately (and no later than 48h) communicate to ENEL
any evidence related to checks and inspections carried out by authorities and,
in case of infringement, the actions carried out or planned in agreement with
the authorities aimed at restoring legal compliance. III Failure to communicate
immediately to ENEL (and/or to the authorities when it is required) on any
environmental event that occurs during the execution of the Contract and that
implies the obligation of reporting to the authorities. III Failure to
communicate immediately to ENEL on any environmental event that occurs during
the execution of the Contract and that not implies the obligation of reporting
to the authorities. II Failure to submit a written report of the environmental
event including its causes and the measures taken for the management and
resolution of the event, within a maximum of 24 hours. II

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 23 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

CATEGORY BREACH SEVERITY   Failure to submit a written notice of any
Environmental Near Miss, within 3 calendar days. I Compliance -
Air Emission  Execution of the activities without authorization for air emission
or lack of preventive and implemented operative measures necessary to comply
with limits stated by the authorization or the applicable regulation. Ill
Compliance -
Water protection Execution of the activities without authorization for waste
water discharge or lack of preventive and implemented operative measures
necessary to comply with limits stated by the authorization or the applicable
regulation.  Ill Use I suction of unauthorized water Ill Reiterated or
systematic use I suction of water above the allowed limit capacity II Compliance
-
Soil protection Lack of preventive measures aimed to prevent soil contamination
(eg. Mixer truck washing, containment tanks for diesel tanks) I Compliance -
Waste Waste management without authorization or not in compliance with the
authorization or applicable regulation. Ill Compliance -
Others Execution of the activities without authorization or lack of preventive
and implemented operative measures necessary to comply with applicable Law
regarding environmental matrices: air emission (e.g. dust from vehicles), water
discharge (e.g. domestic waste water and storm water discharge), waste
management, soil usage, non-Hazardous Materials management, noise and vibration
emission, biodiversity, protected areas, archeological sites, personnel specific
qualification, etc.) II

 

Key

 

I Severe Breach     II Very Severe Breach     III Extremely Severe Breach which
will cause a significant downgrading in the Vendor Rating Index

 



19.5 CONTRACT TERMINATION FOR REASONS ATTRIBUTABLE TO HEALTH, SAFETY AND
ENVIRONMENTAL REQUIREMENTS

 

19.5.1 ENEL - at its sole discretion - may terminate the Contract in case:

 

  a) Fatal/severe Accident during the performance of the Contract, in which
Contractor is, as determined by the accident investigation analysis carried out
by the ENEL Group company, primarily responsible for the Fatal\Severe Accident;
or   b) Fatal/Severe Accident during performance of another contract with ENEL
or another ENEL Group company by the Contractor or a Contractor Group company,
in which Contractor or the relevant Contractor Group company (i) is, as
determined by the accident investigation analysis carried out by the ENEL Group
company, primarily responsible for the Fatal\Severe Accident and (ii) has a
negative outcome in Enel’s assessment on HSE organization of Contractor and/or
Contractor Group company; or   c) contractor does not implement actions defined
in the remediation plan (proposed by Contractor after a HSE default and validate
by ENEL) within the specified time limit, or   d) the amount of the safety
sanctions applied due to violation reach the greatest amount between 5% (five
per cent) of the Contract’s value and the equivalent amount of 20 severe
sanctions, or   e) the amount of the applied environmental sanctions reach the
greatest amount between 5% (five per cent) of the Contract’s value or the
equivalent amount of 20 severe sanctions, or   f) violations by the Contractor
and/or any Subcontractor of the requirements of law on the protection of the
environment, implying at least one of the following consequences:

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 24 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

  ● High widespread impact; long term or irreversible environmental-biodiversity
damage,   ● Non-compliance with legal or permit requirements that could result
in:

 



  ● impact on licenses,   ● civil/criminal lawsuits with restriction of Enel
personnel freedom,   ● civil/criminal lawsuits with liability involvement of
Enel personnel,   ● Environmental Asset Shutdown,

 

  ● Reputational issues:

 

  ● concerns among national and international stakeholders, expressed in a
written communication send to ENEL,   ● Negative media involvement at national
and international level for one or more high-impact events,

 



  ● Financial loss (all costs incurred as a result of the environmental event,
i.e. fines and penalties, liabilities, immediate corrective actions, remediation
plan implementation, loss of revenues, etc.) greater than 1.000.000 €.

 

19.5.2 In the event that ENEL make use of this contractual right, the Contract
shall be immediately terminated after ENEL’s written notice without any
negotiation, without any compensation and without any other prior formality nor
court intervention, arbitration process or any other procedure being necessary.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 25 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

APPENDIX 1 FOCUS ON COMPLEX WORKS ACTIVITIES

 

1. DOCUMENT AIMS AND APPLICATION AREA

 

1.1 This Appendix specifies the main working roles involved and the
documentation required to perform the planning, organization and coordination of
the work activities in case of complex wor1< activities on Work Sites. The
working roles and documentation outlined in this Appendix are mandatory for the
activities execution and they shall be formally identified.

 

1.2 This Appendix gives the minimal requirements to be adopted and represent the
best practice for the execution of complex wor1< activities/construction
activities. It shall be applied in compliance with any applicable Laws and
country/local regulations which in any case prevail over the provisions
contained in this document.

 

1.3 Contractor shall comply with all the rules specified in this Appendix, for
the management of interference risk. To this end, Contractor shall:

 

  (i) for Complex Works whose HSE coordination is under Contractor’s control:

 

  1. appoint and include in its HSE Organization the HSE coordinators with roles
and responsibilities as defined in this Appendix, and   2. ensure that planning
phase and executing phase are carried out according to the principles here
defined, or

 

  (ii) for Complex Wor1<s whose HSE coordination is under ENEL or third-party
control:

 

  1. cooperate with appointed HSE coordinators and   2. comply with requirements
from Safety Work Planning of activities

 

The Contract specifies which of the option above shall be adopted by the
Contractor.

 

2. DEFINITIONS AND ACRONYMS

 

In the present Appendix the following definitions apply:

 

“Environmental Coordinator (E Coordinator)”: one or more representatives,
appointed by the Contractor among its personnel and/or from third parties, which
are responsible for carrying out environmental coordination activities provided
for in the Contract and/or the applicable legislation . If not required in the
Contract, the E coordinator can be represented by the same representative for
the HS coordinator profile, if he/she is qualified for the role.

 

“Foreman supervisor’: Person who, while still having all the features of a
Foreman, plays a role of general coordination of the activities by controlling
the compliance of the general planning established as well as the anticipated
development of the activities to be performed in the whole work.

 

“Handover of a work area”: Action by which a work area is made available for its
access and works, by informing the recipient about its conditions, safety
conditions included.

 

“Handover back of a work area”: Action by which a work area previously handed
over is made available at the conclusion of certain works.

 

“HS Coordinator for design and planning”: one person who, in the design and
planning phase, is responsible for establishing the Safety Working Planning of
the activities (SWP) in order to minimize the possible interference risks.

 

“HS Coordinator for execution and control”: one person who, starting from the
SWP, is responsible for the coordination between the different working groups
during the execution phase, in order to minimize the interference risks.

 

3. PROCESS DESCRIPTION

 

3.1. Preliminary consideration

 

3.1.1 In this Appendix the main indications are provided for the management of
the control of the work execution and for the management of the actions to be
carried out in order to meet the prevention and protection measures needed in
case of complex wor1<s execution.

 

3.1.2 For this purpose, it is essential that at any time a physical person shall
be clearly identified who is responsible for the wor1<s and for the work area
(handed over) managing. In complex works this cannot be obvious and then shall
be accomplished, because either different subjects are involved at the same time
(on the same installation or on different installations having, however, an
ambiguous identification) or different subjects succeed and/or alternate with
the work responsibilities over the time.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 26 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

3.2. Working context and complexity

 

3.2.1 If the involvement, during the design/planning and/or execution and/or
control phase, to a different extent, of the work ENEL and/or one or more
contractors which are called to the work execution, in conjunction or not with
ENEL, is considered, the working contexts where conditions of a complex work
activity can be verified are normally the following:

 

○ works carried out by working groups belonging to both ENEL and one or more
contractors; ○ works carried out by working groups belonging to more than one
Contractor; ○ works carried out by different working groups belonging to a
single Contractor only; ○ works carried out by personnel under one Contractor
but belonging to different companies; ○ works carried out by or on behalf of
ENEL which can be affected by works carried out by third parties in the same
Work Site or nearby areas.

 

3.2.2 The complex work activity shall be preventively planned and shall be
controlled during its execution. Profiles shall be identified for the role of
technical coordination of the planning (HS Coordinator for design and planning)
and for the role of technical coordination of the execution and control (HS
Coordinator for execution and control) of work activities, also with regard to
the safety purposes.

 

3.2.3 A complex work activity is developed according to the following phases:

 

1 “Work Planning” (WP)

 

Planning of the activities and related prevention and protection measures
against hazards.

 

The WP phase normally concerns:

 

○ identification of the Work Site (construction site); ○ subdivision into work
phases taking place in the same work area, at the same time or subsequently; ○
identification of the specific hazards due to the different activities in the
work areas or in their proximity, and subsequent management of the possible
hazards interfering among different work activities; ○ Identification of
applicable environmental regulation; ○ logistic management of the Work Site
(accesses, storage of materials, etc.); ○ time scheduling and duration of the
different works, with a clear identification of works responsibilities; ○ define
appropriate handover conditions; ○ identification of specific skills required
for the works execution; ○ identification of the machinery required for the
works execution ; ○ identification of measures for the emergencies management; ○
sharing of information with involved parties (ENEL, contractors,
subcontractors); ○ sharing of information with the parties operating in the same
Work Site (if possible); ○ in case of access to Work Sites owned by a third part
where installations belonging to ENEL are included, identification and agreement
with the third part on measures for the interferences reduction at the
construction site (e.g., definition of the work logistics, work timing and
phases which are suitably agreed, responsibilities clearly defined, etc.).

 

The WP shall give preference to solutions excluding or reducing to a minimum the
interferences between the different work activities (e.g., execution at
different times or in work areas where the interference of hazards is
minimized).

 

The WP is normally shared with all the involved working parties, and represents
an action of coordination of the work activities to be performed and a moment
for the definition of the prevention and protection measures, which all the
working parties involved are required to comply to.

 

2) “Work Execution (WE)”

 

Execution, control and coordination of works activities.

 

Once the WP phase is completed/shared, the phase of WE can be started. During
this phase it is necessary to control that works are carried out according to
the plan previously established, by implementation of the provided prevention
and protection measures.

 

If during a working phase it is found that a modification is needed of the plan
previously established, this plan shall be redefined before the execution of the
works concerned, after a sharing with the involved parties. In this phase,
interfacing also can be necessary with the third parties working in the nearby
areas in order to define additional prevention measures which were not
established previously.

 

Depending on the work complexity, actions of periodical coordination and/or
specific coordination, if it is required by the work phases, shall be carried
out, e.g., at the work beginning and end and/or in correspondence of specific
working phases, whether or not interference hazards are present.

 

During the works execution, the start of work activities/phases or the handover
of responsibilities in their operational and safety management (between each
phase or during their execution) shall occur with the Work Site under safety
conditions and shall be always documented (e.g., installations handover, work
areas handover, etc.) so that it is traceable who is responsible for the works
and to which the work area is handed over.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 27 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

3.3. Profiles involved in the process and relevant skills

 

3.3.1. Profiles involved in the process

 

The following profiles are normally identified:

 

1) Dung the WP phase:

 

○ the profile of “HS Coordinator for design and planning” who, by consulting the
parties involved in the work to be carried out, cooperates with the work planner
in the definition of the activities planning and update/establishes the
preventive H&S coordination planning of this work in order to reduce the
interference hazard.

 

  2) During the WE phase:

 

○ where it is required by the work complexity, a profile of “HSE Coordinator for
execution and control” who performs, with regard to the safety purposes, an
action of coordination between the different subjects taking part to the work
execution, with the aim of controlling the compliance of the prevention and
protection measures against the interference hazards which have been previously
established. This profile can play its role periodically or punctually.   This
profile is similar to the profile of “HS Coordinator for design and planning”,
it could be covered by the same physical person, and can work to modify the
Works planning, when it is required by the activities development. ○ the
profiles of “E Coordinator” which are responsible for carrying out environmental
coordination activities provided for in the Contract and/or the applicable
legislation. If not required in the Contract, the E coordinator can be
represented by the same representative for the HS coordinator profile, if he/she
is qualified for the role. ○ If needed, the profile of “Foreman supervisor’’ who
controls the compliance of the general execution planning which has been
established preliminarily to the work as well as the anticipated development of
the activities to be performed in the whole work, by playing a role of general
coordination of the activities; ○ one or, if needed, more profiles of “Foreman”
who are responsible for the management of the single work activities in which
the planning is subdivided, from the handover of the work area until its
handover back. Besides the correct execution of the assigned activities, these
profiles are responsible for the control of the compliance of the connected
safety issues. This profile shall be aware of the planning contents and, if
necessary, contribute to its preventive definition; therefore this profile also
relates with the possible “Foreman supervisor’’ as concerns the general
coordination of works/construction site, and with the “HS Coordinator for
execution and control” as concerns the compliance of the safety measures and the
interferences management. A Foreman can take the role of Foreman supervisor when
the work activity under its control does not avoid him to cover this role of
Foreman supervisor .

 

3.3.2. Skills of the profiles involved in the process

 

3.3.2.1 The profile of “HS Coordinator for design and planning” and “HS
Coordinator for execution and control” (she/he will cover the roles of
coordination and control) shall have the following features:

 

○ experience in the execution of complex work activities and in the related
arrangement; ○ ability of risk analysis as concerns the activities performed and
assessment of the possible interferences; ○ knowledge of the prevention and
protection measures against the hazards and of the measures for the
interferences mitigation; ○ knowledge of the safety regulations and standards; ○
ability of coordination and mediation between different needs and profiles; ○
assumption of responsibility and leadership in dealing with also special
situations.

 

3.3.2.2 The profile of “Foreman supervisor’’, besides the skills of the profile
of “Foreman”, shall also have the following:

 

○ experience in the execution of complex work activities and in the related
arrangement; ○ ability of coordination and mediation between different needs and
profiles; ○ assumption of responsibility and leadership in dealing with also
special situations.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 28 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

3.4. Documentation

 

3.4.1 The works planning is normally synthetized in a document, the “Safety
Works Planning” (SWP), tracing the contents foreseen for this phase, which is
shared by the parties concerned and is drawn up preliminarily to the works
execution. This document shall be issued and signed by the relevant HS
Coordinator.

 

3.4.2 When it is allowed by the works complexity and by ENEL too, the SWP
document also may have simplified forms until to become a note between the
parties involved in the work.

 

3.4.3 The coordination action, carried out by the HS Coordinator for execution
and control, shall be traceable, and can be carried out by verbalized in writing
meetings or even formal communication between the parties. Each safety handover
and handover back of the work areas shall also be traceable by means of suitable
signed documentation in order to know at any time who is responsible for the
works.

 

3.4.5 The issued documentation, handovers included, shall be always present at
the Work Site, at disposal of all the profiles involved.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 29 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

APPENDIX 2 WASTE MANAGEMENT

 

1. ITALY

 

1.1 All waste originating from the activities inherent to the subject matter of
the Contract and entrusted to the Contractor must be managed in compliance with
applicable provisions of Law and with all the provisions of the Contract.

 

1.2 The Contractor, as producer of waste, is responsible for all the activities
related to the management of waste and resulting material produced during works
execution, including packaging compliance with applicable provisions of Law. In
particular, the Contractor is responsible for the legal obligations relating to
the appropriate management of any temporary warehouses, and for the filing and
storage of environmental documents . Wastes produced by the Contractor, shall be
conferred by the Contractor, at its care and cost, to parties authorized to
waste recovery or, where this is not possible, to parties authorized to waste
disposal.

 

1.3 The Contractor is strictly forbidden to set up temporary waste storage areas
in the sites where activity inherent to the subject matter of the Contract is
being performed, unless otherwise specified in the Contract; in this case, waste
produced by the Contractor, by activities performed inside Enel Work Sites,
shall be stored exclusively in the areas assigned by Enel and managed according
the provisions for temporary storage of waste.

 

1.4 The Contractor, , to carry out the activities related to waste management,
shall:

 

  a) be registered in the National Register of Environmental Managers, pursuant
to art. 212 of Legislative Decree No. 152/2006 and, where envisaged, to be
registered in the “White List” set up within the Prefectures;   b) provide to
Enel

 

  a. a copy of the certificate of enrollment on the Register, together with a
copy of the receipts certifying the payment of the annual fees, with the related
deadlines;

 

  c) confer the waste produced to parties authorized for waste recovery and/or
disposal;   d) provide Enel with a copy of its recovery or disposal
authorization, where it is the owner of a recovery or disposal plant which it
intends to use for the conferment of waste produced during its activity;   e)
provide Enel with a list of the plants to whom the waste, produced during the
execution of the activities subject matter of the contract may be assigned, if
the recovery or disposal activities are carried out by plants owned by third
parties, attaching a copy of the related authorizations;   f) promptly notify
Enel of any update or modification of the deeds of registration to the Register,
providing updated documentation, as well as any decision of the competent
authorities that entail limitations or revocations relating thereto;   g)
delivery to Enel, before the execution of the activities requested by Enel and
the subject matter of the Contract itself, a declaration confirming the validity
and effectiveness of the aforementioned authorizations/registrations, in which
it must be specified, inter alia, that they have not intervened, nor are any
ongoing revocation or suspension measures by the competent Authorities.

 

1.5 If the Contractor does not carry out the activities of collection, transport
and conferment of waste, the same can be subcontracted, in compliance with
current regulations and subject to the express consent of Enel.

 

1.6 For the authorization to subcontract, the Contractor shall also submit to
Enel:

 

○ a copy of the registration in the National Register of Environmental Managers
(Alba Nazionale dei Gestori Ambientali) of the subcontractor who will carry out
the waste collection and transport activity; ○ the list of plants where the
waste produced during the execution of the contract will be assigned by the
subcontractor and a copy of the relevant authorizations; ○ a list of the types
of waste produced.

 

1.7 Where envisaged, The Subcontractor shall be registered in the “White List”
set up within the Prefectures.

 

1.8 If the Contractor uses a non-custodial intermediary for waste management, he
shall provide Enel, in addition to the above documentation, with a copy of the
registration to the Register of Intermediate Environmental Managers (Alba
Nazionale dei Gestori Ambientali)

 

1.9 Where weighing systems are present, the waste must be weighed under Enel
supervision.

 

1.10 The Contractor must deliver to Enel the copy - also by certified e-mail
(PEC) - of the Identification Form.

 

1.11 Monthly or in any case on the occasion of the drafting of the Work Progress
States (SAL) - and in any case in compliance with the maximum time limits
established by the sector legislation for sending the waste transport
documentation -, for waste deriving from the activities carried out in the
period and I or accounted for in the individual Work Progress States, the
Contractor shall provide Enel with a copy - also by certified Electronic Mail
(PEC) - of the Waste Identification Forms (FIR - formulario di identificazione
dei rifiuti), countersigned by the recipient or copy of the documentation
required for cross-border shipments.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 30 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

1.12 The payments of the individual SAL and in any case of the final SAL are
bound to receive copies of the Identification Forms of the waste. Prior to
Enel’s issue of the final SAL, the Contractor must also declare that he has
provided the waste management according to the Law, also indicating the type of
waste (CER) managed.

 

  1.13 ENEL may request at any time, and the Contractor cannot refuse, to
provide a copy of the loading I unloading register.

 

1.14 Where envisaged, with regard to the management of excavated earth and rocks
qualified as a by-product, the Contractor must provide a copy of the
self-certifications made to ARPA, regarding compliance with the criteria for
re-use and the complete use of the excavated material.

 

Enel reserves the right to carry out random checks.

 

1.15 It’s clarified that if the activities that generates waste are carried out
by one or more subcontractors, all the obligations included in this APPENDIX 2
WASTE MANAGEMENT - 1. ITALY, shall be considered obligations for the
subcontractors, being waste producers, without prejudice to the responsibility
of the Contractor to verify the compliance with Law and the proper management of
the activities.

 

1.16 With reference to the waste in respect of which Enel is a waste producer,
the parties to whom Enel will entrust - as intermediary, transporter, recovery
and I or disposal company - the management of its waste, undertake to carry out
the activities in compliance with the provisions of the Law in force as well as
with all the obligations provided for in the Contract, especially in relation to
respect the contractual provisions referred to in this article.

 

1.17 ENEL reserves the right to terminate the Contract, pursuant to and by
effect of art.1456 of the Italian Civil Code, in the instances in which the
Contractor and/or any subcontractor breaches any of the obligations set forth in
this APPENDIX 2 WASTE MANAGEMENT - 1. ITALY, in relation to waste management,
without prejudice to Enel’s right to suspend the execution of the Contract.

 

2. OTHER COUNTRIES

 

N.A.

 

ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 31 of
32 [annexe_003.jpg]

 

 

[annexe_002.jpg]

 

APPENDIX 3 SANCTIONS FOR HSE VIOLATIONS

 

The following table reports, for each Country and for each severity level of the
violation, the minimal economic amount of the specific sanction .

 

  Health & Safety breaches Environmental breaches Country Courr.

Severe

(I)

Very Severe (II) Extremely Severe (Ill) Severe
(I) Very Severe (II) Extremely Severe (Ill) Argentina US $ 650 1.300 1.300 650
1.300 1.300 Australia US $ 650 1.300 1.300 650 1.300 1.300 Brazil Reais 1.500
3.000 3.000 1.500 3.000 3.000 Bulgaria Euro 1.500 3.000 3.000 1.500 3.000 3.000
Chile CLP 200.000 400.000 400 .000 200.000 400.000 400.000 Canada US $ 650 1.300
1.300 650 1.300 1.300 Colombia SMMLV7 0,7 1,4 1,4 0,7 1,4 1,4 Costa Rica US $
650 1.300 1.300 650 1.300 1.300 Egypt US $ 650 1.300 1.300 650 1.300 1.300
Ethiopia US $ 650 1.300 1.300 650 1.300 1.300 Germany Euro 1.500 3.000 3.000
1.500 3.000 3.000 Great Britain GBP 1.500 3.000 3.000 1.500 3.000 3.000 Greece
Euro 350 700 700 350 700 700 Guatemala US $ 650 1.300 1.300 650 1.300 1.300
India INR 75.000 150.000 150.000 75.000 150.000 150.000 Indonesia IDR 1,380,000
2.760.000 2.760.000 1.380.000 2.760 .000 2.760.000 Italia Euro 500 1.000 1.000
500 1.000 1.000 Kenya KES 100.000 200.000 200.000 100.000 200.000 200.000 Mexico
US $ 650 1.300 1.300 650 1.300 1.300 Morocco US $ 650 1.300 1.300 650 1.300
1.300 New Zealand US $ 650 1.300 1.300 650 1.300 1.300 Panama US $ 650 1.300
1.300 650 1.300 1.300 Peru UIT 1 2 5 1 2 5 Portugal Euro 500 1.000 1.000 500
1.000 1.000 Romania Leu 1.500 3.000 3.000 1.500 3.000 3.000 Russia RUB 20.000 40
.000 40.000 20.000 40.000 40.000 South Africa Euro 180 360 360 180 360 360 Spain
Euro 1.500 3.000 3.000 1.500 3.000 3,000 Turkey US $ 650 1.300 1.300 650 1.300
1.300 Un. Arab Emirates AED 2.000 4.000 4.000 2.000 4.000 4.000 Uruguay US $ 650
1.300 1.300 650 1.300 1.300 U.S.A. US $ 650 1.300 1.300 650 1.300 1.300 Vietnam
DONG 2.450.000 4.900.000 4.900.000 2.450.000 4.900.000 4 .900.000 Zambia US $
650 1.300 1.300 650 1.300 1.300

 



 

7 SMMLV: Salario Minima Mensuale Legal Vigente

 



ENEL GROUP - HSE Terms - FIRST EDITION - valid as of 01/03/2019page 32 of
32 [annexe_003.jpg]

 



 

[ex10-2annf_01.jpg] 



   

 

 

[ex10-2annf_02.jpg] 



   

 

 

[ex10-2annf_03.jpg] 



   

 

 

[ex10-2annf_04.jpg] 



   

 

 

[ex10-2annf_05.jpg] 



   

 

 

[ex10-2annf_06.jpg] 



   

 

 

[ex10-2annf_07.jpg] 



   

 

 

[ex10-2annf_08.jpg] 



   

 

 

[ex10-2annf_09.jpg] 



   

 

 

[ex10-2annf_10.jpg] 



   

 

 

[ex10-2annf_11.jpg] 



   

 

 

[ex10-2annf_12.jpg] 



   

 

 

[ex10-2annf_13.jpg] 



   

 

 

[ex10-2annf_14.jpg] 



   

 

 

[ex10-2annf_15.jpg] 



   

 

 

[ex10-2annf_16.jpg] 



   

 

 

[ex10-2annf_17.jpg] 



   

 

 

[ex10-2annf_18.jpg] 



   

 

 

[ex10-2annf_19.jpg] 



   

 

 

[ex10-2annf_20.jpg] 



   

 

 

[ex10-2annf_21.jpg] 



   

 

 

[ex10-2annf_22.jpg] 



   

 

 

[ex10-2annf_23.jpg] 



   

 

 

[ex10-2annf_24.jpg] 



   

 

 

[ex10-2annf_25.jpg] 



   

 

 

[ex10-2annf_26.jpg] 



   

 

 

[ex10-2annf_27.jpg] 



   

 

 

[ex10-2annf_28.jpg] 



   

 

 

[ex10-2annf_29.jpg] 



   

 

 

[ex10-2annf_30.jpg] 



   

 

 

[ex10-2annf_31.jpg] 



   

 

 

[ex10-2annf_32.jpg] 



   

 

 

[ex10-2annf_33.jpg] 



   

 

 

[ex10-2annf_34.jpg] 



   

 

 

[ex10-2annf_35.jpg] 



   

 

 

[ex10-2annf_36.jpg] 



   

 

 

[ex10-2annf_37.jpg] 



   

 

 

[ex10-2annf_38.jpg] 



   

 

 

[ex10-2annf_39.jpg] 



   

 

 

[ex10-2annf_40.jpg] 



   

 

 

[ex10-2annf_41.jpg] 



   

 

 

[ex10-2annf_42.jpg] 



   

 

 

[ex10-2annf_43.jpg] 



   

 

 

[ex10-2annf_44.jpg] 



   

 

 

[ex10-2annf_45.jpg] 



   

 

 

[ex10-2annf_46.jpg] 



   

 

 

[ex10-2annf_47.jpg] 



   

 

 

[ex10-2annf_48.jpg] 



   

 

 

[ex10-2annf_49.jpg] 



   

 

 

[ex10-2annf_50.jpg] 



   

 

 

[ex10-2annf_51.jpg] 



   

 

 

[ex10-2annf_52.jpg] 



   

 

 

[ex10-2annf_53.jpg] 



   

 

 

[ex10-2annf_54.jpg] 



   

 

 

[ex10-2annf_55.jpg] 



   

 

 

[ex10-2annf_56.jpg] 



   

 

 

[ex10-2annf_57.jpg] 



   

 

 

[ex10-2annf_58.jpg] 



   

 

 

[ex10-2annf_59.jpg] 



   

 

 

 

[ex10-2annf_60.jpg] 

 

 



 

[ex10-2annf_61.jpg] 

 

 



 

[ex10-2annf_62.jpg] 

 

 

 

[ex10-2annf_63.jpg] 



 

 

 



[ex10-2annf_64.jpg] 



 

 

 

[ex10-2annf_65.jpg] 



 

 

 [ex10-2annf_66.jpg]

 



 

 

 

[ex10-2annf_67.jpg] 



 

 

 

[ex10-2annf_68.jpg] 



 

 

 

[ex10-2annf_69.jpg] 

 

 

 

[ex10-2annf_70.jpg] 



 

 

 

[ex10-2annf_71.jpg] 

 

 

 [ex10-2annf_72.jpg]

 



 

 

 [ex10-2annf_73.jpg]

 



 

 

 [ex10-2annf_74.jpg]

 

 

 

 [ex10-2annf_75.jpg]





 



 

 

 [ex10-2annf_76.jpg]

 



 

 

 [ex10-2annf_77.jpg]

 



 

 

 [ex10-2annf_78.jpg]

 



 

 

 [ex10-2annf_79.jpg]

 



 

 

 [ex10-2annf_80.jpg]

 

 

 



 [ex10-2annf_81.jpg]

 



 

 

 

[ex10-2annf_82.jpg] 

 

 

 [ex10-2annf_83.jpg]

 



 

 

 

[ex10-2annf_84.jpg] 



 

 

 [ex10-2annf_85.jpg]

 





 

 

 

[ex10-2annf_86.jpg] 



 

 

 

[ex10-2annf_87.jpg] 



 

 

 

[ex10-2annf_88.jpg] 



 

 

 

[ex10-2annf_89.jpg] 



 

 

 

[ex10-2annf_90.jpg] 



 

 

 

[ex10-2annf_91.jpg] 



 

 

 [ex10-2annf_92.jpg]

 



 

 

 

[ex10-2annf_93.jpg] 



 

 

 

[ex10-2annf_94.jpg] 

 

 

 

[ex10-2annf_95.jpg] 



 

 

 



[ex10-2annf_96.jpg] 



 

 

 

[ex10-2annf_97.jpg] 



 

 

 

[ex10-2annf_98.jpg] 



 

 

 

[ex10-2annf_99.jpg] 



 

 

 [ex10-2annf_100.jpg]

 



 

 

 

[ex10-2annf_101.jpg] 



 

 

 

[ex10-2annf_102.jpg] 



 

 

 

[ex10-2annf_103.jpg] 



 

 

 

[ex10-2annf_104.jpg]

 



 

 

 

[ex10-2annf_105.jpg] 



 

 

 

[ex10-2annf_106.jpg] 

 

 

 

[ex10-2annf_107.jpg]

 



 

 

 

[ex10-2annf_108.jpg] 



 

 

 

[ex10-2annf_109.jpg] 



 

 

 

[ex10-2annf_110.jpg] 



 

 

 

[ex10-2annf_111.jpg] 



 

 

 

[ex10-2annf_112.jpg] 



 

 

 

[ex10-2annf_113.jpg] 

 

 

 

[ex10-2annf_114.jpg] 



 

 

 

[ex10-2annf_115.jpg] 



 

 

 

[ex10-2annf_116.jpg] 



 

 

 

[ex10-2annf_117.jpg] 

 

 

 

[ex10-2annf_118.jpg]

 



 

 

 

[ex10-2annf_119.jpg] 



 

 



 



 

[annexg_02.jpg] 

 

Annex G: Standby Letter of Credit Template

 

Page 23 de 23

 

 

 

 



LOGO BANK

 

[Name of issuing bank in Chile] USD ***[125.240]***

 



 

 

BANK GURANTEE N° [•]

IN FOREIGN CURRENCY PAYABLE AT A GLANCE

IRREVOCABLE, UNCONDITIONAL AND ONLY REQUIREMENT OF THE BENEFICIARY

NOT ENDORSABLE

 



 

 

SANTIAGO, DATE OF ISSUE

 

THE BANK [...] (hereinafter, the “Bank”) WILL PAY TO Empresa Electrica
Panguipulli, domiciled at AV. SANTA ROSA 76, commune and city of Santiago, the
amount of USD 125.400.- (ONE HUNDRED TWENTY FIVE THOUSANDS, FOUR HUNDRED U.S.
DOLLARS o). This Ballot is issued under the following conditions:

 

PAYABLE IN SIGHT, IRREVOCABLE, UNCONDITIONAL AND MORE REQUIREMENT OF Empresa
Electrica Panguipulli, RUT N ° 96.524.140-K, valid until the Provisional
Reception, plus 45 days, of the works object of the contract N ° XXXXXXX, signed
with date [•], between Empresa Electrica Panguipulli and Ocean Power
Technologies INC (OPT), Called “MERIC Open Sea Lab (OSL) Project Part A - Wave
Energy Converter (WEC) System Supply” (hereinafter, the “Contract”)

 

This bank guarantee slip was requested and issued by order of Ocean Power
Technologies INC (OPT), Identity card No.XXXXXXXXXX, domiciled at 28 Engelhard
Drive, Suite B, Monroe Township, New Jersey 08831 USA, to ensure the faithful,
correct and timely fulfillment of the Contract.

 

THE GENERAL CONDITIONS PROVIDED ON THE BACK OF THIS DOCUMENT ARE AN INTEGRAL
PART OF THIS WARRANTY

 

      FIRMA AUTORIZADA   FIRMA AUTORIZADA

 

[annexg_001.jpg]

 

 

 

 







